Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 1 of 222 PageID #: 43091




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

  ABBOTT CARDIOVASCULAR                      )
  SYSTEMS, INC., and EVALVE, INC.,           )
                                             )
                Plaintiffs,                  )
                                             )   C.A. No. 19-149-MN
         v.                                  )
                                             )
  EDWARDS LIFESCIENCES CORP., and            )
  EDWARDS LIFESCIENCES LLC,                  )
                                             )            PUBLIC VERSION
                Defendants.                  )


          PLAINTIFFS’ ANSWERING BRIEF IN OPPOSITION TO EDWARDS’
            MOTIONS TO EXCLUDE AND STRIKE EXPERT TESTIMONY



  OF COUNSEL:                                Karen E. Keller (No. 4489)
  James F. Hurst                             David M. Fry (No. 5486)
  Amanda J. Hollis                           Nathan R. Hoeschen (No. 6232)
  Gregory B. Sanford                         SHAW KELLER LLP
  Rebecca Fitzpatrick                        I.M. Pei Building
  KIRKLAND & ELLIS LLP                       1105 North Market Street, 12th Floor
  300 North LaSalle                          Wilmington, DE 19801
  Chicago, IL 60654                          (302) 298-0700
  (312) 862-2000                             kkeller@shawkeller.com
                                             dfry@shawkeller.com
  Benjamin A. Lasky                          nhoeschen@shawkeller.com
  Aaron D. Resetarits                        Attorneys for Plaintiffs
  KIRKLAND & ELLIS LLP
  601 Lexington Ave.
  New York, NY 10022
  (212) 446-4800

  Erin C. Johnston
  KIRKLAND & ELLIS LLP
  655 Fifteenth Street, N.W.
  Washington, D.C. 20005
  (202) 879-5000

  Dated: March 6, 2020
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 2 of 222 PageID #: 43092




                                                TABLE OF CONTENTS



 I.     INTRODUCTION AND SUMMARY OF THE ARGUMENT .................................... 1

 III.   STATEMENT OF FACTS ............................................................................................... 2

        A.        Background ............................................................................................................. 2

        B.        Ms. Stamm’s Lost Profits And Reasonable Royalty Opinions. .............................. 4

        B.        Abbott’s Clinician Experts’ Opinions On Demand For MitraClip Features. ......... 6

        C.        Mr. Spar’s Opinions Addressing Edwards’ PTA Invalidity Analysis. ................... 7

 IV.    ARGUMENT ..................................................................................................................... 7

        A.        Ms. Stamm’s Lost Profits Analysis Is Reliable And Should Not Be
                  Excluded ................................................................................................................. 8

        B.        Ms. Stamm’s Reasonable Royalty Analysis Should Not Be Excluded ................ 12

                  1.         Ms. Stamm’s Analysis Of Abbott’s Minimum Willingness To
                             Accept Is Reliable And Should Not Be Excluded .................................... 12

                  2.         Ms. Stamm’s Analysis Of Edwards’ Maximum Willingness To
                             Pay Is Reliable And Should Not Be Excluded.......................................... 15

        C.        Abbott’s Clinician Experts’ Opinions Regarding Demand For The
                  Patented Features Are Reliable And Should Not Be Excluded ............................ 16

        D.        To The Extent Not Mooted On Summary Judgment, Mr. Spar’s PTA
                  Opinions Will Assist The Court, And Should Not Be Excluded .......................... 19

 V.     CONCLUSION ............................................................................................................... 20




                                                                    i
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 3 of 222 PageID #: 43093




                                              TABLE OF AUTHORITIES

                                                                                                                           Page(s)

 Cases

 AstraZeneca UK Ltd. v. Watson Labs., Inc.,
     C.A. No. 10–915-LPS, 2012 WL 6043266 (D. Del. Nov. 14, 2012) ......................................20

 Boston Sci. v. Cordis,
    838 F. Supp. 2d 259 (D. Del. 2012) .........................................................................................11

 Brigham & Women’s Hospital Inc. v. Teva Pharms. USA, Inc.,
    C.A. No. 08–464, 2010 WL 3907490 (D. Del. Sept. 21, 2010) ..............................................20

 Broadcom Corp. v. Emulex Corp.,
    C.A. No. 09-1058-JVS, 2011 WL 11025895 (C.D. Cal. Dec. 13, 2011) ................................13

 Corelogic Information Sols., Inc. v. Fiserv, Inc.,
    C.A. No. 10-132-RSP, 2012 WL 12904000 (E.D. Tex. Sept. 20, 2012) .................................19

 EMC Corp. v. Pure Storage, Inc.,
   154 F. Supp. 3d 81 (D. Del. 2016) .....................................................................................11, 12

 Exmark Mfg. Co. Inc. v. Briggs & Stratton Corp.,
    C.A. No. 10-187, 2018 WL 4976559 (D. Neb. Oct. 12, 2018) .........................................13, 16

 IGT v. All. Gaming Corp.,
    C.A. No. 04-1676, 2008 WL 7084605 (D. Nev. Oct. 21, 2008) .............................................19

 King Instrument Corp. v. Otari Corp.,
    767 F.2d 853 (Fed. Cir. 1985)..................................................................................................11

 McDaniel v. Kidde Residential & Commercial,
   No. 2:12-CV-1439, 2015 WL 5883724 (W.D. Pa. Oct. 8, 2015) ............................................13

 Micro Chem, Inc. v. Lextron, Inc.,
    317 F.3d 1387 (Fed. Cir. 2003)..................................................................................................8

 Momenta Pharms., Inc. v. Teva Pharms. USA Inc.,
   809 F.3d 610 (Fed. Cir. 2015)..................................................................................................10

 Par Pharm., Inc. v. Hospira, Inc.,
    C.A. No. 17–944–JFB–SRF, 2019 WL 2396748 (D. Del. June 6, 2019) ................................20

 Rite-Hite Corp. v. Kelley Co., Inc.,
     56 F.3d 1538 (Fed. Cir. 1995)..................................................................................................11




                                                                  ii
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 4 of 222 PageID #: 43094




 Stecyk v. Bell Helicopter,
     295 F.3d 408 (3d Cir. 2002).......................................................................................................8

 In re Sullivan,
     362 F.3d at 1326 ......................................................................................................................20

 W.L. Gore & Assocs., Inc. v. C.R. Bard, Inc.,
    C.A. No. 11–515-LPS-CJB, 2015 WL 12815314 (D. Del. Nov. 20, 2015) ............................20




                                                                      iii
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 5 of 222 PageID #: 43095
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 6 of 222 PageID #: 43096




   Ex. 21   Expert Report of Paul Sorajja, M.D.

   Ex. 22   Expert Report of Stephen H. Little, M.D.

   Ex. 23   Expert Report of Dr. Robert Kipperman, M.D.

   Ex. 24   Expert Report of Dr. Ehrin Armstrong, M.D. M.Sc. M.A.S.

   Ex. 25   Transcript, Videotaped Deposition of Ehrin Armstrong, M.D. (Jan. 9, 2020)

   Ex. 26   Expert Report of Dr. Ted Feldman, MD MSCAI FACC FESC

   Ex. 27   Expert Report of Robert Spar

   Ex. 28   Edwards’ Responses and Objections to Plaintiffs’ Fourth Set of Interrogatories (No.
            23)

   Ex. 29   Transcript, Videotaped Deposition of Laura B. Stamm (Jan. 10, 2020)

   Ex. 30   Transcript, Videotaped Deposition of Lakshmi P. Dasi, Ph.D. (Jan. 24,
            2020)

   Ex. 31   Appendix B (Materials Considered) to Expert Report of Paul Sorajja, M.D.

   Ex. 32   Appendix B (Materials Considered) to Expert Report of Stephen H. Little,
            M.D.

   Ex. 33   Exhibit B (Materials Considered) to Expert Report of Moody Makar, M.D.

   Ex. 34   Expert Report of Dr. Lakshmi P. Dasi

   Ex. 35   Letter from D. Hinton, Chief Scientist, FDA, to S. Philbin, Goodwin Proctor
            LLP, re Citizen Petition (July 12, 2018) (EDW-ABT00733440)

   Ex. 36   Reply Expert Report of Morten Olgaard Jensen, Ph.D., Dr. Med.

   Ex. 37   Reply Expert Report of Ryan Sullivan, Ph.D.




                                              v
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 7 of 222 PageID #: 43097




 I.        INTRODUCTION AND SUMMARY OF THE ARGUMENT 1

           Edwards’ brief reads more like a cross-examination outline than a Daubert motion. When

 a multi-billion dollar heart valve company like Edwards, with endless relationships and resources,

 launches an infringing product to



 MitraClip will obviously lose sales and profits. That is exactly what the evidence will establish at

 trial. Edwards’ motion is an unjustified attempt to prevent the jury from hearing it.

           If the evidence “contradicts” anything, it is Edwards’ claims that PASCAL is treating

 patients MitraClip can’t treat and causing Abbott no lost profits. Edwards continues to make this

 claim even though its own clinician experts conceded that “we don’t currently have the data to

 say that PASCAL will, in fact, be able to treat patients better than MitraClip” (Ex. 3 at 213:3–7),



                                                            And even though Edwards’ own counsel

 conceded the same thing to another court (Ex. 5 at 1506:22–1507:5):

         [T]here has been no definitive data as to the performance of PASCAL in complex
         anatomies to date. Indeed, we reference in our closing that there is a head-to-head trial
         with MitraClip going on, but even that is in patients with standard anatomies. That is
         why we have not been able to put our case on the basis, and we do not put our case
         on the basis that, objectively, it can be said that PASCAL is superior to [MitraClip].

           There’s nothing “unreliable” about Ms. Stamm’s not accepting “facts” Edwards’ own

 experts and lawyers concede do not exist. And Edwards’ claim she did “nothing” to determine

 whether PASCAL was expanding the market by treating patients MitraClip can’t treat is simply

 not true. In fact, Ms. Stamm reviewed all the evidence and theories Edwards says she did not

 consider, and concluded they did not show that expansion. Not surprising. Merely saying


 1
     All emphasis added unless otherwise stated; all internal citations omitted unless otherwise stated.



                                                     1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 8 of 222 PageID #: 43098




 PASCAL is priced at a “premium” to MitraClip, for example, does not make it so, and would not

 show market expansion anyway. Among other things, Ms. Stamm also consulted another Abbott

 expert, Dr. Grennan, who did an entire economic analysis of the issue, and found “reliable evidence

 that PASCAL has taken substantial sales from MitraClip, and no reliable evidence that PASCAL

 expands the market.” Edwards musters no reliability challenge to any part of Dr. Grennan’s work.

           Edwards’ other arguments against Ms. Stamm’s and the clinicians’ opinions are just its

 own interpretations of the facts—interpretations that Abbott hotly contests, that Edwards’ own

 experts and counsel already conceded away, and that will need to be resolved at trial.

           As for Mr. Spar, the fact that legal opinions are often excluded does not mean Mr. Spar’s

 should be. In evaluating PTA, the Court must ordinarily accept the PTO’s interpretation of its

 regulations. As former director of the PTO branch that promulgated them, Mr. Spar’s testimony

 is the type of helpful testimony about “PTO practices and procedures” this District allows. Further,

 Edwards concedes that its PTA challenge raises “pure legal issues” for the Court to decide. (D.I.

 360 at 3.) Thus, if Edwards’ PTA challenge survives pre-trial briefing, it should be heard by the

 Court, not the jury, and the Court can decide which of Mr. Spar’s opinions to accept or reject.

 III.      STATEMENT OF FACTS

           A.      Background

           After failing multiple times to “break into” the “minimally invasive transcatheter route for

 mitral valve repair” another way, 2 Edwards developed PASCAL, a product so similar to MitraClip



 2
        See Ex. 6 at -422 (EDW’s CEO acknowledging that “[t]he minimally invasive transcatheter
        route for mitral valve repair ‘has been a tough one’ for the company to break into”). Edwards
        had several failures, including its “Monarc” coronary sinus annuloplasty device, and its own
        independently-developed edge-to-edge leaflet repair device, “Mobius,” which was abandoned
        due to “poor . . . results,” after failures in more than half of tested patients. (Ex. 7 (Chang)
        ¶ 92.)



                                                     2
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 9 of 222 PageID #: 43099




         Edwards carried out its plan. It boasted to investors that PASCAL would have just “one

 competitor,” “MitraClip” (Ex. 9 at -879–80), and that MitraClip’s clinical trial results, including

 those of its enormously successful “COAPT” trial, would be a “tailwind” for PASCAL sales. (Ex.

 10 at -690.)

                                                                             It sought and obtained

 regulatory approval for the same indications as MitraClip (Ex. 11, ¶ 8.2), and then systematically

 targeted MitraClip sales and customers.




                                                 3
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 10 of 222 PageID #: 43100




        Despite this, Edwards now argues PASCAL has taken no MitraClip sales, and no MitraClip

 profits are being lost to PASCAL, so Abbott is entitled to no “lost profits.” Abbott disagrees. Both

 sides retained experts to address these disputes. Abbott’s include damages experts Laura Stamm

 and Dr. Matthew Grennan, and clinicians Drs. Paul Sorraja, Stephen Little and Moody Makar.

        B.      Ms. Stamm’s Lost Profits And Reasonable Royalty Opinions.

        Ms. Stamm is a C.P.A. with an M.S. in Management and Finance from M.I.T., and has

 extensive experience assessing patent infringement damages. (Ex. 16, ¶¶ 4–5.)

        In her opening report―spanning 60 pages with over 350 footnotes citing almost 200

 documents―Ms. Stamm analyzed each of the Panduit factors and concluded Abbott is entitled to

 lost profits. (Id., ¶¶ 61–133.) In reaching her opinion, Ms. Stamm specifically addressed market

 expansion. She analyzed the evidence cited in Edwards’ interrogatory response to determine

 whether it showed PASCAL had expanded the market, including the purported “evidence” that

 “physicians, including key opinion leaders (KOLs), view PASCAL as positively differentiated

 from MitraClip, including as being able to treat at least some MR patients better, more easily, or

 at all.” (Id., ¶¶ 71). And she considered other relevant evidence,




                                  She also consulted Abbott’s clinician experts to assess Edwards’

 assertion that PASCAL is able to treat patients MitraClip cannot. (Id., ¶¶ 73–77.) And she

 consulted the unchallenged opinions of Dr. Matthew Grennan, an industrial organization

 economist and Professor of Health Care Management at the Wharton School at U. Penn., who


                                                  4
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 11 of 222 PageID #: 43101




 concluded “PASCAL and MitraClip are close economic substitutes and compete in a two-player

 market for leaflet repair devices.” (Id., ¶ 85; Ex. 17, § VI.A.) She ultimately concluded there was

 no evidence showing “PASCAL has caused the leaflet repair TMVr market to expand” or

 “PASCAL is treating any patients that MitraClip cannot.” (Ex. 16, ¶ 107.)

        In rebuttal, Edwards’ damages expert, Dr. Sullivan, opined that a PASCAL sale is not

 necessarily a lost MitraClip sale, so no lost profits award is appropriate. (Ex. 18, ¶¶ 124–225.) He

 concluded damages should instead be a reasonable royalty.



                                   To confirm that analysis, he considered Abbott’s minimum

 willingness to accept and Edwards’ maximum willingness to pay. (Id.¸¶¶ 278–87.) He set the

 minimum at “close to zero,” and the maximum at “the profits [Edwards] would not have made in

 2019 and 2020 on units of PASCAL manufactured in the United States,” then chose the midpoint.

 (Id.) He found that rate to be consistent with the rate in the          . (Id., ¶¶ 275, 287.)

         In reply―another 46 pages with 233 footnotes citing almost 90 documents―Ms. Stamm

 considered the evidence Dr. Sullivan cited, but concluded that “Dr. Sullivan ha[d] cited no clinical

 evidence or analysis demonstrating PASCAL’s purported market expansion.” (Ex. 19, ¶ 41; id.,

 ¶¶ 39–68.) She addressed head-on the “evidence” that had not been identified in Edwards’

 interrogatory response, including more of the evidence Edwards claims in its motion she ignored,




                                                           ).

        She again consulted Abbott’s clinician experts, this time also to assess Edwards’ argument

 that physicians might choose treatments other than MitraClip in the “but for” world if PASCAL




                                                   5
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 12 of 222 PageID #: 43102




 was not available. (Id., ¶ 56–60.) And she again consulted Dr. Grennan, who conducted a “rigorous

 analysis” of the data relied upon by Dr. Sullivan, and found “reliable evidence that PASCAL has

 taken substantial sales from MitraClip, and no reliable evidence that PASCAL expands the

 market.” (Id., ¶ 46; Ex. 20, ¶¶ 5, 51–57.) She ultimately concluded that Dr. Sullivan’s claim of

 PASCAL’s “market expansion” was “unsubstantiated and inconsistent with Edwards’ own

 marketing strategy” to “target[] existing MitraClip centers for sales of PASCAL.” (Ex. 19, ¶ 40.)

         Ms. Stamm then analyzed Dr. Sullivan’s reasonable royalty analysis and showed it

 significantly understated the rate, even under his framework. (Id., ¶¶ 85–116.) Rather than

 accepting “close to zero,” she concluded “it would be economically unreasonable to expect

 [Abbott] would accept [a] license … for less than what they agreed to pay for

 (Id., ¶ 113.)

                                                                                  . (Id., ¶ 114.) Ms.

 Stamm also showed how Dr. Sullivan understated Edwards’ maximum willingness to pay by



                              . (Id., ¶¶ 106–111.) Finally, Ms. Stamm noted that the “Georgia-

 Pacific factors support a royalty closer to the upper-bound of the range,” but “[c]onservatively”

 adopted Dr. Sullivan’s approach of “assuming a royalty in the mid-point of the range.” (Id., ¶ 115.)

         B.      Abbott’s Clinician Experts’ Opinions On Demand For MitraClip Features.

         Drs. Paul Sorajja, Stephen Little and Moody Makar are clinicians with extensive

 experience making treatment decisions for MR patients, including MitraClip implantation. (Ex.

 21, ¶¶ 5–22; Ex. 22, ¶¶ 4–16; Ex. 11, ¶¶ 1.3–1.5.) Each describes critical features of MitraClip,

 such as the ability “to grasp the leaflets from both the atrial and ventricular side,” the “concave

 clip arms,” and the ability to “move from a fully closed position to an inverted position,” and

 explains their clinical importance (Ex. 21, ¶¶ 93–105; Ex. 22, ¶¶ 85–97; Ex. 11, ¶¶ 11.1–11.10.)


                                                  6
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 13 of 222 PageID #: 43103




        In response, Edwards submitted opinions from three of its own clinicians, one with similar

 qualifications to Abbott’s clinician experts (Kipperman), one who does not implant MitraClip at

 all (Armstrong), and one who is Edwards’ VP of Medical Affairs (Feldman). (Ex. 23, ¶¶ 6–13, 75–

 76; Ex. 24, ¶ 84; Ex. 25 at 69:9–73:11; Ex. 26, ¶¶ 1, 116.) Each purports to disagree with Abbott’s

 experts, but they do not identify any alternative demand drivers, or address the evidence Abbott’s

 clinicians are accused of “ignoring.” (Ex. 23, ¶¶ 75–76; Ex. 24, ¶ 84; Ex. 26, ¶ 116.)

        C.      Mr. Spar’s Opinions Addressing Edwards’ PTA Invalidity Analysis.

        Robert Spar is the former Director of the PTO’s Office of Patent Legal Administration

 (OPLA), the department that promulgated the PTO’s regulations on PTA. (Ex. 27, ¶ 7.) During

 discovery, Edwards asserted in an interrogatory response that the PTO incorrectly calculated the

 ’267 patent’s PTA under those regulations. (Ex. 28 at 1–8.) But it has not submitted any expert

 opinion, or other support for its positions. Mr. Spar explains the PTO’s practices and procedures

 in calculating PTA, and how they were applied to the ’267 patent. (Ex. 27.) Edwards has agreed

 the PTA arguments should be addressed by the Court in pre-trial briefing. (D.I. 360 at 3–4.)

 IV.    ARGUMENT

        Edwards’ motion seeks an extremely broad order excluding Ms. Stamm’s entire lost profits

 and reasonable royalty opinions, Drs. Sorajja, Little and Makar’s entire MitraClip demand

 opinions, and Ms. Spar’s entire report. But for support, it mostly just states its view of the case,

 and its disagreement with the facts and assumptions in those experts’ reports. Edwards’ arguments

 for exclusion are nothing more than points for cross examination, not a justification for exclusion.

        Edwards mainly faults Ms. Stamm for not accepting Edwards’ own hotly contested factual

 assertions, including its claim that doctors do not view “PASCAL and MitraClip as equally

 preferable alternatives” (EDW Op. Br. at 5), that doctors think—despite the absence of supporting

 data—PASCAL can “treat at least some MR patients better” than MitraClip (id. at 8), and that


                                                  7
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 14 of 222 PageID #: 43104




 “some if not all of PASCAL’s sales are likely market expansive” due to PASCAL’s allegedly

 “differentiated” features and “Edwards’ reputation and market development activities.” (Id. at 7.)

         These are not grounds for exclusion. Challenging “facts and assumptions underlying the

 testimony of an expert witness” is something opposing counsel is supposed to do in “cross-

 examination.” Stecyk v. Bell Helicopter, 295 F.3d 408, 414 (3d Cir. 2002).

         A.      Ms. Stamm’s Lost Profits Analysis Is Reliable And Should Not Be Excluded

         Edwards first moves to exclude Ms. Stamm’s lost profits opinion, claiming documents and

 testimony “contradict” her view that PASCAL is not causing market expansion. But nothing

 Edwards identifies actually “contradicts” Ms. Stamm’s assessment. And while Edwards might

 disagree with Ms. Stamm’s conclusions, “[w]hen, as here, the parties’ experts rely on conflicting

 sets of facts, it is not the role of the trial court to evaluate the correctness of facts underlying one

 expert’s testimony.” Micro Chem, Inc. v. Lextron, Inc., 317 F.3d 1387, 1392 (Fed. Cir. 2003).

         Ms. Stamm’s conclusion that PASCAL is not treating patients that MitraClip would not is

 consistent with the views Edwards’ own clinical experts and even Edwards itself presented to a

 different court.   This includes the only independent clinical expert Edwards has relied on

 consistently throughout this case, Dr. Robert Kipperman, who submitted declarations opposing

 Abbott’s PI and TRO motions. (D.I. 47, 96.) Edwards’ Dr. Sullivan states that he “understand[s]

 from Dr. Kipperman that ‘there are clinical situations that could be addressed with PASCAL that

 cannot be addressed by MitraClip.’” (Ex. 18, ¶ 467.) But at his deposition in this case, Dr.

 Kipperman conceded that there “is no clinical data” supporting that assertion. (Ex. 4 at 225:10–

 16.) And in a parallel U.K. proceeding, the court commented that Dr. Kipperman’s testimony

 “presented a slightly different picture of some of the issues than his written evidence” including

 an “episode” in which “his written evidence implie[d], or seem[ed] to more than imply, that the

 only thing that could have been done [in one of his treatments] was a PASCAL, and in fact he said


                                                    8
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 15 of 222 PageID #: 43105




 that was not the case in his oral evidence.” (Ex. 5 at 1488:20–1489:4.) After Dr. Kipperman’s

 about-face at trial, Edwards’ U.K. counsel conceded it could no longer “objectively” claim “that

 PASCAL is superior to [MitraClip].” (Id. at 1506:22–1507:5.)

        Dr. Sullivan also relies on Dr. Kaneko as saying “that PASCAL is a differentiated device”

 that can treat patients “who might not otherwise be able to be treated with MitraClip, and that

 PASCAL can be a better option for patients with certain anatomical differences or different

 conditions.” (Ex. 18, ¶¶ 135, 467.) But at his deposition, Dr. Kaneko admitted “we don’t currently

 have the data to say that PASCAL will, in fact, be able to treat patients better than MitraClip.”

 (Ex. 3 at 213:3–7.) As explained in Abbott’s own Daubert motion, the opinions of Edwards’ other

 clinician experts do not establish that PASCAL can treat patients who cannot be treated with

 MitraClip either. (D.I. 417 at 6–18.) There’s nothing “unreliable” about Ms. Stamm not accepting

 facts that Edwards’ own experts and lawyers readily concede do not exist.

        Unsurprisingly then, though it is a cornerstone to its motion, Edwards does not prove its

 assertion that “evidence showing that PASCAL is expanding the market” “unquestionably exists.”

 Edwards points to three things: (1) some physicians who “view” “PASCAL [a]s … able to treat

 at least some MR patients better, more easily or at all,” (

                                                                                            (EDW

 Op. Br. at 8–9.) But none of these “demonstrate[] that PASCAL is expanding the market.” (Id.)

 Mere “views” that PASCAL may be able to treat patients MitraClip can’t, and              it might,

 do not mean PASCAL is being used to treat such hypothetical patients or has expanded the market.

        Ms. Stamm did not “ignore” this “evidence,” either. For example, with respect to Dr.

 Sullivan’s assertions about PASCAL’s purportedly “differentiated features,” Ms. Stamm pointed

 out that much of the evidence Dr. Sullivan cited was “analyst reports offering uncited speculation




                                                  9
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 16 of 222 PageID #: 43106




 about PASCAL’s potential benefits” (presumably communicated by Edwards itself) and mere

 “[a]necdotal examples of physician preferences,” which could not prove PASCAL is able to treat

 patients MitraClip cannot. (Ex. 19, ¶¶ 42–43.) She also addressed Dr. Sullivan’s assertion that the




                                                                (Id., ¶ 50.) And she considered Dr.

 Sullivan’s assertion, based on Edwards’ clinician experts, that physicians might choose medical

 management rather than MitraClip for patients who would otherwise be treated with PASCAL.

 (Id., ¶¶ 57–58.) But she relied on the unchallenged opinions of Abbott’s clinician experts that

 “[o]nce a physician has decided to treat a patient with a leaflet repair device [i.e., MitraClip or

 PASCAL], he or she would continue with a leaflet repair procedure unless they had no available

 product in that space.” (Id., ¶ 85.)



                                          3




 3
  The Court’s PI ruling “reject[ing] Plaintiffs’ contention that any sale of PASCAL is a lost sale of
 MitraClip” (EDW Op. Br. at 4) was necessarily preliminary and does not bind the jury. See
 Momenta Pharms., Inc. v. Teva Pharms. USA Inc., 809 F.3d 610, 619 (Fed. Cir. 2015).



                                                 10
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 17 of 222 PageID #: 43107




        Thus, Ms. Stamm did far from “nothing” to substantiate her opinion that there is no

 evidence that PASCAL is treating patients who cannot be treated with MitraClip. (Contra EDW

 Op. Br. at 11.) Rather, she carefully considered but disputed all of the arguments and supporting

 “evidence” raised by Dr. Sullivan in support of his contrary opinion. “[Ms. Stamm’s] analysis

 should not be excluded simply because there is a dispute regarding the facts underlying [her] lost

 profits methodology.” EMC Corp. v. Pure Storage, Inc., 154 F. Supp. 3d 81, 120 (D. Del. 2016).

        Edwards also argues that Ms. Stamm needed to “rule out that at least some commercial

 PASCAL implanting physicians … would choose PASCAL over medical management, but would

 not so choose MitraClip ….” (EDW Op. Br. at 10.) But a patentee “need not meet the impossible

 burden of negating every possibility that a purchaser might not have bought another product,” King

 Instrument Corp. v. Otari Corp., 767 F.2d 853, 864 (Fed. Cir. 1985), but “need only show that

 there was a reasonable probability that the sales would have been made ‘but for’ the

 infringement.” Rite-Hite Corp. v. Kelley Co., Inc., 56 F.3d 1538, 1545 (Fed. Cir. 1995).

        Finally, Edwards criticizes Ms. Stamm for not using “surveys of the physicians or heart

 teams involved in commercial PASCAL implants” (EDW Op. Br. at 9–10), but cites nothing to

 indicate a survey was required. Under the law, Ms. Stamm was “not required to present survey

 evidence” for lost profits. Boston Sci. v. Cordis, 838 F. Supp. 2d 259, 274 (D. Del. 2012). Instead,

 Ms. Stamm consulted the opinions of economist Dr. Grennan, who concluded “PASCAL and

 MitraClip are close economic substitutes” and compete in a “two-player market” for leaflet repair




                                                 11
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 18 of 222 PageID #: 43108
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 19 of 222 PageID #: 43109




                      Edwards cannot legitimately criticize Ms. Stamm for adopting Dr. Sullivan’s

 assumptions, even if Edwards now believes them to be unsupported. See Exmark Mfg. Co. Inc. v.

 Briggs & Stratton Corp., C.A. No. 10-187, 2018 WL 4976559, *4–5 (D. Neb. Oct. 12, 2018)

 (rejecting Daubert challenge where challenged expert’s methodology was “reliable and consistent

 with much of [the challenger’s] expert’s analysis”); cf. McDaniel v. Kidde Residential &

 Commercial, No. 2:12-CV-1439, 2015 WL 5883724, at *5 (W.D. Pa. Oct. 8, 2015) (rejecting

 motion to exclude where “both experts employ essentially the same technique”).

        Second, Edwards criticizes Ms. Stamm for “improperly categoriz[ing] the patents in suit

 as three separate families whose values are additive.” (EDW Op. Br. at 12.) But its criticisms at

 most go to the “correctness” of her conclusions, not the reliability of her methodology. Summit 6,

 802 F.3d at 1296. Dr. Sullivan asserts that



                                                       Ex. 18, ¶ 267.) Ms. Stamm disagrees because

 the patents-in-suit comprise “three distinct patent families,”                   , and, in any event,

 “the differences between                       the hypothetical license to the Patents-in-Suit” mean

 the            rate deserves “numerous upward adjustments.” (Ex. 19, ¶¶ 113–14.)

        This is a fundamental disagreement between experts for a jury to resolve. Edwards cites

 no case precluding an expert from concluding that a royalty rate for one patent family would apply

 separately to different families where, as here, each has “importance” to the accused product. See,

 e.g., Broadcom Corp. v. Emulex Corp., C.A. No. 09-1058-JVS, 2011 WL 11025895, *3 (C.D. Cal.

 Dec. 13, 2011) (rejecting challenge to expert assigning separate, additive royalty rates to patent

 families). Nor did Ms. Stamm acknowledge any “absurd logical extension of her analysis.” (EDW




                                                  13
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 20 of 222 PageID #: 43110




 Op. Br. at 12–13.)



                   That scenario is not at issue here, so it is irrelevant to Edwards’ motion.

        Edwards’ exclusion argument also does not account for the fact that Dr. Sullivan provides

 no more detail for his view

                   than Ms. Stamm provided for her opposing view. His entire analysis is this:




 (Ex. 18, ¶ 267.) If Ms. Stamm’s opinion were excluded because her “additive value” opinion lacks

 support, then Dr. Sullivan’s reasonable royalty opinion should also be excluded because his “no

 additive value” opinion has no more support. Neither should be excluded.

        Edwards’ remaining arguments also go to the correctness of Ms. Stamm’s conclusions, not

 the reliability of her methodology. For example, Edwards disagrees that the ’813 patent should be

 considered a separate “family” from the ’388, ’493 and ’267 patents, which are continuations-in-

 part. (EDW Op. Br. at 12.) But Ms. Stamm explained her use of the term “patent family” to mean

 patents that cover different “fundamental technologies.” (Ex. 29 at 135:17–136:18.) Edwards does

 not even dispute that the ’813 patent covers different fundamental technology than the

 ’388/493/267 patents, much less establish that conclusively as a matter of law.

        Nor is Ms. Stamm’s opinion “contrary to Abbott’s own technical experts.” (EDW Op. Br.

 at 13.) Dr. Dasi and Mr. Chang do not contradict Ms. Stamm’s testimony that each patented

 invention was “foundational to the MitraClip device.” (Ex. 29 at 144:3–10.) Dr. Dasi used the

 term “foundational” in a different sense to refer to how the ’097 patent has “changed and impacted

 views of engineering, medicine” in general, and he further testified that the remaining patents-in-



                                                  14
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 21 of 222 PageID #: 43111




 suit are “important” and “build over the foundations” and contain “important intellectual ideas.”

 (Ex. 30 at 132:14–22, 260:23–261:16.) Even if the Court believes the patents-in-suit are not all

 “foundational,” that would merely go to the “correctness” of Ms. Stamm’s opinion rather than the

 reliability of her methodology, and exclusion would still be improper. Summit 6, 802 F.3d at 1296.

                2.     Ms. Stamm’s Analysis Of Edwards’ Maximum Willingness To Pay Is
                       Reliable And Should Not Be Excluded

        Edwards next criticizes Ms. Stamm’s analysis of Edwards’ maximum willingness to pay,

 i.e., the upper bound of the royalty rate, but again its criticism does not warrant exclusion. Ms.

 Stamm applied the same assumption as Edwards’ expert Dr. Sullivan, that Edwards’ maximum

 willingness to pay would be the profits it would lose from being off the market in 2019 and 2020

 absent a license. (Ex. 19, ¶ 106; Ex. 18, ¶¶ 279–80.) She disagreed, however, with Dr. Sullivan

 over the quantum of those profits,

                                                                                        She said that

 position is “economically untenable” because there would need to be a



            (Ex. 19, ¶¶ 110–11.)




        Edwards does not allege that Ms. Stamm’s conclusion that

                                      nor does it criticize her modeling. Rather, Edwards argues that

 “Ms. Stamm did not adjust the maximum royalty rate to apportion the value of the PASCAL

 procedure sales at issue attributable to the claimed inventions, which are limited only to certain

 aspects of the implant.” (EDW Op. Br. at 15.) But this argument ignores what Ms. Stamm was

 doing: she adopted Dr. Sullivan’s metric for maximum willingness to pay. (Ex. 19, ¶ 106; Ex. 18,



                                                   15
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 22 of 222 PageID #: 43112




 ¶¶ 279–80.) Dr. Sullivan did not apportion those profits to the implant any more than Ms. Stamm

 in setting the upper bound of his royalty rate. (Ex. 18, ¶¶ 278–84.) Again, Edwards is improperly

 criticizing Ms. Stamm for adopting the same approach as Dr. Sullivan, which cannot provide a

 basis for exclusion. Exmark, 2018 WL 4976559, at *4–5.

        That is not to say that Dr. Sullivan and Ms. Stamm performed no apportionment. Rather,

 to apportion, Dr. Sullivan chose the midpoint between his upper and lower bounds based on his

 view that




             Ex. 18, ¶¶ 285–87.) Ms. Stamm “[c]onservatively” did so too, despite her review of

 the evidence showing Dr. Sullivan’s assumptions understated the value of the patented technology.

 (Ex. 19, ¶ 115.) Notably, Dr. Sullivan did not further



                                                                                  (Ex. 18, ¶¶ 287,

 344–45; cf. EDW Op. Br. at 16.) Edwards cannot legitimately criticize Ms. Stamm for doing the

 same. Exmark, 2018 WL 4976559, at *4–5. Edwards’ motion to exclude should be denied.

        C.     Abbott’s Clinician Experts’ Opinions Regarding Demand For The Patented
               Features Are Reliable And Should Not Be Excluded

        Edwards also provides no basis to exclude Abbott’s clinician experts’ opinions. Edwards

 argues that “the medical experts are just that―medical experts, not experts on consumer surveys

 or other such evidence.” (EDW Op. Br. at 16.) But it does not and cannot dispute that the experts

 are knowledge leaders in interventional cardiology with extensive experience making treatment

 decisions for patients with mitral regurgitation, including MitraClip’s use. As such, they are

 qualified to opine on why physicians choose MitraClip. And, in response, Edwards relies on its



                                                16
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 23 of 222 PageID #: 43113




 own clinician experts with the same, or even lesser, qualifications, including an interventional

 cardiologist who has not even treated patients with MitraClip since 2013. (Section III.B, supra.)

        Abbott’s clinician experts do not merely say, as Edwards claims, that “physicians would

 not use MitraClip if it did not work.” (EDW Op. Br. at 17.) Rather, they opine, based on their

 extensive experience, that MitraClip would not work successfully (or at all) without the patented

 features, so clinicians would not use it without those features. (Ex. 21, ¶¶ 93–105; Ex. 22, ¶¶ 85–

 97; Ex. 11, ¶¶ 11.1–11.10.) Edwards has no basis to assert (and cites nothing to support) that the

 clinician experts “created their list of demand-driving features by looking to the patents rather than

 analyzing the evidence” (EDW Op. Br. at 17). None even considered the patents-in-suit in

 reaching their demand opinions, much less relied on them to guide their opinions. (Exs. 31–33.)

        Edwards also ignores that its own clinician experts agree with Abbott’s experts. Dr.

 Kaneko admitted that the ability to capture the leaflets from both sides is “fundamental” to both

 MitraClip’s and PASCAL’s success. (Ex. 3 at 247:14–248:13.) Dr. Armstrong further testified

 that “if the grasping was conducted on just one side, it would create a malcoaptation and not

 effectively treat the mitral regurgitation.” (Ex. 25 at 270:15–272:5.) The ’097 patent’s “clipping

 system” enables this. (See, e.g., Ex. 22, ¶ 91; Ex. 34, ¶¶ 918–19.) Dr. Kaneko also admitted that

 the ability to move to an “inverted position,” as the ’267 patent claims, is “essential” to MitraClip’s

 operation. (Ex. 3 at 244:19–245:19; see also Ex. 34, ¶¶ 934–44.)

        Edwards faults Abbott’s clinician experts for not seeing “that other features … are the ones

 that drive demand” (EDW Op. Br. at 17–18), but the evidence Edwards cites is either irrelevant or

 consistent with Abbott’s experts’ opinions. Whether Abbott’s marketing materials specifically

 call out patented features using the patent terminology (id. at 17) is irrelevant, because the patented

 features are the “fundamental” and “essential” features that allow Abbott (and Edwards) to market




                                                   17
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 24 of 222 PageID #: 43114




 a “minimally invasive” device at all, where many others have failed. (Ex. 21, ¶¶ 93–105; Ex. 22,

 ¶¶ 85–97; Ex. 11, ¶¶ 11.1–11.10; Ex. 3 at 244:19–245:19, 247:14–248:13; Ex. 25 at 270:15–

 272:5.) In contrast, Edwards’ own experts admit that the marketing terms on which it relies—e.g.,

 “multidisciplinary heart team” and “real-time imaging”—are generic terms known long before

 MitraClip and/or generally available to all transcatheter mitral repair technologies. (See, e.g., Ex.

 25 at 133:8–138:2, 140:22–143:12; Ex. 3 at 257:4–258:25, 259:4–262:22.) None can explain the

 success of, and demand for, MitraClip (and now PASCAL) over competing technologies. (Id.)

        Edwards also ignores that its own PASCAL marketing highlights the same patented

 features. (See, e.g., Ex. 34, ¶¶ 916–17, 927–29, 941–42 (citing and quoting EDW marketing

 materials).) The evidence shows that the PASCAL features Edwards identifies as purportedly not

 incorporated into MitraClip, e.g., “wider clips” and “independent grasping,” were enabled only by

 the patented features. For example, to have a “wider clip,” one must have a clip in the first place,

 which Abbott’s patents enabled.




        Thus, Abbott’s experts have not “ignored inconvenient evidence” but have weighed

 relevant evidence over irrelevant information. Edwards’ clinician experts did not even address the

 very evidence Edwards complains Abbott’s experts “ignored.” (Ex. 23, ¶¶ 75–76; Ex. 24, ¶ 84;

 Ex. 26, ¶ 116.) And with good reason. Edwards cannot claim demand for MitraClip―which the

 FDA called a “first-in-class device representing a breakthrough technology and providing a

 clinically meaningful advantage over existing technology” (Ex. 35 at 7–8) ―is due to the generic

 “heart team” that chooses it, catheter that delivered it, or imaging technology that guided it, rather

 than the clip’s specific, revolutionary features. Further, to the extent Edwards is suggesting that




                                                  18
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 25 of 222 PageID #: 43115




 the clinicians “should have conducted a survey to establish demand for the patented feature[s],”

 Edwards’ experts do not rely on such a survey, and Edwards has “failed to demonstrate that a

 survey is necessary to support [the] opinions.” Corelogic Information Sols., Inc. v. Fiserv, Inc.,

 C.A. No. 10-132-RSP, 2012 WL 12904000, *2 (E.D. Tex. Sept. 20, 2012). At most, Edwards’

 theory that Abbott’s experts ignored evidence is fodder for cross-examination, not exclusion. 5

        Edwards complains that the clinicians’ characterizations of the demand-driving benefits is

 “improperly broad because it encompasses plainly non-patented features” (EDW Op. Br at 19) but

 Edwards mischaracterizes the experts’ reports through selective quoting. Although Abbott’s

 experts opine that “[t]he primary demand for the MitraClip has been driven by the need for a safe

 and effective, less-invasive treatment for [MR],” and that MitraClip’s “unique combination” of

 features met that need (id.), they then explain how only the patented technology enabled that

 “unique combination.” (Ex. 21, ¶¶ 93–105; Ex. 22, ¶¶ 85–97; Ex. 11, ¶¶ 11.1–11.10.) While

 Edwards disagrees, “Daubert does not allow a court to resolve a factual dispute underlying the

 expert’s analysis” where “both parties have essentially highlighted an issue of fact as to what is

 the essential feature of [the patentee’s covered products] that drives their sales and demand.” IGT

 v. All. Gaming Corp., C.A. No. 04-1676, 2008 WL 7084605, at *8 (D. Nev. Oct. 21, 2008).

        D.      To The Extent Not Mooted On Summary Judgment, Mr. Spar’s PTA Opinions
                Will Assist The Court, And Should Not Be Excluded

        As noted in Abbott’s February 18, 2020 letter brief, Edwards’ PTA invalidity arguments

 are wrong as a matter of law, and should be summarily rejected. (D.I. 350 at 2–3.) If they survive

 to trial, however, the Court should admit Mr. Spar’s testimony provide the proper framework for



 5
   Edwards’ experts discussed that “evidence” of “other features” in reply reports of its
 bioengineering and economics experts in the context of objective indicia of non-obviousness, not
 demand for the patented features for damages. (See, e.g., Ex. 36, ¶ 524; Ex. 37, ¶¶ 63–68.)



                                                 19
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 26 of 222 PageID #: 43116




 the jury. To decide the PTA issue, the Court will need to “accept the [PTO’s] interpretation of

 [PTO] regulations unless that interpretation is plainly erroneous or inconsistent with the

 regulation.” In re Sullivan, 362 F.3d at 1326. Having implemented the PTA regulations, Mr. Spar

 is uniquely placed to supply the proper framework. Edwards does not dispute that Mr. Spar’s

 opinions are reliable or that he is qualified to provide them (id.), and it has not presented any

 contrary expert opinion.

         Edwards overstates when it claims that “[t]his Court typically excludes testimony of legal

 experts ‘absent extraordinary circumstances.’” (EDW Op. Br. at 20). This case is unlike Edwards’

 cited cases, 6 in that the Court must defer to the PTO’s interpretations of its regulations. Edwards’

 cited cases also show that courts in this District do permit PTO experts to testify on “PTO practices

 and procedures,” and their application. See, e.g., W.L. Gore & Assocs., Inc. v. C.R. Bard, Inc., C.A.

 No. 11–515-LPS-CJB, 2015 WL 12815314, *3–4 (D. Del. Nov. 20, 2015). Since the parties agree

 this is not a jury question (D.I. 360 at 3–4), there is no risk of jury confusion or prejudice, and the

 Court can determine what weight to give Mr. Spar’s ultimate conclusions. See Par Pharm., Inc. v.

 Hospira, Inc., C.A. No. 17–944–JFB–SRF, 2019 WL 2396748, *2 (D. Del. June 6, 2019) (“In

 bench trials, evidence should be admitted and then sifted when the district court makes its findings

 of fact and conclusions of law.”). Mr. Spar’s testimony should be admitted to help the Court.

 V.     CONCLUSION

        For these reasons, the Court should deny Edwards’ Motion.



 6
  See AstraZeneca UK Ltd. v. Watson Labs., Inc., C.A. No. 10–915-LPS, 2012 WL 6043266, *1
 (D. Del. Nov. 14, 2012) (former PTO examiner with no expertise in the patent field not permitted
 to testify on claim construction from perspective of person skilled in the art); W.L. Gore, 2015 WL
 12815314, *5 (PTO expert’s inequitable conduct opinion excluded, where it required “speculation
 as to what may have been in another’s mind”); Brigham & Women’s Hospital Inc. v. Teva Pharms.
 USA, Inc., C.A. No. 08–464, 2010 WL 3907490, *1–2 (D. Del. Sept. 21, 2010) (similar).



                                                   20
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 27 of 222 PageID #: 43117




                                        Respectfully submitted,

                                        /s/ David M. Fry
                                        Karen E. Keller (No. 4489)
                                        David M. Fry (No. 5486)
                                        Nathan R. Hoeschen (No. 6232)
  OF COUNSEL:                           SHAW KELLER LLP
  James F. Hurst                        I.M. Pei Building
  Amanda J. Hollis                      1105 North Market Street, 12th Floor
  Gregory B. Sanford                    Wilmington, DE 19801
  Rebecca Fitzpatrick                   (302) 298-0700
  KIRKLAND & ELLIS LLP                  kkeller@shawkeller.com
  300 North LaSalle                     dfry@shawkeller.com
  Chicago, IL 60654                     nhoeschen@shawkeller.com
  (312) 862-2000                        Attorneys for Plaintiffs

  Benjamin A. Lasky
  Aaron D. Resetarits
  KIRKLAND & ELLIS LLP
  601 Lexington Ave.
  New York, NY 10022
  (212) 446-4800

  Erin C. Johnston
  KIRKLAND & ELLIS LLP
  655 Fifteenth Street, N.W.
  Washington, D.C. 20005
  (202) 879-5000

  Dated: March 6, 2020




                                       21
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 28 of 222 PageID #: 43118




                                CERTIFICATE OF SERVICE

         I, David M. Fry, hereby certify that on March 6, 2020, this document was served on the

  persons listed below in the manner indicated:

  BY EMAIL
  Kelly E. Farnan                                 Catherine Nyarady
  Jeffrey L. Moyer                                Nicholas P. Groombridge
  Christine D. Haynes                             Kira A. Davis
  RICHARDS LAYTON & FINGER, PA                    Joshua D. Reich
  One Rodney Square                               Ayelet M. Evrony
  920 North King Street                           Allison C. Penfield
  Wilmington, DE 19801                            PAUL, WEISS, RIFKIND, WHARTON
  (302) 651-7705                                   & GARRISON LLP
  farnan@rlf.com                                  1285 Avenue of the Americas
  moyer@rlf.com                                   New York, NY 10019
  haynes@rlf.com                                  (212) 373-3532
                                                  cnyarady@paulweiss.com
                                                  ngroombridge@paulweiss.com
                                                  kdavis@paulweiss.com
                                                  jreich@paulweiss.com
                                                  aevrony@paulweiss.com
                                                  apenfield@paulweiss.com

                                                  /s/ David M. Fry
                                                  Karen E. Keller (No. 4489)
                                                  David M. Fry (No. 5486)
                                                  Nathan R. Hoeschen (No. 6232)
                                                  SHAW KELLER LLP
                                                  I.M. Pei Building
                                                  1105 North Market Street, 12th Floor
                                                  Wilmington, DE 19801
                                                  (302) 298-0700
                                                  kkeller@shawkeller.com
                                                  dfry@shawkeller.com
                                                  nhoeschen@shawkeller.com
                                                  Attorneys for Plaintiffs
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 29 of 222 PageID #: 43119




                    EXHIBIT 1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 30 of 222 PageID #: 43120




                   REDACTED IN
                   ITS ENTIRETY
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 31 of 222 PageID #: 43121




                    EXHIBIT 2
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 32 of 222 PageID #: 43122




                   REDACTED IN
                   ITS ENTIRETY
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 33 of 222 PageID #: 43123




                    EXHIBIT 3
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 34 of 222 PageID #: 43124


                                                                          Page 1
          IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF DELAWARE




   ------------------------------------
                                        )
   ABBOTT CARDIOVASCULAR                )
   SYSTEMS, INC. AND EVALVE INC.,       )
                                        )
               Plaintiff and            )
               Counterclaim Defendants )
                                        )
   vs.                                  ) C.A. No. 19-149(MN)
                                        )
   EDWARDS LIFESCIENCES CORP. and       )
   EDWARDS LIFESCIENCES LLC,            )
                                        )
               Defendant and            )
               Counterclaim Plaintiffs )
                                        )
   ------------------------------------


       Videotaped Deposition of TSUYOSHI KANEKO, M.D.
                    Boston, Massachusetts
            Sunday, January 19, 2020 - 8:58 a.m.




   Reported by:
   Sandra A. Deschaine, CSR, RPR, CLR, RSA
   Job No. 26754


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 35 of 222 PageID #: 43125

                                             Page 2                                                           Page 4
 1                                                      1              INDEX
 2    VIDEOTAPED DEPOSITION OF TSUYOSHI KANEKO, M.D.    2   EXAMINATION                                PAGE
 3                                                      3   Tsuyoshi Kaneko, M.D.
 4   DATE:    SUNDAY, JANUARY 19, 2020                  4    By Mr. Lasky .......................... 7
 5                                                      5
 6   TIME:    8:58 A.M. - 3:05 P.M.                     6              EXHIBITS
 7                                                      7   EXHIBIT DESCRIPTION                     PAGE
 8   LOCATION: THE WESTIN COPLEY PLACE                  8   Exhibit 1 Expert Report of Tsuyoshi 6
 9         10 HUNTINGTON AVENUE                         9          Kaneko, M.D
10         BOSTON, MASSACHUSETTS                       10   Exhibit 2 Exhibit A, Curriculum Vitae 6
11                                                     11          of Tsuyoshi Kaneko, M.D.
12                                                     12   Exhibit 3 Exhibit B, List of Materials 6
13                                                     13          Considered
14                                                     14   Exhibit 4 MitraClip: Valve repair      22
15                                                     15          device offers new treatment
16                                                     16          option for some with severe
17                                                     17          mitral regurgitation
18                                                     18   Exhibit 5 Bates Nos. ABT1287811 through 179
19                                                     19          -7820, Transcatheter Valve
20                                                     20          Repair for Patients With
21                                                     21          Mitral Regurgitation, 30-day
22                                                     22          results of the CLASP study
23                                                     23
24                                                     24   (Exhibits continued.)
25                                                     25
                                             Page 3                                                           Page 5
 1   APPEARANCES:                                 1                  INDEX (continued.)
 2                                                2                     EXHIBITS
 3   ON BEHALF OF THE PLAINTIFF AND COUNTERCLAIM  3         EXHIBIT DESCRIPTION                  PAGE
 4   DEFENDANTS:                                  4         Exhibit 6 Bates Nos. ABT1611434 through 182
 5   KIRKLAND & ELLIS, LLP                        5                -1468, Contemporary,
 6     Benjamin Lasky, Esquire                    6                real-world, clinical outcomes
 7     601 Lexington Avenue                       7                with the next generation
 8     New York, New York 10022                   8                MitraClip (NTR/XTR) System,
 9     212.446.6415                               9                Results fro the 1000+ patient
10     blasky@kirkland.com                       10                global EXPAND Study
11                                               11         Exhibit 7 Bates Nos. ABT1198417 through 215
12   ON BEHALF OF DEFENDANT AND COUNTERCLAIM     12                -8421, Mitral regurgitation
13   PLAINTIFFS:                                 13                in heart failure: Time for a
14   PAUL, WEISS, RIFKIND, WHARTON &             14                rethink
15   GARRISON, LLP                               15         Exhibit 8 Bates Nos. EDW-ABT00611369 216
16     Kira Davis, Esquire                       16                through -1378, Percutaneous
17     1285 Avenue of the Americas               17                Repair or Medical Treatment
18     New York, New York 10019-6064             18                for Secondary Mitral
19     212.373.3230                              19                Regurgitation
20     kdavis@paulweiss.com                      20
21                                               21
22   Also Present: Shawn Budd, videographer      22
23                                               23
24                                               24
25                                               25

                                                                                         2 (Pages 2 to 5)
                               TransPerfect Legal Solutions
                           212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 36 of 222 PageID #: 43126

                                                     Page 210                                                           Page 212
 1       A. Is there any -- can you repeat        01:13 PM         1   And, you know, those are the cases where we          01:16 PM
 2   that one more time?                                           2   still struggle, you know, trying to provide
 3       Q. Sure. Is there any circumstance                        3   the best care for the patients, and one
 4   where you would say that for two devices that                 4   solution may not be just appropriate, and
 5   have some technical differences, treat the                    5   those are the cases where having another
 6   same patient population, that there wouldn't 01:13 PM         6   option really helps.                      01:16 PM
 7   be a need for both devices?                                   7            So, you know, to clarify your
 8       A. There would not be a need for both                     8   statement, it is a -- to answer your question
 9   devices.                                                      9   as yes, but there's more details to that.
10       Q. Are there any circumstances where                     10   Almost not -- you don't need it for
11   you would reach that conclusion?               01:13 PM      11   everybody. You know, you don't need all the 01:16 PM
12          I'm trying to think of any                            12   options for everybody. I mean, there's a lot
13   scenarios, but not from a clinician                          13   of research saying that if we have more than
14   standpoint?                                                  14   three options, than you actually take more
15       Q. Right. Because from a clinician                       15   time to decide and there's a higher chance of
16   standpoint, by definition, having more          01:14 PM     16   making errors, right. So not having a lot of 01:16 PM
17   options is better than having less options,                  17   options is always -- having a lot of options
18   right?                                                       18   always is not great.
19       A. That is a fact, yes.                                  19            But for a certain particular
20       Q. Right. And that's regardless of                       20   complex case that is extremely difficult,
21   whether there's data showing any difference       01:14 PM   21   those are the cases that will benefit from       01:16 PM
22   in the benefits of one over the other, right?                22   multiple options from our end.
23       A. Again, I think you're trying to                       23        Q. Right. But they'll benefit only
24   make this into more really black-and white                   24   if the alternative device can treat that
25   picture here. Medicine is not black and                      25   patient successfully and better than
                                                     Page 211                                                           Page 213
 1   white. And, you know, when you have to            01:14 PM    1   MitraClip, right?                        01:17 PM
 2   choose between the two devices and when we                    2        A. Better than MitraClip, yes.
 3   think that -- you know, oftentimes experience                 3        Q. Okay. And that's where we don't
 4   really dictates our field. So if you're                       4   currently have the data to say that PASCAL
 5   familiar with one device over the other, that                 5   will, in fact, be able to treat patients
 6   is one of the advantages of one device,        01:14 PM       6   better than MitraClip?                     01:17 PM
 7   because you know about it a little more.                      7        A. Right. But that goes back to the
 8           It really becomes a problem when                      8   original statement where we don't know, but
 9   there is a condition that you know that may                   9   it can be revealed as time goes on. We
10   be a problem. And those are the cases where                  10   didn't know -- I gave you the two examples of
11   having another option really helps. And         01:15 PM     11   cases where we didn't know at the time when         01:17 PM
12   that's -- those are the cases -- most cases                  12   where it was approved, and as times goes, it
13   will be treated with a device or technique or                13   gets revealed. And the key factor in those
14   medication or -- whatever you think that is                  14   two examples where that one device didn't
15   appropriate. It's the other small portion                    15   harm as much as -- or one device was inferior
16   where -- the disease is not just unified.     01:15 PM       16   to the others, meaning that harming more          01:17 PM
17   It's a complex constellation of problems that                17   patients, so I think safety is another
18   we see.                                                      18   important thing. And if the safety profile
19           And even these mitral                                19   is good, then I think we have to -- we have
20   regurgitations that we sort of gather, it's a                20   to learn.
21   constellation of different problems. Even       01:15 PM     21        Q. Right. And that's what the CLASP 01:18 PM
22   that classification of degenerative disease                  22   trial -- CLASP II trial is designed to do,
23   plus Myxomatous -- I mean, plus functional                   23   right?
24   disease, people make that assumption; but                    24        A. Yes. But, you know -- I think you
25   oftentimes they have a combination of both.                  25   alluded to this. But, you know, the

                                                                                           54 (Pages 210 to 213)
                                  TransPerfect Legal Solutions
                              212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 37 of 222 PageID #: 43127

                                                  Page 214                                                           Page 216
 1   randomized arm won't really -- it will answer 01:18 PM      1   patients in the MitraClip arm had residual MR 01:24 PM
 2   some of the questions that we discussed, but                2   less than or equal to 2+ at one year?
 3   I think it's that single-arm cohort out of                  3        A. Again, I don't think this is the
 4   the CLASP IID and IIF that will actually give               4   right -- this is the right article to quote
 5   some insight as well.                                       5   that number. This is a viewpoint article
 6       Q. Okay. Now, back to page 9, which 01:18 PM            6   with -- these are oftenly done in the       01:24 PM
 7   I think is what started this statement, the                 7   scientific journals where an expert is
 8   statement from Mitra-FR that "'at least 48                  8   offered to write their viewpoint or opinion
 9   patients had residual mitral regurgitation --               9   about an issue. And, you know, again, these
10          THE REPORTER: Would at least?                       10   charts are not reviewed. So I think you
11       Q. Sorry. '"At least 48 patients in 01:18 PM           11   should probably get the New England Journal       01:25 PM
12   the intervention group had residual mitral                 12   of Medicine paper that was published for this
13   regurgation of grade 2+ or higher at 12                    13   topic.
14   months.'"                                                  14        Q. Fair enough. I just couldn't find
15          Do you know what percentage that                    15   it immediately but now I found it.
16   was of the total treatment?                 01:19 PM       16   (Exhibit 8, Bates Nos. EDW-ABT00611369             01:25 PM
17       A. 144 divided by 48. That was ITT,                    17   through -1378, Percutaneous Repair or Medical
18   intention to treat.                                        18   Treatment for Secondary Mitral Regurgitation,
19       Q. Did you say 144?                                    19   marked for identification.)
20       A. Yeah. That number could be lower                    20   BY MR. LASKY:
21   because 144 was intention to treat. So, you 01:19 PM       21        Q. I've handed you what's been marked 01:25 PM
22   know, some of the patients may not have                    22   as Exhibit 8. It has the Bates
23   received the treatment itself.                             23   EDW-ABT00611369 through -378. And this is
24       Q. Bear with me a second.                              24   the New England Journal of Medicine article
25   (Pause in proceedings.)                                    25   for Mitra-FR that you were referring to?
                                                  Page 215                                                           Page 217
 1        Q. Apologies.                       01:22 PM           1        A. Yes, it is, yes.               01:25 PM
 2   (Pause in proceedings.)                                     2        Q. Okay. So can you find then where
 3   (Exhibit 7, Bates Nos. ABT1198417 through                   3   it's states what percentage of MitraClip
 4   -8421, Mitral regurgitation in heart failure:               4   patients had MR less than 2+ after one year?
 5   Time for a rethink, marked for                              5        A. So in the other outcomes in page 6
 6   identification.)                        01:23 PM            6   of this article, on the left lower corner.    01:26 PM
 7   BY MR. LASKY:                                               7        Q. Uh-huh.
 8        Q. Dr. Kaneko, I've handed you what's                  8        A. However, at least 48 patients in
 9   been marked as Exhibit 7 to your deposition.                9   their national group and who technical
10   It has the Bates numbers ABT1198417 through                10   success was achieved were confirmed to have
11   -421. And it's a reference titled "Mitral       01:23 PM   11   mitral regurgitation, grade 2+ or higher at     01:26 PM
12   regurgitation in heart failure: Time for a                 12   one year.
13   rethink."                                                  13        Q. Okay. And do you know how that
14           Have you seen this before?                         14   compares to PASCAL's clinical experience?
15        A. No.                                                15        A. Well, PASCAL has -- again, I don't
16        Q. Can you take a look at the data -- 01:23 PM        16   think you can compare that directly because       01:27 PM
17   well, strike that.                                         17   these are two different patients. And I
18           Take a look -- this is an article                  18   don't know if -- we can calculate the
19   that reviews both the Mitra-FR and COAPT                   19   percentage, I think that's what you
20   trials and tries to reconcile them. And                    20   originally asked.
21   you'll see there's some data in Table 1 about 01:23 PM     21        Q. Uh-huh.                        01:27 PM
22   both the Mitra-FR and COAPT trials.                        22        A. But I think you have to calculate
23        A. Uh-huh.                                            23   the ones that had technical success. So
24        Q. Is there any way from this                         24   I'm -- if you look at Table 2 in page 7, it
25   reference to confirm what percentage of                    25   mentions that the device implantation failure

                                                                                         55 (Pages 214 to 217)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 38 of 222 PageID #: 43128

                                                     Page 242                                                        Page 244
 1   don't know when the last time we did the        02:24 PM       1   small mitral valve area but still be suitable 02:26 PM
 2   off-label MitraClip.                                           2   for MitroClip, those patients exist, right?
 3       Q. Okay. Do you know if -- you know                        3       A. Those patients exist, but we know
 4   that the MitraClip label has certain warnings                  4   that those patients are -- it's all about the
 5   about anatomies?                                               5   percentages, and we know that the chances of
 6       A. Yes.                          02:24 PM                  6   failure in those patients are high. That's    02:26 PM
 7       Q. Are you permitted to include                            7   why they're excluded.
 8   someone in the randomized arm if they have                     8       Q. But what I'm saying is, just
 9   one of those anatomies?                                        9   because the patient is in the registry arm,
10       A. Most of those are exclusion                            10   does not mean they have to be unsuitable for
11   criteria for the CLASP IID or IIF trial.      02:24 PM        11   MitraClip, they might just fall within an      02:26 PM
12       Q. Okay. But, in fact, just because                       12   exclusion criteria?
13   someone is within that exclusion criteria,                    13       A. There are some certain populations
14   that doesn't mean that the patient would be                   14   that may fall into the category or they may
15   unsuitable for MitraClip, right?                              15   be able to do the MitraClip, yes.
16       A. Repeat that question again for me. 02:24 PM            16       Q. And yet they would still be within 02:26 PM
17       Q. Yeah. There are patients who are                       17   the single arm?
18   suitable for MitraClip who might also fall                    18       A. They can be, yes.
19   into those exclusion criteria, right?                         19       Q. Now, again, I may have asked you
20       A. Yes.                                                   20   this before. But how many times in your use
21       Q. And those patients, within the        02:24 PM         21   of MitraClip have you had to invert the        02:27 PM
22   context of the CLASP II trial, would only be                  22   device to avoid entanglement?
23   treated in the single-arm cohort even though                  23       A. To avoid entanglement. That is
24   they might be suitable for MitraClip, right?                  24   quite a few. I just can't tell you in
25       A. Yes, but there is a reason for                         25   numbers. And, you know, sometimes we do
                                                     Page 243                                                        Page 245
 1   that. And the reason is that -- you know,       02:25 PM       1   three or four times per clip with the       02:27 PM
 2   the reason why these anatomies are chosen are                  2   location of it. So I cannot even give you a
 3   because these are anatomies that have had bad                  3   ballpark on this, but --
 4   outcome or worse outcomes. And that does                       4       Q. It's frequent?
 5   not mean that all of them failed. You know,                    5       A. It's frequent, yes.
 6   with -- one in particular, leaflet          02:25 PM           6       Q. Okay. And without that feature,       02:27 PM
 7   calcification at the tip, we've had success                    7   do you think you would have been able to
 8   with clipping both sides of the                                8   untangle the device?
 9   calcification, and we've actually reduced                      9       A. You mean the everting?
10   the -- reduced the leakage in those cases.                    10       Q. Yes.
11           But what was different in that,      02:25 PM         11       A. Yeah, if you didn't have evert,      02:28 PM
12   was that that patient had a very, very thick                  12   you would have just caught that leaflet. So,
13   posterior leaflet that allowed the posterior                  13   you know, you can't take it out of the left
14   leaflet to completely coapt with the                          14   ventricle.
15   calcified interior leaflet. So that feature                   15       Q. I see. So, in other words, in
16   is not always seen. Posterior leaflets are     02:25 PM       16   order to take it out of the left ventricle, 02:28 PM
17   usually short in these functional pathology.                  17   that everting or inverting feature is an
18   So, you know, you sort of have to have a                      18   important feature, right?
19   specific anatomy in order for these to work.                  19       A. It's an essential feature.
20   And I think that is what we're trying to nail                 20       Q. Are there any examples where you
21   down, which anatomy is suitable for certain        02:26 PM   21   weren't able to untangle the device by using 02:28 PM
22   devices.                                                      22   that inversion feature?
23       Q. But a patient who is suitable for                      23       A. Yes, we have.
24   MitraClip but falls within the exclusion                      24       Q. How many?
25   criteria, for example, they might have a                      25       A. I can at least think of two cases.

                                                                                          62 (Pages 242 to 245)
                                  TransPerfect Legal Solutions
                              212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 39 of 222 PageID #: 43129

                                                    Page 246                                                          Page 248
 1       Q. It's two out of around 70, right? 02:28 PM             1       A. You have to sandwich the leaflets 02:30 PM
 2       A. Yes.                                                   2   in order to gather them in the center.
 3       Q. And what did you do in that                            3       Q. And would you say that's
 4   circumstance?                                                 4   fundamental to the operation of the
 5       A. In that case -- we had, actually,                      5   MitraClip?
 6   one recently, which I think the -- this is a 02:28 PM         6       A. Yes.                         02:30 PM
 7   hypothesis, we don't know this yet -- we                      7       Q. And is the same true for PASCAL?
 8   don't know this for sure. But when we were                    8       A. PASCAL, yes, you have to get the
 9   rotating it, probably captured a chord and                    9   leaflets, you know, for it to mobilize
10   when we spun, I think it rotated around the                  10   towards the spacer.
11   clip. So the location was not great. We       02:29 PM       11       Q. You need to get them between the         02:31 PM
12   were trying to pull and the clip did not come                12   paddle and the clasp; right?
13   out.                                                         13       A. That is correct.
14          And when we made a decision to                        14       Q. Now, if PASCAL did not have the
15   deploy that clip, because we couldn't get it                 15   clasps, it only had the paddles and the
16   out, we were able to get the leaflets, but I 02:29 PM        16   spacer, do you have any view as to whether        02:31 PM
17   think by entangling the chords, it gathered                  17   that would be able to adequately hold the
18   up more tissue and created stenosis in the                   18   leaflets?
19   valve. So we were able to deploy it, but had                 19           MS. DAVIS: Objection.
20   a stenosis. The patient became -- the mean                   20       A. I don't know the answer to that.
21   gradient was 7 when we left the operating       02:29 PM     21   BY MR. LASKY:                              02:31 PM
22   room -- when we left the cath lab; and,                      22       Q. Now, do you know that the
23   subsequently, this patient required to go to                 23   MitraClip arms have kind of a concave shape?
24   the OR because she was so symptomatic from                   24       A. MitraClip has a concave --
25   the mitral stenosis.                                         25   MitraClip or --
                                                    Page 247                                                          Page 249
 1       Q. Similarly, is it your opinion that 02:29 PM            1       Q. The MitraClip arms.                  02:31 PM
 2   the elongated position is important to the                    2       A. Yes.
 3   PASCAL device?                                                3       Q. Now, is that -- does that have any
 4       A. Yes.                                                   4   importance to you in the way that you operate
 5       Q. And also to avoid this                                 5   the device?
 6   entanglement, right?                       02:30 PM           6       A. Not really, no. I mean, it's --      02:31 PM
 7       A. Yes.                                                   7   we -- you know, we've been shown with the
 8       Q. Okay. Do you think it's important                      8   device, that's what we have, but, you know, I
 9   to the MitraClip device, based on your                        9   don't think that really changes anything from
10   understanding of how it works, that it be                    10   our perspective.
11   able to grab the leaflets from both the         02:30 PM     11       Q. Do you have a view one way or the 02:32 PM
12   ventricle and atrial side?                                   12   other whether you think it would be work as
13       A. Repeat that question again.                           13   well if the arm was just flat rather than
14       Q. Based on what you know about how                      14   concave?
15   the MitraClip works --                                       15       A. With the concave? Well, you're
16       A. Uh-huh.                          02:30 PM             16   trying to capture that leaflet in that arm,    02:32 PM
17       Q. -- do you think it's important                        17   so it does make sense to have more concave
18   that it be able to grab the leaflets from                    18   shape than just flat.
19   both the ventricle and the atrial side?                      19       Q. Why does it make more sense?
20       A. You mean with the arm from the                        20       A. Because you can actually retain it
21   ventricular side and then the grippers from       02:30 PM   21   in that cavity.                        02:32 PM
22   the atrial side?                                             22       Q. Now, is the same true again for
23       Q. Yes.                                                  23   PASCAL, that that has -- well, strike that.
24       A. Yes.                                                  24           PASCAL's paddles also are concave,
25       Q. And why is that important?                            25   right?

                                                                                           63 (Pages 246 to 249)
                                  TransPerfect Legal Solutions
                              212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 40 of 222 PageID #: 43130

                                                     Page 250                                                           Page 252
 1      A. I don't know.                   02:32 PM                 1   that -- you know, in a well-selected          02:42 PM
 2      Q. Okay. You know that the paddles                          2   patients, the COAPT trial proved that it has
 3   wrap around the spacer, right?                                 3   an excellent outcomes. It actually improves
 4      A. Yes, they do, yeah.                                      4   patients survival and the number needed to
 5      Q. And so in that sense they're                             5   treat in that study was less than six people.
 6   concave, right?                       02:32 PM                 6   So if you select the right person, then one     02:43 PM
 7      A. Well, I mean, again, I'm not an                          7   in six will have a survival benefit, which is
 8   engineer. So I don't know if a straight                        8   astonishing, right, which is a great result.
 9   shape, you know, sort of takes that                            9           But, on the other hand, you sort
10   configuration. I just don't know.                             10   of have to understand that patient came one
11      Q. Sure. Okay. That's fair.           02:32 PM             11   six months in a high-volume institution that 02:43 PM
12          MR. LASKY: Take a quick break.                         12   we are trying to enroll these patients. And
13          MS. DAVIS: Sure.                                       13   you know, right now, even at our institution,
14          THE VIDEOGRAPHER: The time is                          14   who we consider, since we are on the COAPT
15   2:32. We're off the record.                                   15   trial, and we have very thoughtful
16   (Recess taken at 2:32 p.m. to 2:41 p.m.)      02:40 PM        16   physicians, excellent physicians with very       02:43 PM
17          THE VIDEOGRAPHER: Okay. We're                          17   thoughtful cardiologists, I don't know if
18   back on the record. The time is 2:40.                         18   we're really following that COAPT criteria
19   BY MR. LASKY:                                                 19   and are we treating patients that are falling
20      Q. Considering mitral regurgitation,                       20   into the Mitra-FR category? We try not to.
21   have you ever treated a patient with         02:41 PM         21   But you know, sometimes there's no other          02:43 PM
22   MitraClip that you didn't think would benefit                 22   option, and, you know, we don't know whether
23   from it?                                                      23   those are going to work.
24      A. Would not benefit from a                                24           We certainly have expectations
25   MitraClip. The answer to that is no.                          25   that they'll work, but even at our
                                                     Page 251                                                           Page 253
 1   Because, you know, even in cases where we          02:41 PM    1   institution, which is, you know, probably one 02:44 PM
 2   thought -- you know, we don't like to use the                  2   of the institutions that has world-renowned
 3   word too much, but when we thought we're                       3   cardiologists and are very, very thoughtful
 4   doing a Hail Mary in these patients, there's                   4   physicians, I think we are still overusing
 5   some part of us that makes us think that                       5   it.
 6   doing the MitraClip will have an effect.       02:41 PM        6            And if you take this to a world      02:44 PM
 7           So I think to answer your                              7   where, you know, the heart failure physicians
 8   question, I don't think we've had any                          8   are barely involved in the care of these
 9   patients that underwent MitraClip who we did                   9   mitral regurgitations and if the physicians
10   not think that was going to have any benefit.                 10   that are treating this has a very superficial
11       Q. And do you -- based on what you          02:41 PM      11   understanding of what those trials meant, I       02:44 PM
12   know of the industry as a whole, would you                    12   am pretty sure that those patients were
13   say that's the approach generally taken in                    13   overtreated, in my view.
14   the field?                                                    14            Again, is that because of the
15       A. Yes.                                                   15   Abbott marketing? I don't know. I mean, to
16       Q. Are you aware of any evidence that 02:42 PM            16   me, I think part of it is physicians' lack of 02:44 PM
17   physicians are treating patients with                         17   knowledge or lack of understanding of
18   MitraClip who will not benefit from them just                 18   clinical data. But I do believe that there
19   because of Abbott's marketing, for example?                   19   are some patients that are definitely being
20       A. That is a very difficult question.                     20   treated in the population that it's not
21   I don't know if it's because of Abbott's      02:42 PM        21   really supposed to, based on the clinical        02:45 PM
22   marketing, but I think we sort of spoke about                 22   trial data that we have.
23   this, touched on this several times. But my                   23        Q. Do you think the physicians who
24   view on the functional MR performing                          24   are doing that are doing it despite knowing
25   MitraClips, is still somewhat skeptical in                    25   that it's not going to be effective?

                                                                                            64 (Pages 250 to 253)
                                  TransPerfect Legal Solutions
                              212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 41 of 222 PageID #: 43131

                                                     Page 254                                                        Page 256
 1        A. You know, that's a difficult         02:45 PM         1   grew over time. So initially it was          02:47 PM
 2   question to answer for me. Some are, and                      2   interventional cardiologists and the surgeons
 3   some may know it; but, you know, again, these                 3   and the valve coordinator. That was what our
 4   patients are not, like, oh, this is a COAPT                   4   basic heart team consisted of. Now we have
 5   patient, this is Mitra-FR patient, right?                     5   numerous physicians that are involved.
 6   There's a little bit of gray zone there.      02:45 PM        6          So we have a cardiac               02:47 PM
 7            And, you know, if the gray is a                      7   anesthesiologist, whom happens to be the echo
 8   little lighter, are you going to treat them?                  8   cardiographers. Ours are excellent. So, you
 9   Is it a little darker? Are going to treat it                  9   know, we rely on their images during the
10   with medical management? I think it really                   10   procedure. We have cardiology imaging
11   depends on that individual physician's          02:45 PM     11   specialists, echo specialists, CT           02:48 PM
12   thought process. And some people may be a                    12   specialists. We also have a senior
13   little more aggressive, right, but can you                   13   noninterventional cardiologists that are on
14   blame them for treating patients that are                    14   the team.
15   dark gray. I don't know the answer to that.                  15          So, you know, these cardiologists
16        Q. And is part of that because these 02:45 PM           16   provide expert opinions on the valvular         02:48 PM
17   patients don't have any other options so it's                17   disease. Our cardiologists happens to be the
18   like a Hail Mary, as you've used that term?                  18   former ACC president and, you know, senior
19        A. Some patients, some patients.                        19   author for guidelines for valvular disease.
20        Q. But you have no evidence that                        20   So he gives us a lot of insights in these
21   physicians are overtreating with MitraClip        02:46 PM   21   patients. So those are the physician side.     02:48 PM
22   based on Abbott's influence, right?                          22          And then we have physician
23        A. Abbott's influence, I don't think                    23   extenders, numerous PAs. We also have a
24   we can say that it's the corporate                           24   research coordinator, valve coordinator,
25   advertisement that is doing this. It may                     25   research subcoordinators. We have a
                                                     Page 255                                                        Page 257
 1   have an effect. I mean, you know, I'll be    02:46 PM         1   scheduler that's also involved. So our team 02:48 PM
 2   honest with you. I mean, Abbott has been                      2   member -- I counted the other day -- we have
 3   very vocal about this being approved for                      3   over 14 people involved.
 4   secondary MR and rightfully so. I mean, it                    4       Q. The heart team concept, that
 5   is approved by the FDA. But are they                          5   predated the MitraClip; is that right?
 6   marketing aggressively to sell that? I don't 02:46 PM         6       A. The first EVEREST trial. The            02:49 PM
 7   know.                                                         7   heart team concept really came to light at
 8       Q. Now, have you ever used a                              8   the time of TAVR approval, which happened in
 9   MitraClip in a patient you did not think                      9   December of 2011. So that was when the FDA
10   would benefit from it based on influence by,                 10   mandated a heart team assessment for these
11   for example, an Abbott sales representative? 02:47 PM        11   patients. So that's when the heart team         02:49 PM
12       A. No.                                                   12   concept really blossomed.
13       Q. Are you aware of that ever                            13       Q. In the treatment of mitral
14   happening in the field?                                      14   regurgitation, though, was the heart team
15       A. I haven't spoken to all the                           15   concept in existence before MitraClip was
16   proceduralists, but, you know, at least in   02:47 PM        16   available?                             02:49 PM
17   our institution, no.                                         17       A. In our institutions, yes. In our
18       Q. Now, are you familiar with the                        18   institution, we had a surgeon that was
19   concept of a heart team?                                     19   interventional trained. So he was heavily
20       A. Yes, I'm very aware of it.                            20   involved in the disease process. So we had
21       Q. And you're part of the heart team 02:47 PM            21   that concept at our institution. I don't      02:49 PM
22   at Brigham & Women's; is that right?                         22   know if that is true for all the other
23       A. Yes.                                                  23   places.
24       Q. Who is part of the heart team?                        24       Q. Okay. And would you agree that
25       A. So the heart team concept really                      25   the heart team, in terms of its effectiveness

                                                                                          65 (Pages 254 to 257)
                                  TransPerfect Legal Solutions
                              212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 42 of 222 PageID #: 43132

                                                    Page 258                                                         Page 260
 1   of treating a disease, it's only as effective 02:50 PM       1       A. Echo procedure is not specific to 02:52 PM
 2   as the options that are available to it?                     2   MitraClip.
 3       A. That's a difficult one to answer.                     3       Q. And it's equally available for
 4   The options will be a limitation to the                      4   other transcatheter therapies, right?
 5   things that the patient -- things that we can                5       A. Yes.
 6   provide but the discussion that we have         02:50 PM     6       Q. So to the extent that MitraClip is 02:52 PM
 7   within that sort of goes beyond of just the                  7   more success than another transcatheter
 8   options.                                                     8   therapy, it can't be due to the availability
 9       Q. I guess what I meant is, so before                    9   of echo, right?
10   MitraClip was available --                                  10       A. Again, the reason for MitraClip
11       A. Yeah.                           02:50 PM             11   success is because they were one of the first 02:52 PM
12       Q. -- the only options were medical                     12   devices that really has been tried. Right
13   management --                                               13   now I think there are some other some devices
14       A. Or surgery.                                          14   in the transcatheter valve replacement
15       Q. -- and surgery --                                    15   devices that are being tried, but those are
16       A. Yes.                           02:50 PM              16   two different animals. I don't think you       02:52 PM
17       Q. -- and there was a need for some                     17   should be comparing repair devices and the
18   patients who could not be adequately treated                18   impairment devices -- replacement devices,
19   with both, right?                                           19   because the complications are different, the
20       A. Yes, that is correct.                                20   device sizes are different. They're two
21       Q. But having a heart team itself did 02:50 PM          21   different animals.                      02:53 PM
22   not solve that need, right, you needed a                    22           And, you know, the other MitraClip
23   device for the heart team to be able to                     23   repair devices will all require
24   recommend?                                                  24   echocardiogram, right, that -- yes, your
25       A. A treatment optionw-wise, yes.                       25   statement is correct. But, on the other
                                                    Page 259                                                         Page 261
 1       Q. Was?                          02:51 PM                1   hand, none of these devices can be done          02:53 PM
 2       A. The treatment option-wise.                            2   without echocardiogram, so echocardiogram is
 3       Q. Oh, treatment option-wise.                            3   an essential part of procedure. You just
 4          And imaging is an important aspect                    4   can't do it without it.
 5   of the MitraClip procedure; is that right?                   5          So if -- say, for instance, if in
 6       A. Yes.                         02:51 PM                 6   the MitraClip room we intubate the patient,       02:53 PM
 7       Q. It's important for both                               7   and then if we find that the echo is broken,
 8   diagnostics and guidance; is that right?                     8   there's no echo that they can't spare, they
 9       A. Yes.                                                  9   can't bring from upstairs, then we will have
10       Q. The imaging doesn't treat the                        10   to cancel the procedure. We will not proceed
11   disease, though, right?                   02:51 PM          11   with just the device. But --               02:53 PM
12       A. Imaging does not treat the                           12       Q. Sorry.
13   disease, but it is an eye of a procedure.                   13       A. -- on the other hand, if you have
14       Q. Right. It's the clip that                            14   a functioning echo, but if you didn't have
15   actually treats the mitral regurgitation,                   15   MitraClip, you can't treat the patient, so...
16   right?                             02:51 PM                 16       Q. Right. But I guess you alluded to 02:53 PM
17       A. Right. But I think that's                            17   it before. Other transcatheter mitral repair
18   oversimplification in my mind. So, you know,                18   devices will equally depend on echo, right?
19   if you had a clip without an echo, can you do               19       A. Yes.
20   the procedure? No. I think that states it                   20       Q. And so if we're comparing the
21   all. So they are complementary and they're       02:51 PM   21   relative success of two such devices, its not 02:54 PM
22   both -- they were both equally important to                 22   going to be due to echo that one is more
23   the success of the procedure itself.                        23   successful than the other?
24       Q. With the echo, it's not specific                     24       A. You're comparing echo as the
25   to MitraClip, right, the echo procedures?                   25   reason for the success for the mitral

                                                                                         66 (Pages 258 to 261)
                                  TransPerfect Legal Solutions
                              212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 43 of 222 PageID #: 43133

                                                   Page 262                                                        Page 264
 1   regurgitation repair?                  02:54 PM             1   treatable population?                     02:56 PM
 2       Q. Well, what I'm saying is -- let's                    2       A. I can say that it will definitely
 3   be more concrete.                                           3   be less than 10 percent. That's probably the
 4       A. Yes.                                                 4   best number that I can give you.
 5       Q. So, for example, cardioband --                       5       Q. Okay.
 6       A. Yeah.                        02:54 PM                6       A. Anything that will -- anything         02:57 PM
 7       Q. -- you understand is available in                    7   beyond that will just be a guess.
 8   Europe?                                                     8       Q. Okay. It's possible it could be 1
 9       A. Yes.                                                 9   percent; is that right?
10       Q. Do you know what the relative                       10       A. Oh, anything is possible, because
11   sales figures of cardioband are compared to     02:54 PM   11   we're estimating here.                    02:57 PM
12   MitraClip?                                                 12       Q. Okay. And now thinking about the
13       A. Extremely low, my understanding.                    13   patients who are treatable with MitraClip who
14   I don't know the exact numbers, but...                     14   will be, in your view, treatable better
15       Q. Right. And echo is equally                          15   within PASCAL, what percentage of patients
16   important to both of those procedures, right? 02:54 PM     16   does that cover?                        02:57 PM
17       A. Uh-huh. Yes.                                        17       A. Again, I couldn't give you a
18       Q. And so the success of MitraClip                     18   number before, so this is the number that I
19   compared to cardioband cannot be attributed                19   just cannot give you. It's just going to be
20   to the availability of echo, right?                        20   an estimate too, and it's going to be a wild
21       A. That has more to do with the         02:54 PM       21   guess, right?                          02:57 PM
22   device itself.                                             22          And, again, we just lack the data
23       Q. Let's see.                                          23   on saying that, you know, what are the
24           Now, obviously, this whole opinion                 24   popular -- what are the percentages of these
25   relates to whether there are patients who can              25   patients, so it's going to be hard for me to
                                                   Page 263                                                        Page 265
 1   be treated with PASCAL who cannot be treated 02:55 PM       1   even give you the numbers; and, you know, if 02:58 PM
 2   with MitraClip or whether there are patients                2   it's -- it's not going to be more than 10
 3   who can be treated with PASCAL better than                  3   percent, that I can tell you. It's going to
 4   MitraClip.                                                  4   be definitely less than that. Is it going to
 5           Do you have any estimate as to the                  5   be less than 1 percent? I don't know. I
 6   percentages of patients that are treatable      02:55 PM    6   don't think so. I think that it's going to   02:58 PM
 7   with edge-to-edge that can only be treated                  7   be higher than that.
 8   with PASCAL?                                                8             But, again, this is just my guess.
 9       A. I cannot answer that question,                       9   But even if it was 1 percent, there are 7,000
10   because, you know, this is all going to be a               10   MitraClips being performed right now and that
11   guess, right? And I don't even know how many 02:56 PM      11   number is climbing because of all the          02:58 PM
12   patients that will have a commissural                      12   indication expansion, and, you know, all the
13   prolapse within the whole entire population                13   technological advance that you are guys are
14   of mitral disease that we're going to be                   14   putting into. So that number will keep on
15   treating. I don't know what the percentages                15   going up. And even if it's 1 percent that's
16   will be with the leaflet -- with a          02:56 PM       16   70 patients. That's important for me.         02:58 PM
17   significant cleft, that is not available                   17        Q. Right. So your opinion that
18   to -- that is a difficult case to do the                   18   PASCAL is important, really it would be the
19   MitraClips.                                                19   case whether it's one patient or a thousand
20           And, you know, Leaflet                             20   patients, right, your view is that PASCAL
21   calcification, that will not allow you to do, 02:56 PM     21   would be important in that circumstance,         02:59 PM
22   you know, difficult case for MitraClip but                 22   right?
23   severe bileaflet prolapse, this is very hard               23        A. And, again, I am a clinician, so
24   to estimate, in my opinion.                                24   to me, that is a difference, right? So my
25       Q. Would it be 1 percent of the total                  25   interest is to treat that "n" that is on the

                                                                                        67 (Pages 262 to 265)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 44 of 222 PageID #: 43134

                                                     Page 266                                                             Page 268
 1   table at that time, so that will be my       02:59 PM          1   generations of MitraClip, like G4, correct?      03:02 PM
 2   interest. There's going to be some                             2       A. That has to be put in the
 3   economical calculations that will be beyond                    3   consideration.
 4   my understanding, public health or finances,                   4       Q. And that's not something you're
 5   right, that will justify all this. So that                     5   yet qualified to put into consideration,
 6   is completely beyond my knowledge. So I            02:59 PM    6   right?                             03:02 PM
 7   can't comment on that.                                         7       A. No, I do not have experience with
 8           But for me, as a clinician, it is                      8   the G4, and I do not have any data on that
 9   important to have an option if I have a                        9   for sure.
10   patient on the table.                                         10       Q. In footnote -- well, strike that.
11        Q. Now, for the anatomies that you        03:00 PM       11          You know what, I think I'm done.        03:03 PM
12   say are unsuitable or challenging for                         12   Thank you very much.
13   MitraClip, if PASCAL ultimately isn't                         13           THE WITNESS: Thank you very much.
14   approved, let's say the FDA doesn't approve                   14           MS. DAVIS: No questions.
15   it or for whatever reason, would you keep                     15           THE VIDEOGRAPHER: The time is
16   trying MitraClip in those patients?           03:00 PM        16   3:02. We're off the record.                03:03 PM
17        A. If there's no other option. You                       17   (Recess taken at 3:02 p.m. to 3:03 p.m.)
18   know, I think if the chances are limited, but                 18           MR. LASKY: I do need to go back
19   if there is a chance to maybe help, we may                    19   on the record just to close out the issue on
20   push the line a little bit forward. But I                     20   the commercial cases.
21   think we're learning more and more that, you 03:00 PM         21           THE VIDEOGRAPHER: One second.                03:03 PM
22   know, in certain anatomies they don't work,                   22   We're on the record. The time is 3:03.
23   right?                                                        23           MR. LASKY: Before we end, I
24           Because I think when the MitraClip                    24   did -- we did discuss earlier whether or not
25   was first introduced, you know, we were just                  25   I could put some commercial data to you.
                                                     Page 267                                                             Page 269
 1   treating with DMRs -- degenerative disease,       03:00 PM     1   There were two documents that I had asked        03:03 PM
 2   DMR means degenerative disease -- and in                       2   about, and I'll just read the Bates numbers.
 3   those patients we sort of learned over time,                   3   It's not going to give you any confidential
 4   but we sort of lack experience on the                          4   information. They were EDW-ABT00741413 and
 5   functional patients. And after the COAPT                       5   EDW-ABT00651435. I had asked whether I could
 6   trial and the recent approval, I think we're 03:01 PM          6   put those to Dr. Kaneko. I was told during a 03:04 PM
 7   learning more and more about functional cases                  7   break that Edwards had decided to decline my
 8   where, you know, these MitraClips work and                     8   request to do that.
 9   where MitraClips do not.                                       9            MS. DAVIS: I believe my specific
10           And we are gaining more experience                    10   comment to you was that Edwards is unwilling
11   in that, and we are learning that in certain 03:01 PM         11   to make an exception on an expedited basis.     03:04 PM
12   cases it just doesn't work. And if it was                     12   Today is a Sunday, and we're in the middle of
13   obvious that it was not going to work, you                    13   a deposition. The answer is no. But the
14   know, the anatomy looks like it was                           14   comment I made to you is that we are
15   completely unsuitable for MitraClip, then I                   15   unwilling to make a decision on an expedited
16   would not in those cases.                  03:01 PM           16   basis.                             03:04 PM
17           I mean, MitraClip, although it's a                    17            MR. LASKY: Again, I'm not sure
18   very safe procedure, it does have mortality                   18   this is an exception because this is your
19   risks, it does have some complication risks.                  19   witness and you have the ability to, you
20   And, you know, if you're exposing patients to                 20   know, put anything you want of your own
21   that with almost zero benefit that you're      03:01 PM       21   expert, but I understand your position.      03:04 PM
22   thinking, then I don't think I will do that.                  22            MS. DAVIS: We can go off the
23       Q. Before you ultimately make that                        23   record now?
24   decision, you will have to take into account                  24            MR. LASKY: Yes.
25   what benefits of any come from the newer                      25            THE VIDEOGRAPHER: The time is

                                                                                             68 (Pages 266 to 269)
                                  TransPerfect Legal Solutions
                              212-400-8845 - Depo@TransPerfect.com
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 45 of 222 PageID #: 43135




                    EXHIBIT 4
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 46 of 222 PageID #: 43136




                   REDACTED IN
                   ITS ENTIRETY
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 47 of 222 PageID #: 43137




                    EXHIBIT 5
   Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 48 of 222 PageID #: 43138
EVALVE v EDWARDS LIFESCIENCES                                            21 JANUARY 2020                                         PROCEEDINGS - DAY 11

                                                                                                                                           [Page 1459]
      IN THE HIGH COURT OF JUSTICE        Claim No HP-2019-000003                  1                       KATHRYN PICKARD
      BUSINESS AND PROPERTY COURTS OF
      ENGLAND AND WALES                                                            2   MS. PICKARD: I am grateful. What I was intending to do was to
      INTELLECTUAL PROPERTY LIST (ChD)
      PATENTS COURT
                                                                                   3       use them as the structure for my submissions today, to assist
                       The Rolls Building                                          4       your Lordship, and I was going to deal with a couple of points
                       7 Rolls Buildings
                       Fetter Lane                                                 5       that were raised during the opening submissions, when your
                       London EC4A 1NL
                                                                                   6       Lordship made a couple of points about the form of carve-out
                         Tuesday, 21st January 2020                                7       and the procedure that has been adopted in this case. I was
                       Before:                                                     8       then intending to turn to the witnesses, and then set out, in
                    MR JUSTICE BIRSS
                                                                                   9       broad detail, our case, our substantive case. And then pick
                    ---------------
      BETWEEN:                                                                    10       up some points which I think are general points which permeate
                      (1) EVALVE INC                                              11       through all the evidence about the approach that has been
              (2) ABBOTT CARDIOVASCULAR SYSTEMS INC                               12       taken on both sides to the question of the test of the
                 (3) ABBOTT MEDICAL UK LIMITED
                                  Claimants                                       13       reasonable clinician's judgment, and also the way in which
                         - and -
                                                                                  14       data is relevant or not relevant to the issues before your
                  EDWARDS LIFESCIENCES LIMITED                                    15       Lordship. I will then turn to deal with the law, and then we
                                       Defendant
                       ---------------                                            16       can get into the technical details.
         (Computer-aided transcript of the Stenograph Notes of
          Marten Walsh Cherer Ltd , 2nd Floor, Quality House,                     17           There is a day each for closing. Obviously we will see
           6-9 Quality Court, Chancery Lane, London WC2A 1HP                      18       where we get to, I am not necessarily intending to take the
          Telephone No: 020 7067 2900 Fax No: 020 7831 6864
                e-mail: info@martenwalshcherer com)                               19       whole day, and it may be that once we get into the technical
                       ---------------
      MR RICHARD MEADE QC, MR JAMES ABRAHAMS QC, MR MICHAEL CONWAY                20       details, because they are set out in quite a lot of detail, it
       and MS JENNIFER DIXON (instructed by Taylor Wessing LLP)                   21       will not be necessary to go through those in huge amounts.
       appeared for Abbott
      MS KATHRYN PICKARD and MS TESS WALDRON (instructed by Powell                22   MR. JUSTICE BIRSS: Thank you, that is very clear and helpful.
       Gilbert LLP) appeared for the Defendant
                                                                                  23       One thing I need to tell you all, and then the other thing is
                    ---------------                                               24       a reaction to what you have said. The thing I need to tell
                       PROCEEDINGS
                        DAY 11                                                    25       you all is that unfortunately we are going to have a late
                     ---------------


                                                          [Page 1458]                                                                      [Page 1460]
  1                      KATHRYN PICKARD                                           1                       KATHRYN PICKARD
  2     MR. JUSTICE BIRSS: Yes, Ms. Pickard?                                       2       start tomorrow, because I need to visit Edmonton County Court.
  3     MS. PICKARD: Good morning, my Lord. My Lord, I think you have              3       Very exciting! Edmonton is in London, but it is not so near
  4       heard that unfortunately we have lost Mr. Acland for today, so           4       Central London to make it easy to get from a meeting that
  5       I will be presenting our closing submissions, and I am going             5       finishes at 10 o'clock for a 10.30 start, so I would imagine
  6       to be assisted by Ms. Waldron, who is a solicitor advocate, so           6       we will start at 11.00 and I hope that does not inconvenience
  7       she will be sitting beside me.                                           7       us too much. I must say I agree, I think two days, having got
  8     MR. JUSTICE BIRSS: I am very sorry to hear about Mr. Acland,               8       where we have got to, I really would be very surprised if we
  9       I hope he is all right, please give him my best wishes, and              9       need the full two days to close this case, which is one reason
 10       I am very grateful to you, if I may say so, Ms. Pickard, for            10       why I do not think the Edmonton thing is going to be a big
 11       picking up the brief and making the speech, because that is             11       problem, but, Ms. Pickard, you take the time you want to take,
 12       obviously going to be much the expeditious way of dealing with          12       I am not going to try to hurry you up or anything, but I do
 13       this case. Thank you.                                                   13       think you are right.
 14     MS. PICKARD: Hopefully I will be of some assistance.                      14           On the technical detail, as you have said, and I am very
 15     MR. JUSTICE BIRSS: I think so. Dare I say you might end up being          15       grateful to both sides, you have gone into it in some depth,
 16       of more assistance than Mr. Acland, who knows! I am sure that           16       and I obviously read that through carefully. At the moment
 17       will not happen.                                                        17       I do not have any questions about any of the technical detail,
 18     MS. PICKARD: I am sure not. I appreciate our closing submissions          18       I feel as if I have a pretty clear picture in my mind about
 19       did go in relatively late in the day yesterday, and                     19       what is going on and what the different parties say, so do not
 20       I appreciate also that they are quite long, so your Lordship            20       feel you need to go into that -- obviously I am not trying to
 21       will not have had much time really to look through them. As             21       stop you. If there are points you want to make, particularly
 22       with my learned friend's submissions, these are based on our            22       in response to anything your opponents have said, that applies
 23       opening submissions, and some of it may well be familiar.               23       as much to Mr. Meade as it does to you, but I do not think it
 24       What I was intending ----                                               24       will be necessary to go through the technical detail in a lot
 25     MR. JUSTICE BIRSS: I have read them, both of them.                        25       of detail orally, because you have done it fully and



                                                                                                           [1] (Pages 0 to 1460)
MARTEN WALSH CHERER LTD                        2ND FLOOR, 6-9 QUALITY COURT, CHANCERY LANE                                            LONDON, WC2A1HP
TEL: (020) 7067 2900                                E-MAIL: info@martenwalshcherer.com                                           FAX: (020) 7831 6864
   Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 49 of 222 PageID #: 43139
EVALVE v EDWARDS LIFESCIENCES                                           21 JANUARY 2020                                           PROCEEDINGS - DAY 11

                                                           [Page 1485]                                                                      [Page 1487]
  1                     KATHRYN PICKARD                                           1                    KATHRYN PICKARD
  2     to be clear, unless I misunderstood it, you are not saying                2     know these devices are in a similar class to the devices that
  3     that part of your, as it were, package, is being put to the               3     were in issue in Edwards v Boston, in other words they are
  4     court as to what should happen, either no injunction or a                 4     structural heart products, and we know that in Edwards v
  5     carve-out injunction; you are not saying that also part of                5     Boston, in that case, I think Boston was contending for 50%
  6     that package is that the decision should be that it is going              6     and Edwards was contending for 2% and Arnold J came up with a
  7     to be a reasonable royalty?                                               7     5% figure
  8   MS. PICKARD: No.                                                            8   MR JUSTICE BIRSS: That was when it was common ground that there
  9   MR. JUSTICE BIRSS: You are not saying that.                                 9     would be no injunction
 10   MS. PICKARD: We are not asking for that at this stage, no.                 10   MS PICKARD: Only on part of it There was a dispute
 11   MR. JUSTICE BIRSS: Thank you.                                              11   MR JUSTICE BIRSS: There was a dispute about the carve-out
 12   MS. PICKARD: Just to make clear, my Lord, I have mentioned it at           12   MS PICKARD: Yes, but there was also a dispute as to whether
 13     paragraph 15 of our written submissions, but Edwards is                  13     there should be -- the dispute related to whether -- I am
 14     prepared to make interim payments in the meantime.                       14     going to come on to deal with that case, actually, so it may
 15   MR. JUSTICE BIRSS: Yes.                                                    15     be best to deal with it then, but there were disputes
 16   MS. PICKARD: And a royalty rate of 5% on each PASCAL unit has              16     However, it does give an indication, but the other point is
 17     been suggested. Again, that was the royalty rate awarded in              17     obviously interim payments under the CPR, which is that the
 18     the Boston v Edwards litigation. Again, we have had nothing              18     court is trying to do the best in the situation at an interim
 19     back on that, so that is what we have offered.                           19     stage, so we have offered this, but we have heard nothing back
 20   MR. JUSTICE BIRSS: Am I deciding that in this judgment or am I             20     from the other side, nothing to suggest to think they it is
 21     deciding that on another judgment?                                       21     far too low, not that they are going to say it is far too
 22   MS. PICKARD: I think that would be decided now. If your Lordship           22     high, but it just shows we are willing to pay In the absence
 23     were to say no injunction or a carve-out, your Lordship can              23     of anything from the other side, I think this would have to be
 24     take into account the fact we have offered and order it, that            24     accepted
 25     if no injunction or carve-out applies that it should be on the           25   MR JUSTICE BIRSS: Okay


                                                           [Page 1486]                                                                      [Page 1488]
  1                    KATHRYN PICKARD                                            1                      KATHRYN PICKARD
  2     basis of an interim royalty rate of 5%.                                   2   MS. PICKARD: My Lord, with those two preliminary points out of
  3   MR. JUSTICE BIRSS: How do I assess that 5% as being a reasonable            3       the way, the next subject in our written closing is the
  4     offer on the information I have? Do I know the profitability              4       witnesses. As always, your Lordship will have formed his own
  5     of this product at all? I am not conscious that I have any of             5       view.
  6     the information that you would normally have to decide whether            6   MR. JUSTICE BIRSS: Yes.
  7     I was prepared to accept 5%, say.                                         7   MS. PICKARD: So what we have done here is set out some points
  8   MS. PICKARD: No.                                                            8       that we take about all of them. Dr. Kipperman, we say was a
  9   MR. JUSTICE BIRSS: The old trick used to do with licences of                9       very fair expert witness, he did his best to assist the court.
 10     right is do a third, a third, a third, and assume that the               10       We say that his evidence should be given weight, obviously he
 11     profit was -- I cannot remember what the thirds were now,                11       had great expertise in this area. He had been involved in the
 12     I will remember it by the time I write the judgment --                   12       development of the therapy from the beginning and been the
 13     manufacturing, but these products, also, the sale price will             13       primary operator in a large number of procedures. He also was
 14     be no doubt much higher than the cost of goods, because of all           14       very clear he was a big fan of MitraClip. There was quite a
 15     the back-up that is required, and because of amortising the              15       lot of cross-examination to him about how good the MitraClip
 16     costs of R&D and all the other things. I can no doubt assume             16       was, but he did not dispute that, in fact he said he was known
 17     your profit margin is more than 5%, but I do not have any                17       as Clipperman because he performed so many MitraClip
 18     evidence for that, do I?                                                 18       procedures, so there was no suggestion that he was aligning
 19   MS. PICKARD: No, my Lord, we do not have any evidence. Doing the           19       himself with one side or the other.
 20     best we can, there is a problem that we also do not know where           20   MR. JUSTICE BIRSS: What do I make of his report? His oral
 21     we are in terms of which claims we may be infringing, and how            21       evidence, if I may say so, struck me as being very open and
 22     that will feed into what profits are attributable to the                 22       frank, but it also struck me as presenting a slightly
 23     infringement in the first place, which obviously is something            23       different picture of some of the issues than his written
 24     that would be taken into account in determining what the                 24       evidence. For example, the one that springs to mind is the
 25     royalty rate would be. However, what we can go on is that we             25       episode in which -- there was one where his written evidence



                                                                                                   [8] (Pages 1485 to 1488)
MARTEN WALSH CHERER LTD                      2ND FLOOR, 6-9 QUALITY COURT, CHANCERY LANE                                               LONDON, WC2A1HP
TEL: (020) 7067 2900                              E-MAIL: info@martenwalshcherer.com                                              FAX: (020) 7831 6864
   Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 50 of 222 PageID #: 43140
EVALVE v EDWARDS LIFESCIENCES                                         21 JANUARY 2020                                        PROCEEDINGS - DAY 11

                                                       [Page 1489]                                                                     [Page 1491]
  1                    KATHRYN PICKARD                                          1                       KATHRYN PICKARD
  2     implies, or seems to more than imply, that the only thing that          2       Edwards decided not to allow a PASCAL device to be used in
  3     could have been done was a PASCAL, and in fact he said that             3       that case?
  4     was not the case in his oral evidence.                                  4   MS. PICKARD: I think he gave some evidence in cross-examination
  5   MS. PICKARD: I do not know if your Lordship has in mind the               5       that it was a resource issue, but we do not know what actually
  6     evidence he gave about the patient he treated with the small            6       transpired.
  7     mitral area with the PASCAL.                                            7   MR. JUSTICE BIRSS: We were only told it was a resource issue.
  8   MR. JUSTICE BIRSS: It could be.                                           8   MS. PICKARD: Yes, that is what he thought. We do not have any
  9   MS. PICKARD: That was the one he dealt with in some detail in his         9       evidence from Edwards as to ----
 10     third report, and it might be worth turning up at D4, tab 3.           10   MR. JUSTICE BIRSS: No.
 11     That is at page 7. This is the patient he referred to when             11   MS. PICKARD: Again he is quite fair in that paragraph, he says,
 12     talking about the mitral stenosis, and I do not he know if             12       "I tried to get a PASCAL device, I could not; I tried to get a
 13     your Lordship will recall this was a patient who presented             13       G4 device, I could not". In the context of an expert giving
 14     with a valve area of less than 3cm squared. He said that his           14       technical evidence, he was not trying to cast any aspersions
 15     experience of the MitraClip had been it could be an issue              15       on Abbott there, it was simply a matter of fact that that
 16     where the valve area was smaller than 4cm squared, because of          16       patient died because neither a PASCAL or a G4 was available to
 17     the high mitral valve gradient, and so for this particular             17       that patient.
 18     patient he made a decision to implant a PASCAL. It was                 18   MR. JUSTICE BIRSS: Obviously very sad.
 19     successful, but at paragraph 28 he was very clear, he said,            19   MS. PICKARD: We say Dr. Kipperman is an expert in which your
 20     "To be clear, it is not my opinion that the use of a MitraClip         20       Lordship can have confidence. Mr. Estay was Edwards'
 21     in this patient would necessarily have resulted in stenosis."          21       commercial witness. The cross-examination of him was on the
 22     In his written evidence he was very clear. I think he                  22       basis that when he had said that he had got positive feedback
 23     confirmed that in cross-examination, that that was not                 23       about PASCAL, and there had been successful implantations, the
 24     something that he was seeking to hide from the court.                  24       suggestion is, well, because of what happened with Dr. Smith,
 25        I think the other area on which there was criticism put             25       essentially, we cannot believe any of that, and when you say


                                                       [Page 1490]                                                                     [Page 1492]
  1                    KATHRYN PICKARD                                          1                       KATHRYN PICKARD
  2     in cross-examination, in relation to the patient who died, who          2       "success", it might not actually be success.
  3     he deals with in his second report behind tab 2, and that was           3           I think, as we have set out in our written submissions,
  4     the patient he discusses at paragraph 20. He says that,                 4       that, again, would be unfair, given that Dr. Smith's own
  5     having considered the anatomy of that patient, and indeed               5       report at the time was that there had been success in the
  6     having tried to use the MitraClip device and saying that he             6       procedures, and certainly contemporaneous documents suggest
  7     was not able to grasp both valve leaflets successfully, his             7       that. Importantly, even on Tuesday, when Dr. Smith sent his
  8     view was that he would have been able to treat this patient if          8       e-mail, he confirmed that he cast no aspersions relating to
  9     he had had the PASCAL which allows for independent leaflet              9       the performance of the PASCAL, and said that the case was a
 10     grasping. Obviously, the G4, which is at a very early stage            10       challenging one, and also there was no serious adverse event
 11     in terms of being used in a few centres in the US, also has            11       and this is an outcome we can see, despite our very best
 12     independent leaflet grasping, so he set out in that paragraph          12       efforts.
 13     that he sought to source a G4 when he could not get a PASCAL,          13           Just for your Lordship's note, Dr. Smith treated two
 14     but it was not made available.                                         14       patients with PASCAL. One was the one on which the
 15         There was a lot of evidence put to him, and questions              15       cross-examination focused, but the second one he stated that
 16     put to him, about the ups and downs of exactly what Abbott             16       he felt they did extremely well, and in his e-mail of last
 17     did, but in the context of an expert who is giving evidence            17       week, which is at C8, tab 15, he said he was very happy with
 18     about technical matters, the fact is the G4 was not made               18       the first. We do not know whether Abbott tried to talk to
 19     available to him, Abbott told him that the patient could be            19       Professor MacCarthy as well, who also did a procedure, nobody
 20     sent to a different hospital instead, and Dr. Kipperman quite          20       inferred that they did, and they obviously did not get
 21     fairly expressed concerns, because he had experience of using          21       anywhere there. We say that would be unfair to draw those
 22     that feature, whereas he understood the clinician at that              22       inferences.
 23     other hospital did not. So we would say that any criticism             23           Professor Windecker, my Lord, I do not know whether this
 24     along those lines would be unfair as well.                             24       is a convenient moment to deal with the objection taken to his
 25   MR. JUSTICE BIRSS: Okay. I do not know the reasons, do I, why            25       evidence?



                                                                                                   [9] (Pages 1489 to 1492)
MARTEN WALSH CHERER LTD                   2ND FLOOR, 6-9 QUALITY COURT, CHANCERY LANE                                             LONDON, WC2A1HP
TEL: (020) 7067 2900                          E-MAIL: info@martenwalshcherer.com                                             FAX: (020) 7831 6864
   Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 51 of 222 PageID #: 43141
EVALVE v EDWARDS LIFESCIENCES                                          21 JANUARY 2020                                        PROCEEDINGS - DAY 11

                                                          [Page 1505]                                                                  [Page 1507]
  1                     KATHRYN PICKARD                                          1                       KATHRYN PICKARD
  2     are also other examples in the evidence indicating that there            2       going on, but even that is in patients with standard
  3     are patients for whom PASCAL will be a real option. The                  3       anatomies. That is why we have not been able to put our case
  4     suggestion made by Abbott that MitraClip is always an answer             4       on the basis, and we do not put our case on the basis that,
  5     is not borne out by the evidence.                                        5       objectively, it can be said that PASCAL is superior to Abbott.
  6         At paragraph 51 we try to meet the assertion that is                 6       Your Lordship cannot form a view .... Sorry, I have some more
  7     made against us that our case is one of mere preference. What            7       references as well as to data that is in the case, but perhaps
  8     we say is that this is not a case of mere preference. It has             8       I will come back and give it to you. It was the CLASP six
  9     always been the case that the reasonable opinion of clinicians           9       month and 12 month studies, but they are all in the closing.
 10     as to whether, in a particular patient, MitraClip or PASCAL             10           However, in terms of the data point, we do accept that
 11     would give you the better treatment option, or the only                 11       there is no data but, obviously, data in the medical field, to
 12     treatment option, is based on the objective differences                 12       be useful, has to be properly collated, and you have to
 13     between the devices. So this is not a case where a clinician            13       understand what the data means. So, for example, I think the
 14     is merely saying, "I prefer to use PASCAL because I like the            14       criticism made against us, to put it bluntly, is that we
 15     Edwards' sales person", so it is all about mere preference.             15       should have disclosed the full details of the commercial
 16     There is an objective reason for that preference being formed.          16       PASCAL registry data. We have obviously given the headline
 17     That is why, at paragraph 52, we have set out our case in the           17       figures in Mr. Estay's report, but the fact is that that is
 18     way in which it has always been. The three things are, are              18       not publicly available data.
 19     there objective differences? Is it reasonable for clinicians            19   MR. JUSTICE BIRSS: Sure.
 20     to form the opinion that those objective differences are                20   MS. PICKARD: So it is not data, and it is no part of my case that
 21     clinically significant and, if so, (c), the crux of the                 21       the reasonable clinician would have that data to hand. That
 22     matter, is that enough to establish the public interest as a            22       is not data that is in the public domain and, therefore, it is
 23     legal matter?                                                           23       not data upon which we rely.
 24   MR. JUSTICE BIRSS: What strikes me about (a), (b) and (c), which          24   MR. JUSTICE BIRSS: I understand. Your case is (a), (b), (c).
 25     is a helpful way of setting out your case, is what is not               25   MS. PICKARD: Yes.


                                                          [Page 1506]                                                                  [Page 1508]
  1                     KATHRYN PICKARD                                          1                       KATHRYN PICKARD
  2     here. You are relying on (a), certain objective facts in (a),            2   MR. JUSTICE BIRSS: Notable by its absence -- this, as you say,
  3     but you are not relying on any objective facts about the                 3       is nothing to be embarrassed about, given the state of the
  4     effect of the design and functionality of PASCAL?                        4       timing of the way this issue was arising -- is that you are
  5   MS. PICKARD: No.                                                           5       not relying on evidence which purports to show what the effect
  6   MR. JUSTICE BIRSS: Those are objective facts which a reasonable            6       of the design or functionality of the PASCAL is in patients?
  7     clinician, if she or he had them, would take into account.               7       (Pause)
  8   MS. PICKARD: Yes. This is the data point, yes. It may be that              8   MS. PICKARD: That is correct, my Lord. In fact, even when the
  9     I can deal with this now. The point that is made against us              9       head-to-head trials are completed, that clinical trial data is
 10     is that it is said there is no data. "You have no evidence              10       not going to be broken down to say, "Well, this particular
 11     that, in fact, these objective features make a difference or            11       feature was particularly good for this anatomy anyway".
 12     allow ...". I think there are a number of answers to that.              12       Again, that comes back to the bigger point, that when we talk
 13     One of them is that PASCAL is at a very early stage. It has             13       about data, what are we talking about? Any clinical trial,
 14     only been on the market for a very short period of time. Data           14       even a randomised clinical trial, can be criticised because
 15     is being collected, and some of that data has been made                 15       the patient selection was wrong or the statistical exercise on
 16     publicly available. So, for example, we have The Lancet                 16       the data was done wrongly or the outcomes were measured
 17     article with the 23 compassionate use patients. We have the             17       wrongly, or whatever it may be. In fact, we have a good
 18     Lim publication which is at D5, tab 17. Actually, maybe                 18       example in this case where we can see that the COAPT data and
 19     I will just read out the list. We have the Kriechbaum paper             19       the Mitra FR data, both of which were randomised control
 20     at D6, tab 8. We have the discussions from Khan, Hausleiter             20       trials, came to different results on the question of whether
 21     and von Bardeleben at Ng which are at CXX 2, DXX-MM6 and                21       MitraClip was better than medical management when it came to
 22     DXX-MM8. However, we do not shy away from the fact that there           22       secondary MR. So we do not shy away from the fact that we
 23     has been no definitive data as to the performance of PASCAL in          23       have no data.
 24     complex anatomies to date. Indeed, we reference in our                  24           I think the other point to make is this, that the
 25     closing that there is a head-to-head trial with MitraClip               25       question of what data is needs to be unpacked because it is



                                                                                              [13] (Pages 1505 to 1508)
MARTEN WALSH CHERER LTD                     2ND FLOOR, 6-9 QUALITY COURT, CHANCERY LANE                                            LONDON, WC2A1HP
TEL: (020) 7067 2900                            E-MAIL: info@martenwalshcherer.com                                            FAX: (020) 7831 6864
   Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 52 of 222 PageID #: 43142
EVALVE v EDWARDS LIFESCIENCES                                            21 JANUARY 2020                                         PROCEEDINGS - DAY 11

                                                           [Page 1509]                                                                     [Page 1511]
  1                       KATHRYN PICKARD                                          1                       KATHRYN PICKARD
  2      something that Abbott comes back to again and again in their              2       That is part of the answer. I think we had better give the
  3      skeleton argument, and they say, "There is no data". However,             3       shorthand writer a break so we will just rise for a few
  4      the question is, what do we mean by "data" in this context?               4       minutes.
  5      It is information, at the end of the day, about implantations             5                      (A short break)
  6      of medical devices into real life patients, patients who, on              6   MR. JUSTICE BIRSS: Yes?
  7      the whole, are over 75 years old, so people's grandparents,               7   MS. PICKARD: My Lord, just coming back to the point on their
  8      their great aunts and uncles.                                             8       clinical trials, we would say that if your Lordship finds that
  9    MR. JUSTICE BIRSS: Parents as well, Ms. Pickard!                            9       it is, on our (a), (b), (c), reasonable for clinicians to form
 10    MS. PICKARD: Yes. I will get in trouble if I say that, but                 10       the view that PASCAL could treat patients either better than
 11      nearly! Clearly, clinicians act ethically. No clinician is               11       MitraClip or it could be used where MitraClip could not be
 12      going to put a medical device into a patient for the first               12       used, it would be wrong to say that we could somehow funnel
 13      time without forming a reasonable judgment that that device is           13       those patients into a clinical trial and, therefore, take the
 14      going to be safe and is going to have benefits. I think that             14       advantage of the exception under the Patents Act. Obviously,
 15      is where we say that Abbott's case just has a fundamental flaw           15       a clinical trial would have to be subject to all kinds of
 16      in it, or their defence to our case, I should say, has a                 16       conclusion, exclusion criteria, randomisation and so on and so
 17      fundamental flaw. They say there is no data, but what data               17       forth, and it is very difficult to see, at this stage, how
 18      are they talking about? At some point someone has to start               18       that could be done in this case. Even if it could, the fact
 19      generating that data, and that data can only be generated by             19       is that it would be wrong, if this court finds there is a
 20      somebody putting the device into a patient, which requires,              20       public interest in treating those patients, to prevent
 21      unless that clinician is going to be acting unethically, for             21       clinicians treating those patients simply because they were
 22      the clinician to form a reasonable view that there are                   22       not enrolled on a clinical trial. Indeed, that perhaps sort
 23      benefits to putting that device into that patient.                       23       of shows why, if there is a public interest here, it should be
 24    MR. JUSTICE BIRSS: Right, but is there not an exception for                24       dealt with by no injunction or a carve-out rather than
 25      patent infringement for clinical trials? You are not being               25       essentially trying to achieve the same effect by arbitrarily


                                                           [Page 1510]                                                                     [Page 1512]
  1                     KATHRYN PICKARD                                            1                      KATHRYN PICKARD
  2     stopped from finding out things?                                           2       going down the exceptions to patentability route.
  3   MS. PICKARD: Well, I mean, in this case the other side have                  3          There is another point we would make on the data because
  4     sought a preliminary injunction to stop us carrying out                    4       it is something that was put to our witnesses in
  5     individual implantations. At the moment I think the position               5       cross-examination. We say it is inconsistent with the
  6     -- I will be told the right number -- is that we are allowed               6       approach Dr. Makar took and also shows why the data point does
  7     to do a certain number.                                                    7       not work and why we have not relied upon it. To try and draw
  8   MR. JUSTICE BIRSS: But they are not clinical trials, are they?               8       conclusions about whether one device is better than the other
  9     That is not what they are because you have authorisation?                  9       you need to have a proper randomised control trial, so it is
 10   MS. PICKARD: We have approval, so obviously we have been able to            10       not possible to simply say, "Well, here is some data from a
 11     do a clinical trial to show that it is safe and efficacious.              11       registry, and here is some more data from another registry,
 12     It would be difficult to see how you could do a clinical trial            12       and although we do not have details of the patients and the
 13     to .... Our case is that there are difficult anatomies for                13       reasons why they were treated or so on and so forth, you can
 14     which there is a public interest in having this device                    14       somehow draw conclusions about the headline figures". We say
 15     available to treat. It is quite difficult to see how,                     15       that that is just not something you can do. We say that, in
 16     certainly in the light of the way that Abbott has pursued this            16       this case, if Edwards had disclosed full details of that
 17     litigation, we could actually get that up and running in a way            17       registry data, no doubt it would have been said against us,
 18     that would work in the UK.                                                18       "You cannot draw any conclusions from that because it is an
 19   MR. JUSTICE BIRSS: Okay.                                                    19       all-comers trial. We do not know enough information about
 20   MS. PICKARD: The exclusions for clinical trials are also quite              20       whether any of those data are significant or not. Some of the
 21     limited as well, so I think certainly from the way in which               21       patients do not have the complex anatomical features that you
 22     Abbott has approached this to date I am not sure we would have            22       say they do". So, we are in a little bit of a lose/lose
 23     avoided litigation by saying, "Well, this is part of a                    23       situation. We are being criticised for not relying upon the
 24     clinical trial", as opposed to allowing a device ----                     24       data but, undoubtedly, if we had sought to rely upon the data
 25   MR. JUSTICE BIRSS: Well, it depends whether it is or is not.                25       we would have been criticised because it would have been said



                                                                                                [14] (Pages 1509 to 1512)
MARTEN WALSH CHERER LTD                      2ND FLOOR, 6-9 QUALITY COURT, CHANCERY LANE                                              LONDON, WC2A1HP
TEL: (020) 7067 2900                             E-MAIL: info@martenwalshcherer.com                                              FAX: (020) 7831 6864
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 53 of 222 PageID #: 43143




                    EXHIBIT 6
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 54 of 222 PageID #: 43144
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 55 of 222 PageID #: 43145
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 56 of 222 PageID #: 43146
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 57 of 222 PageID #: 43147




                    EXHIBIT 7
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 58 of 222 PageID #: 43148




                   REDACTED IN
                   ITS ENTIRETY
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 59 of 222 PageID #: 43149




                    EXHIBIT 8
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 60 of 222 PageID #: 43150




                   REDACTED IN
                   ITS ENTIRETY
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 61 of 222 PageID #: 43151
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 62 of 222 PageID #: 43152
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 63 of 222 PageID #: 43153
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 64 of 222 PageID #: 43154
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 65 of 222 PageID #: 43155
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 66 of 222 PageID #: 43156
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 67 of 222 PageID #: 43157
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 68 of 222 PageID #: 43158
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 69 of 222 PageID #: 43159
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 70 of 222 PageID #: 43160
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 71 of 222 PageID #: 43161
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 72 of 222 PageID #: 43162
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 73 of 222 PageID #: 43163
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 74 of 222 PageID #: 43164
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 75 of 222 PageID #: 43165
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 76 of 222 PageID #: 43166
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 77 of 222 PageID #: 43167
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 78 of 222 PageID #: 43168
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 79 of 222 PageID #: 43169




               EXHIBITS 11-20
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 80 of 222 PageID #: 43170




                   REDACTED IN
                    ENTIRETY
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 81 of 222 PageID #: 43171




                  EXHIBIT 21
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 82 of 222 PageID #: 43172




                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF DELAWARE


      ABBOTT CARDIOVASCULAR SYSTEMS,                     )
      INC. and EVALVE, INC.                              )
                                                         )
                   Plaintiffs,                           )
                                                         )                 Case No. 1:19-cv-00149-MN
                            v.                           )
                                                         )
      EDWARDS LIFESCIENCES CORP. and                     )
      EDWARDS LIFESCIENCES LLC,                          )
                                                         )
                   Defendants.                           )
                                                         )
                                                         )
                                                         )




                          EXPERT REPORT OF PAUL SORAJJA, M.D.

 I, Paul Sorajja, M.D., state as follows:

 1.      I have been retained by the Plaintiffs Evalve, Inc. and Abbott Cardiovascular Systems, Inc.

         as an expert witness to discuss treatments for the cardiovascular disorder mitral

         regurgitation (“MR”) and its treatment, including with Abbott’s MitraClip device.

 2.      I am being compensated at my standard hourly consulting rate of $750/hour.                My

         compensation is not dependent on the content of this report or the outcome of this case. A

         copy of my curriculum vitae is attached as Appendix A, and the materials I have relied

         upon, in addition to my experience and expertise as an interventional cardiologist, are listed

         in Appendix B.

 3.      In the last four years, I have not testified as an expert at deposition or trial.
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 83 of 222 PageID #: 43173




 I.    BACKGROUND & EXPERIENCE

 5.    I am presently a Senior Consulting Cardiologist at the Minneapolis Heart Institute (MHI)

       at Abbott Northwestern Hospital, the Director of the Center for Valve and Structural Heart

       Disease at MHI, and the Roger L. and Lynn C. Headrick Family Chair at the MHI Valve

       Science Center.

 6.    In those roles, I treat patients, performing an average of approximately 250 interventional

       cardiology procedures per year. I also conduct research, have published over 150 scientific

       articles and 50 book chapters, and teach internal medicine residents, cardiovascular

       fellows, and my fellow physicians.

 7.    I went to college at Southwestern University in Georgetown, Texas, and received a

       Bachelor of Science, magna cum laude.

 8.    I went to medical school at the Mayo Medical School in Rochester, Minnesota. It was here

       that my passion for cardiology has its genesis: in my very first cardiology class, the

       professor showed an echocardiogram of a beating heart, and I knew from then on that the

       heart is where my career would lie. My experience during my medical school taught me

       that I wanted to provide continuity of heart care to patients—not just surgery, but care from

       the time of a patient’s first visit through to their last.

 9.    After medical school, I performed my Residency in Internal Medicine and then a

       Fellowship in Cardiovascular Diseases, both at the Mayo Clinic College of Medicine.

 10.   I performed a Clinical and Research Fellowship in Cardiological Sciences at St. George’s

       Hospital Medical School in London.

 11.   After my fellowships, I took up a position at the Mayo Clinic and Mayo Foundation,

       eventually becoming a Professor of Medicine at the Mayo Clinic College of Medicine, Co-




                                                    2
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 84 of 222 PageID #: 43174




       Director for Education at the Mayo Clinic’s Cardiac Catheterization Laboratory, and

       Program Director for the Interventional Cardiology Fellowship.

 12.   Throughout my fellowships and early years on the staff at Mayo, I learned more about

       exactly what sort of cardiologist I wanted to be. As I did procedures, and gained confidence

       and skill, I realized that I wanted to continue to focus on the interventional side of

       cardiology, and especially on catheter-based procedures. To that end, in my early years at

       Mayo, I was fortunate enough to have opportunities to work with various cardiac medical

       device companies on early feasibility studies for catheter based devices. It was exciting to

       be at the forefront of emerging technologies and helping to advance the field, and it has

       driven me ever since.

 13.   While I was at Mayo, we were approached to participate in the pre-approval MitraClip

       feasibility studies for the treatment of MR. However, there was skepticism of the device

       and the feasibility of transcatheter mitral valve repair in general, and so we declined the

       offer to participate.

 14.   During my years at Mayo, I felt that I professionally needed to move elsewhere for the

       early technology experience I so desired, which is what prompted my move to MHI, where

       I have now been for over five years.

 15.   In my first several months at MHI, in August of 2013, I participated in my first MitraClip

       procedure (pre-approval, as part of the ongoing REALISM study). Given the ease of use

       of the device and its ingenious design, the results I achieved with the MitraClip even on

       my first try were exceptional, and I recognized immediately the profound impact the device

       would have on treatment of this debilitating disorder.




                                                3
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 85 of 222 PageID #: 43175




 16.   When MitraClip was approved by the FDA later that year, in October 2013, our team hit

       the ground running, and in the first full post-approval year, we performed the second-

       highest number of commercial MitraClip procedures in the United States.

 17.   I have continued to implant MitraClip ever since, approximately 60 per year at this point,

       for a total of >200 MitraClip procedures to date. I have also published a number of articles

       and book chapters discussing MitraClip, and have worked to make MHI a MitraClip Center

       of Excellence, training physicians from all over the country and the world in how to use

       the device.

 18.   In this regard, the FDA requires physicians to undertake a course, known as “MitraClip

       101” before implanting a MitraClip. To date, I have taught that course approximately 15-

       20 times. Whether held at Abbott’s facilities or elsewhere, I spend a day and a half, in

       conjunction with one or two other instructors, training up to 30 physicians at a time in the

       mitral anatomy, appropriate patient selection, clinical outcomes, and the MitraClip

       procedure, including extensive teaching on troubleshooting. We review echocardiograms

       (used to visualize the device in use in the body) from various patients, conduct

       demonstrations (including my own live cases if the course is held at MHI) and simulations,

       and end by ensuring the patient and his/her team is ready for various scenarios when

       performing the procedure.

 19.   In addition to this introductory course, I have also taught a more advanced course, known

       as “MitraClip 202” eight or nine times. This is a purely voluntary course for practicing

       physicians who have performed 10-15 cases, but want to get beyond the basics. 8-12

       physicians attend and I walk through the most complex cases and topics on day one, and




                                                4
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 86 of 222 PageID #: 43176




       then conduct interactive live cases on day two, where I engage the practicing physicians in

       conversations about technique.

 20.   With regard to Edwards’ PASCAL, my hospital was originally enrolled as a center for

       Edwards’ PASCAL Clasp IID trial. After I agreed to give expert evidence on behalf of

       Abbott in these proceedings, my hospital was subsequently barred from taking part in

       Edwards’ PASCAL Clasp IID trial.

 21.   Returning to my non-MitraClip work, I have been involved at the forefront of research for

       a number of emerging valvular technologies, including the feasibility studies for three

       devices being investigated for transcatheter mitral valve replacement:         TENDYNE

       (Abbott), INTREPID (Medtronic), and CAISSON (LivaNova). I also serve as the national

       Principal Investigator for TRILUMINATE II, a pivotal study of transcatheter therapy for

       tricuspid regurgitation. We are an enrolling site for ACCUCINCH studies (Ancora Heart),

       studies on transcatheter aortic valve replacement (Medtronic, Boston Scientific, Abbott

       Vascular, and Edwards Lifesciences), and the TriCinch device for tricuspid repair (4Tech).

 22.   I have also held leadership roles in the cardiology professional societies and journals,

       including as Course Director for various symposia, chair and co-chair for various society

       committees, Editorial Consultant for the Journal of the American College of Cardiology

       and Editorial Board member for the Catheterization Cardiovascular Interventions journal,

       member of the Writing Committee for the 2014 American College of Cardiology

       Foundation/American Heart Association’s Valvular Heart Disease Practice Guidelines

       Update, and President of the Cardiovascular Innovations Foundation. Finally, I am board

       certified in Internal Medicine, Cardiovascular Diseases, and Interventional Cardiology.




                                                5
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 87 of 222 PageID #: 43177




          H.       The Key To MitraClip’s Success

 93.      MitraClip has been used in over 100,000 patients thus far, and it has been widely praised.52

 94.      Deservedly so. Most fundamentally, MitraClip is the only non-surgical MR treatment that

          recreates the natural joining of the leaflets. It acts directly on the leaflets, directly targets

          the leak, and reduces the size of the hole with the clip.

 95.      In addition, MitraClip actually has what may be an improvement over traditional surgery

          in that the coaptation of leaflets is permanent. The leaflets come together and cannot come

          apart again. After surgical repair, patients can get scarring that distorts the leaflets, their

          shape, and their coaptation, leading to recurrence of MR. That does not occur with

          MitraClip which is a permanent fixation of the leaflet edges and coaptation.

 96.      Specific features of the MitraClip are critical to its success as well:

 97.      First, the MitraClip is able to grasp the leaflets from both the atrial and the ventricular side.

          Because of the dynamic movement of the leaflets, this is vital. As one closes the arms, if

          the leaflets are not being held from both sides, the leaflets will just fall out of the arms. In

          fact, it is grasping from both sides that recreates the hands-in-prayer movement of natural

          coaptation.

 98.      Second, the concave clip arms keep the grippers recessed within them while the device is

          closed, reducing its profile in the heart. The concave shape of the arms also increases their

          surface area, enabling a more secure grasp, and allows the cardiologist to cup the leaflets




 52
    “Abbott Builds Structural Heart Portfolio,” Business Monitor Online (Aug. 4, 2015) (ABT0000446).
  Perlowski and Feldman,The EVEREST trial results, PERCUTANEOUS MITRAL LEAFLET REPAIR, Ch. 8, pp. 45-53 at
      52 (2012) (ABT0000449 at 516).
  Gössl et al., “Current Status of Catheter-Based Treatment of Mitral Valve Regurgitation,” Curr. Cardiol. Rep. Vol.
      19 No. 5, p. 38 (2017) (ABT0000648).
  “Tiny Device is a ‘Huge Advance’ for Treatment of Severe Heart Failure,” The New York Times (Sept. 23, 2018)
      (ABT0000396).


                                                         27
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 88 of 222 PageID #: 43178




        gently while pulling back, reducing the risk (as on a flat surface) that the leaflets will fall

        out.

 99.    Third, the elongated loop or petal shaped clip arms of the MitraClip protrude outwards

        radially from the device shaft, which is important because it (a) enables the device to be

        lined up perpendicular to the leaflet coaptation plane, thereby avoiding certain problems

        that can be otherwise caused, such as “pin-wheel” effects on the leaflets; (b) provides the

        reach needed to grasp the leaflets and achieve effective coaptation; and (c) allows for an

        atraumatic leaflet grasp.

 100.   Fourth, each MitraClip gripper has small “frictional elements” along their length. These

        catch the leaflets—without them the leaflets would easily slip out—while not also

        damaging them or restricting reversibility.

 101.   Fifth, the MitraClip can move from a fully closed position to an inverted position. As

        discussed above, this allows for maximum maneuverability in clip delivery, placement,

        assessment, and repositioning. Indeed, the ability for the MitraClip to invert is critical,

        because it allows the interventionalist to withdraw the device safely back into the left

        atrium to realign the device. In my experience, this is needed in most procedures, given

        the need to precisely align the MitraClip perpendicular to the line of coaptation of the

        leaflets which, given the shape of the leaflets, is not a straight line. Thus, the device needs

        to be aligned differently depending on where along the valve it is to be placed. Given that

        this is being done on a beating heart, it can create difficulties even for the most skilled

        implanter.

 102.   If the device were realigned in the ventricle, there would be a risk that the arms or grippers

        could snag on the chords and become twisted around the device like a piece of spaghetti




                                                  28
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 89 of 222 PageID #: 43179




        on a fork. And if the arms were left in an open or even closed position when being

        withdrawn from the ventricle into the atrium, there also would be a serious risk of the arms

        and/or the grippers getting entangled with and damaging the chordae.

 103.   These unique features of the MitraClip thus transform the challenge of working in a beating

        heart into an advantage. In surgery, the heart is stopped, so the cardiologist has to predict

        how the dynamic heart will react to what he or she has done. With MitraClip, its

        reversibility and repositionability—enabled by inversion—allow the cardiologist to simply

        observe and adjust as needed. Other transcatheter devices allow for adjustment, but the

        clip is the only one where that is possible while also creating coaptation of the leaflets.

 104.   Finally, the MitraClip’s covering permits tissue ingrowth, which integrates the clip into the

        valve and helps ensure the long term stability and strength of the repair.

 105.   Demand for MitraClip is driven by the need for a safe and effective, less-invasive treatment

        for mitral regurgitation, one that avoids the significant risks and disadvantages of surgery

        in primary MR patients and improves upon the surgical outcomes in secondary MR

        patients, and these features are fundamental to making the MitraClip what it is. Based on

        my own experience implanting the MitraClip, as well as my knowledge gained from my

        colleagues, it is my view that the demand is met by the unique combination of MitraClip’s

        features that I have described. Without these features, there would be no MitraClip.




                                                  29
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 90 of 222 PageID #: 43180




        Executed this 11th of November at Minneapolis, Minnesota.




 _______________________________
 Paul Sorajja, M.D.

 Date: November 11, 2019




                                             30
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 91 of 222 PageID #: 43181




                  EXHIBIT 22
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 92 of 222 PageID #: 43182




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

 ABBOTT CARDIOVASCULAR SYSTEMS,                      )
 INC. and EVALVE, INC.,                              )
                                                     )
                Plaintiffs,                          )
                                                     )         Case No. 1:19-cv-00149-MN
                          v.                         )
                                                     )
 EDWARDS LIFESCIENCES CORP. and                      )
 EDWARDS LIFESCIENCES LLC,                           )
                                                     )
                Defendants.                          )
                                                     )
                                                     )
                                                     )

                     EXPERT REPORT OF STEPHEN H. LITTLE, M.D.

 1.     I, Stephen H. Little, M.D., have been retained by Plaintiffs Evalve Inc. and Abbott

 Cardiovascular Systems, Inc. (collectively, “Abbott”) as an expert witness to provide a tutorial

 regarding the anatomy of the heart, mitral regurgitation (MR) and history of its treatment, and the

 impact of Abbott’s MitraClip product on the treatment of MR.

 2.     I am being compensated at my standard hourly rate of $600/hour. My compensation is not

 dependent on the content of this Expert Report nor the outcome of this case. A copy of my

 curriculum vitae is provided as Appendix A. The materials I have relied upon, in addition to my

 experience and expertise as a cardiologist, in providing the tutorial in this Expert Report are listed

 in Appendix B.

 3.     In the last four years, I have testified as an expert by deposition or at trial in the following

 case(s): Mae Chambers v. Damian Chaupin, Case No. 15-005819 CA 01 (Florida); Carlos Thillet

 v. Gebreab MD, Case No. 2009 CA 0132780 (Florida); T. Gambarella v. U. of Connecticut, Case

 No. FVT CV-XX-XXXXXXX S (Connecticut); CardiAQ Valve Techs., Inc. v. NeoVasc Inc., Case No.

 14-CV-12405-ADB (D. Mass.).
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 93 of 222 PageID #: 43183




 I.     QUALIFICATIONS

 4.     I am a cardiologist with the Houston Methodist DeBakey Heart & Vascular Center. I serve

 as the Director of Structural Heart Services for the Houston Methodist Hospital System and

 director of the Valve Clinic at Houston Methodist Hospital, a multidisciplinary medical clinic

 focused on the assessment and treatment of complex valvular heart disease. I also serve as Director

 of the Cardiovascular Hemodynamics Imaging Laboratory (CHIL).

        A.      Education

 5.     I received a Bachelor of Science degree in Biology and Biochemistry, with honors, from

 York University in Toronto. I hold a medical degree from McMaster University in Hamilton,

 Canada, and I did fellowship training in Internal Medicine and in Cardiovascular Diseases at the

 University of Western Ontario. I completed an additional year of subspecialty training in

 Echocardiography at the University of Ottawa Heart Institute. While there I also performed

 research in the area of valve disease.     I then moved to Houston, Texas, and completed a

 postdoctoral research fellowship at Baylor College of Medicine, primarily focusing on heart valve

 disease imaging and the development of new three-dimensional echocardiography tools and

 methods to quantify mitral valve dysfunction. I am board certified in cardiovascular disease by

 both the Royal College of Physicians & Surgeons of Canada and the American Board of Internal

 Medicine.

        B.      Clinical Practice

 6.     I have been a practicing cardiologist since 2003. My clinical practice includes an outpatient

 general cardiology clinic; an outpatient specialty clinic focused solely on heart valve disorders

 (The Valve Clinic); and hospital-based care of patients with heart valve disorders.

 7.     I am also an echocardiographer, performing an average of over 3,000 echocardiogram

 interpretations per year. Echocardiography is a specific form of cardiac imaging that uses the


                                                 2
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 94 of 222 PageID #: 43184




 “echoes” from ultrasonic waves to identify and understand cardiac anatomy, evaluate cardiac

 function, and quantify cardiac dysfunction. Echocardiography is used before, during, and after

 cardiac procedures.

 8.     Echocardiography comes in both two-dimensional and three-dimensional forms, and I use

 both. The use of 3-D imaging is particularly important during any assessment of the interaction

 between cardiac structures and any prosthetic device. From a single imaging perspective it is not

 possible to accurately describe the position of a device in all aspects. For example, a prosthetic

 device may appear to be in contact with a specific cardiac structure when viewed from above (an

 en-face view), but from a side view the device may be several millimeters above the target

 structure. In my role as an interventional echocardiographer, I rely on multiple imaging views to

 accurately describe the spatial relationship between any device (e.g. MitraClip) and the cardiac

 tissue being targeted.

 9.     I have personally performed approximately 20,000 transthoracic echocardiograms (TTEs)

 and approximately 6,000 transesophageal echocardiograms (TEEs), which is the approach that is

 particularly useful for evaluating the mitral valve. I have performed interventional

 echocardiography during more than 500 structural heart interventional procedures, including, but

 not limited to, procedures involving Abbott’s MitraClip, transcatheter aortic valve replacements

 (TAVR) with the CoreValve, Sapien valves, and Lotus valves, and other paravalvular repair

 procedures. Regarding MitraClip specifically, I have participated in implanting approximately

 300 clips in approximately 200 patients.

        C.      Research, Teaching & Other Professional Activity

 10.    My recent research activities and peer-reviewed publications have focused on novel use of

 3-D echocardiography for the quantification of native and prosthetic valve dysfunction as well as

 imaging guidance for percutaneous structural heart interventions. My research team has created a


                                                 3
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 95 of 222 PageID #: 43185




 robust in vitro flow system for multimodality functional valve imaging using tailored

 hemodynamic conditions. In collaboration with research scientists and mathematicians, my

 research group creates complex heart valve constructs using 3-D printing techniques to improve

 our understanding of heart valve dysfunction. We employ multimodality clinical imaging tools to

 better characterize and quantify these complex intra-cardiac flow conditions. I have researched

 and published regarding MitraClip itself—case reports of novel and challenging uses,1 discussions

 of emerging trends for mitral repair including MitraClip,2 and reviews of the MitraClip experience

 and best practices.3

 11.     I have given more than 210 invited lectures nationally and internationally, and have

 published more than 130 manuscripts and book chapters. My research activities have been funded

 through grants from the National Sciences Foundation, the American Heart Association, and

 industry partnerships.

 12.     In addition, I hold an academic appointment (associate professor) at Weill Cornell Medical

 College and am an adjunct associate professor at Rice University, Department of Bioengineering.

 13.     Within my hospital institution, I also run bi-weekly multi-disciplinary heart valve case

 conference meetings, and I was the program director for our annual Southwest Valve Summit,

 which was a 2½-day continuing medical education event that includes lectures, case presentations,



 1
   Avenatti et al., “Tricuspid Regurgitation Repair with a MitraClip Device: The Pivotal Role of 3D Transoesophageal
      Echocardiography,” Eur. Heart J., Vol. 18, No. 3, p. 380 (2017) (ABT0001164).
 Avenatti et al., “3D Vena Contracta Area for the Quantification of Residual Mitral Regurgitation after MitraClip
      Procedure,” JACC Interven., Vol. 71, No. 11, p. A1254 (2018) (ABT0002490).
 Avenatti et al., “Percutanous Repair for Recurrent Mitral Regurgitation after Surgical Repair: A MitraClip
      Experience,” Structural Heart, Vol. 2, No. 2, pp. 147-154 (2018) (ABT0001170).
 2
   Kheradvar et al., “Emerging Trends in Heart Valve Engineering: Part III. Novel Technologies for Mitral Valve
      Repair and Replacement,” Annals Biomed. Engineering, Vol. 43, No. 4, pp. 833-843 (2014) (ABT0001185)
 3
   Nyman et al., “Transcatheter Mitral Valve Repair Using the Edge-to-Edge Clip,” J. Am. Soc. Echocard., Vol. 31,
      No. 4, pp. 434-453 (2018) (ABT0001199)
  Avenatti et al., “3D Vena Contracta Area for the Quantification of Residual Mitral Regurgitation after MitraClip
      Procedure,” JACC Interven., Vol. 71, No. 11, p. A1254 (2018) (ABT0002490).



                                                         4
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 96 of 222 PageID #: 43186




 live cases, heart dissections, and catheter-based structural heart demonstrations. That conference

 has been merged with our Multimodality Imaging Symposia (10th annual), which I also co-direct.

 14.    I also have several roles within national cardiology societies. For the American Society of

 Echocardiography (ASE), I chair the committee on guidelines and standards; chair the task force

 on structural heart disease; participated in the writing of a guideline for the quantification of

 residual regurgitation following catheter-based intervention; lecture at multiple ASE-sponsored

 symposia annually; and recently served on the ASE board of directors (2015-2018). I lecture at

 the ASE’s annual State-of-the-Art Echo course as well. For the American College of Cardiology

 (ACC), I have been both the co-chair (2013) and chair (2014) for the heart valve-learning pathway

 of the Annual Scientific Sessions; been an invited lecturer for multiple consecutive scientific

 sessions; and have served as associate editor for the ACC echocardiographic self-assessment

 program (ACC-EchoSAP, 8.0), which focused on the echocardiographic evaluation of all types of

 valvular heart disease.

 15.    I have become increasingly involved in activities for the Cardiovascular Research

 Foundation. I have lectured at the Foundation’s annual Transcatheter Cardiovascular Therapeutics

 Conference (TCT) for several years; in 2018 and 2019, I co-organized a symposium at TCT; I was

 an associate editor for the Foundation’s journal, Structural Heart: Journal of the Heart Team

 (2018/2019).

 16.    Finally, I am a fellow of the Royal College of Physicians & Surgeons of Canada, the

 American College of Cardiology, and the American Society of Echocardiography.




                                                 5
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 97 of 222 PageID #: 43187




 the difference arises from the larger size of the COAPT trial, the greater MitraClip experience of

 the COAPT study implantation teams, and differences in patient selection—the COAPT patients

 had more severe functional MR at baseline, and were already at maximally tolerated doses of heart

 failure medications.133 It appears that the MITRA-FR first author may agree with at least some of

 these distinctions, as he told an industry publication: “There is absolutely no contradiction

 between their results … Thanks to these two studies we know with MITRA-FR what should be

 avoided and with COAPT what should be the ideal target for the heart team when we discuss an

 indication for the MitraClip.”134 In addition, in the second year of follow-up the MITRA-FR

 patients have shown clinical benefits.135

           F.      MitraClip’s Success

 85.       Since approval, MitraClip has been rapidly and widely adopted, with 100,000 patients

 treated so far. This number is particularly significant because many of those are patients who

 previously would have had no good therapeutic options. It has been widely praised:

       •   Physicians have called the MitraClip device a “first-in-class [mitral valve repair] device”
           and stated that “[i]t is clear that the MitraClip offers significant clinical and quality-of-life
           benefit to patients, with an excellent safety profile compared with surgical intervention.”136

       •   MitraClip has become has “significantly advanced the field of transcatheter therapy for
           mitral valve regurgitation,” and “has by far become the most widely adopted TMVr
           approach worldwide.”137




 133
     Stone et al., “COAPT: Mitraclip Reduces Hospitalization, Mortality in HF, Mitral Regurgitation,” COAPT TCT
       Conference News (Sept. 23, 2018), https://www.tctmd.com/news/coapt-mitraclip-reduces-repeat-
       hospitalizations-mortality-functional-mr-patients-severe-hf (ABT0000407)
 134
     Id.
 135
     Iung et al., “Percutaneous repair or medical treatment for secondary mitral regurgitation: Outcomes at 2 years,”
       Euro J of Heart Failure (in press) (2019).
 136
     Business Monitor Online, “Abbott Builds Structural Heart Portfolio,” (Aug. 4, 2015) (ABT0000446)
   Perlowski et al., “The EVEREST Trial Results,” in Percutaneous Mitral Leaflet Repair, Feldman & St. Goar,
         (eds.) (2012) (ABT0000449)
 137
     Gössl et al., “Current Status of Catheter-Based Treatment of Mitral Valve Regurgitation,” Curr. Cardiol. Rep.,
       Vol. 19, No. 5, p. 38 (2017) (ABT0000648)


                                                         34
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 98 of 222 PageID #: 43188




       •   After seeing the results of the COAPT study, physicians have called the MitraClip device
           a “game changer” and “a huge advance” that “will change how we treat these patients.”138
           The importance of MitraClips’ results in the COAPT study in particular was immediately
           apparent. I attended the presentation of the COAPT results at TCT, so I was there for the
           room’s spontaneous applause, and I had never seen that reaction before.139

 86.       The praise is well-deserved. MitraClip is the only commercially available alternative to

 mitral valve regurgitation surgery in the United States, and the only alternative to mitral valve

 regurgitation that acts directly on the leaflets anywhere in the world. MitraClip directly targets the

 fundamental issue in MR—it goes after the leaky hole, and reduces the size of the hole with the

 clip. The clip recreates the anatomical coaptation—what nature is trying to do with leaflets. No

 other technology does this.

 87.       In short, naturally, the leaflets come together in a V-shape, like the gates of locks on a

 canal. The “V” points into the high-water, or high-pressure side, here the left ventricle, and the

 pressure within the left ventricle acts to press the leaflets together and keep them closed. MitraClip

 replicates this form of coaptation.

 88.       Other transcatheter devices, like Carillon and CardioBand, which are currently approved

 in Europe but not in the United States, are fundamentally different and do not replicate the natural

 coaptation, as they are not leaflet solutions, but target other parts of the valve anatomy. This

 means, for example, that they cannot be used with severe leaflet flail or prolapse.140

 89.       The primary demand for the MitraClip has been driven by the need for a safe and effective,

 less-invasive treatment for mitral regurgitation, one that avoids the significant risks and



 138
     Kolata, “Tiny Device is a ‘Huge Advance’ for Treatment of Severe Heart Failure,” N.Y. Times (Sept. 23, 2018)
 (ABT0000396).
 139
     Wood, “TCT 2018, Day 2: COAPT Prompts Round of Applause, Plus New Valve Insight,” TCT Website (Sept.
      23, 2018), https://www.tctmd.com/news/tct-2018-day-two-coapt-prompts-round-applause-plus-new-valve-
      insights (ABT0005052)
   Suh (@willsuh76), Twitter Video, https://twitter.com/willsuh76/status/1044827546670518273 (ABT0003667)
 140
     Gössl et al., “Current Status of Catheter-Based Treatment of Mitral Valve Regurgitation,” Curr. Cardiol. Rep., Vol.
      19, No. 5, p. 38 (2017) (ABT0000648)


                                                          35
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 99 of 222 PageID #: 43189




 disadvantages of surgery, including the ineligibility of certain patients for treatment. With the

 newly expanded indication to secondary MR patients, demand for MitraClip is also driven by the

 need to provide clinical benefits over and above medical therapy to secondary MR patients, who

 typically do not demonstrate a survival benefit from surgery.

 90.     Based on my own experience implanting the MitraClip as a member of a team, together

 with an interventional cardiologist, as well as my knowledge gained from attendance at

 conferences, reading literature, and speaking with colleagues, it is my view that these demands are

 met by the unique combination of MitraClip features, including the mechanism of delivery, the

 range of motion that facilitates leaflet capture, and the structure and shape of the clip arms and

 grippers that grasp the leaflets,

 91.     First, fundamental to the operation of the MitraClip is its ability to engage the valve leaflets

 from both the atrial and ventricular sides using opposed pairs of clip arms and grippers. Grasping

 both sides of each leaflet in this manner provides a complete, balanced grip on the leaflets and

 therefore leads to effective coaptation. This is especially important for a beating-heart operation

 where the flailing leaflets could make it difficult for a device that grasps the leaflets on just one

 side and pinch them together to obtain a consistently sufficient coaptation of the leaflets. The

 MitraClip’s ability to secure the leaflets between the clip arms and grippers on both sides before

 they are brought together prevents the leaflets from flailing away from the device while being

 brought together, helping to ensure a reproducible, sufficient coaptation.

 92.     The structure and shape of the MitraClip arms is another feature that is important to the

 success of the device. Specifically, the elongated loop or petal shape of the clip arms protruding

 from the central shaft allows the MitraClip to grasp sufficient tissue of each leaflet to ensure an

 effective coaptation, while mitigating the risk of damaging the tissue. Furthermore the concave




                                                   36
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 100 of 222 PageID #: 43190




  shape of the arms has a number of important advantages. First, it allows for the grippers to be

  recessed within the arms while in the closed position, which helps to reduce the device profile

  during delivery to the heart and when implanted. Second, the concave shape of the arms increases

  the surface area of leaflet capture given the arm width, and therefore provides a stronger grasp,

  mitigating the risk of the clip detaching from the leaflets.

  93.    The structure and shape of the MitraClip grippers also plays a key role in the success of

  the device. On each gripper are rows of short barbs that provide an increased grip on the leaflets

  without damaging the leaflets themselves. This balance between requiring sufficient engagement

  of the barbs to increase the grip while not being so invasive as to damage the leaflets is particularly

  important given that the MitraClip commonly needs to be repositioned if it is determined that the

  initial grasp of the leaflets is insufficient. Under those circumstances, the MitraClip grippers need

  to be disengaged from the leaflet tissue so that the device can be repositioned and re-grasped. In

  some cases, the leaflets may need to be re-grasped multiple times. If the device were designed to

  fully puncture the leaflet tissue, the releasing and re-grasping could damage the tissue beyond

  repair. The barbs on the MitraClip are designed such that they maximize the frictional gripping of

  the leaflets while ensuring the tissue is not damaged to allow for repositioning and re-grasping of

  the leaflet as needed.

  94.    The MitraClip functionality, including its ability to move from a fully closed position

  through a full range of open positions to an inverted position, is also very important to the success

  of the device. This allows for maximum maneuverability in clip delivery, placement, assessment,

  and repositioning if necessary. For example, the ability to move from a fully closed to an open

  position is important for the functionality of the device in achieving an effective grasp of the




                                                    37
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 101 of 222 PageID #: 43191




  leaflets when bringing the device up from the ventricular side, and then completing the coaptation

  through closure.

  95.    Also important, is the ability to invert, particularly when it is determined the initial

  placement of the device is insufficient and it needs to be repositioned. When this happens, the

  MitraClip often needs to be brought back up through the mitral valve from the ventricular side to

  the atrial side. If the arms were left in an open or even closed position there would be a serious

  risk of the arms getting entangled with and damaging sub-valvular structures such as the chordae.

  This situation is somewhat like that of an arrowhead needing to be removed from tissue. The

  shape of the arrowhead would likely cause additional tissue damage if it were simply pulled back

  out, whereas if it were possible to invert the shape of the arrowhead, it would be much easier to

  simply pull it out. This is precisely what the MitraClip arms can do. They can be inverted prior

  to being brought back to the atrial side, significantly decreasing the risk of damage to the sub-

  valvular structures.

  96.    Finally, the ability of the MitraClip to integrate into the valve assembly through a covering

  that permits tissue ingrowth is beneficial since the resulting tissue bridge—between the leaflets

  and across the device—helps to ensure the long term stability and strength of the repair.

  97.    The effects of these features have made the MitraClip what it is—a device that is able to

  treat people who could not otherwise be treated, and extremely valuable to cardiologists and

  patients alike because of that. Without these features taken together, there is no reason to think

  the device would be so effective and desirable.




                                                    38
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 102 of 222 PageID #: 43192




  Executed this 11th of November, 2019 at Houston, Texas.




  _______________________________
 Stephen H. Little, M.D.



 Date: November 11, 2019




                                              39
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 103 of 222 PageID #: 43193




                  EXHIBIT 23
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 104 of 222 PageID #: 43194




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE




     ABBOTT CARDIOVASCULAR                     )
       SYSTEMS, INC. and EVALVE, INC.,         )
                                               )
                 Plaintiffs and Counterclaim   )
                     Defendants,
                                               )   C.A. No. 19-149 (MN)
                                               )
        v.
                                               )
                                               )
     EDWARDS LIFESCIENCES CORP. and
       EDWARDS LIFESCIENCES LLC,               )
                                               )
                 Defendants and                )
                    Counterclaim Plaintiffs.   )
                                               )
                                               )




                       Expert Report of Dr. Robert Kipperman, M.D.
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 105 of 222 PageID #: 43195



                                                  TABLE OF CONTENTS

    I.     QUALIFICATIONS, COMPENSATION, AND PRIOR TESTIMONY ....................2
    II.    THE HEART ................................................................................................................4
              A. Anatomy of the Heart ...........................................................................................4
              B. The Mitral Valve ..................................................................................................8
              C. Mitral Regurgitation ...........................................................................................11
    III.   TREATMENT OF MITRAL REGURGITATION ....................................................14
              A. Medical Management .........................................................................................14
              B. Surgical Treatment .............................................................................................14
              C. Minimally Invasive Treatment ...........................................................................15
                   (a) Transcatheter Mitral Valve Repair. ..............................................................15
                   (b) Transcatheter Mitral Valve Replacement.....................................................16
              D. Assessing the Treatment of MR .........................................................................16
    IV. MITRACLIP ...............................................................................................................17
              A. Background ........................................................................................................17
              B. Operation and Efficacy of MitraClip .................................................................20
              C. MitraClip Characteristics ...................................................................................23
                   (a) Clip arms ......................................................................................................23
                   (b) Leaflet grasping............................................................................................25
                   (c) Frictional elements and repositioning ..........................................................25
                   (d) MitraClip materials ......................................................................................27
                   (e) Delivery system............................................................................................30
              D. Features Driving Demand ..................................................................................30
    V.     PASCAL .....................................................................................................................31
              A. Background ........................................................................................................31
              B. PASCAL characteristics ....................................................................................33
                   (a) Paddles .........................................................................................................33
                   (b) Leaflet grasping............................................................................................34
                   (c) Protrusions and repositioning.......................................................................35
                   (d) PASCAL materials .......................................................................................38
                   (e) PASCAL spacer ...........................................................................................39
              C. Delivery system..................................................................................................40


                                                                     i
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 106 of 222 PageID #: 43196




    VI. TREATMENT USING MITRACLIP AND PASCAL...............................................41
              A. Anatomical Features Treated .............................................................................41
                   (a) Wide coaptation gap.....................................................................................43
                   (b) Short posterior leaflet ...................................................................................46
                   (c) Leaflet prolapse/flail ....................................................................................47
                   (d) Flimsy, fragile, tethered or calcified leaflets................................................48
                   (e) Disrupted sub-valvular apparatus.................................................................49
                   (f) Leaflet clefts .................................................................................................51
                   (g) Perforated leaflets.........................................................................................52
                   (h) Prolapse in the commissures ........................................................................52
                   (i) Severe annular dilation.................................................................................52
              B. Leaflet Detachment ............................................................................................53
              C. Clinical experience with PASCAL and MitraClip .............................................56
    VII. SUMMARY ................................................................................................................59




                                                                    ii
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 107 of 222 PageID #: 43197




    I, Robert Kipperman, M.D., declare as follows:

           1.      I am an interventional cardiologist at Morristown Medical Center in

    Morristown, New Jersey, and the Co-Director of Morristown Medical Center’s Structural

    Heart Disease Program. As I explain below, I have extensive experience treating patients

    suffering from severe mitral regurgitation with the Abbott MitraClip system and, through

    clinical trials, also have significant experience with the Edwards PASCAL system.

           2.      I have been asked by Defendants Edwards Lifesciences Corp. and Edwards

    Lifesciences LLC (“Edwards”) to provide my expert opinions regarding my experience

    using PASCAL to treat patients, and how PASCAL compares to MitraClip in terms of the

    treatment of patients. In my opinion, and based on my personal experience using both

    devices to treat patients, PASCAL will be a better device for some patients, and I believe

    that is in the interests of patients that physicians be permitted to use PASCAL.

           3.      I have also been asked by Edwards to respond to the statements made in the

    expert reports of Dr. Makar, Dr. Sorajja, and Dr. Little. Where I do not address any

    statements made in these documents it should not be taken that I agree with them.

           4.      The opinions in my report are my own. In formulating these opinions I

    have relied on my experience as an interventional cardiologist and have reviewed certain

    materials. The materials I relied on in formulating my opinion are discussed in my report

    and identified in Exhibit A, attached to this report.

           5.      I reserve the right to supplement, change, clarify, or modify my opinions

    should additional information and/or documentation become available to me. I also




                                                   1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 108 of 222 PageID #: 43198




    reserve the right to create graphics for use in connection with any hearing or trial

    testimony.

    I.     QUALIFICATIONS, COMPENSATION, AND PRIOR TESTIMONY

           6.      I am an interventional cardiologist at Morristown Medical Center in

    Morristown, New Jersey, and the Co-Director of Morristown Medical Center’s Structural

    Heart Disease Program. As I discuss in more detail below, I have extensive experience

    treating patients suffering from severe mitral regurgitation (“MR”) with the Abbott

    MitraClip system and, through clinical trials, also have significant experience with the

    Edwards PASCAL system.

           7.      In 1977, I received a B.A. in Philosophy and Biophysics from the

    University of California at Berkeley. I received my medical degree in 1981 from Ross

    University Medical School. After medical school, I did my internship and residency in

    internal medicine at Kings County Hospital Center in New York, where I was later a

    cardiology fellow. I am board certified in Internal Medicine and in Cardiovascular

    Disease.

           8.      At Morristown Medical Center, I treat patients for a variety of heart

    conditions, including MR. As an interventional cardiologist, I focus on transcatheter

    procedures, including catheter-based mitral valve repair procedures and transcatheter aortic

    valve replacement.

           9.      I am an active member of professional societies. I am a fellow of the

    American College of Cardiology, and member of the American College of Physicians. I

    am also active on advisory boards. I have held leadership positions in the Oklahoma




                                                  2
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 109 of 222 PageID #: 43199




    Cardiovascular Research Group and the Oklahoma Foundation for Cardiovascular

    Research.

           10.     I have served as a principal investigator in several important clinical trials

    and studies, including for both MitraClip and PASCAL. With respect to PASCAL, I have

    served as a principal investigator on both the CLASP study (Edwards PASCAL

    TrAnScatheter Mitral Valve RePair System Study), intended to assess the safety,

    performance and clinical outcomes of PASCAL, and the CLASP IID Pivotal Trial,

    intended to establish the safety and effectiveness of PASCAL in patients with degenerative

    mitral regurgitation and who have been determined to be at prohibitive risk for mitral valve

    surgery. With respect to MitraClip, I have served as a principal investigator on the

    COAPT trial (Cardiovascular Outcomes Assessment of the MitraClip Percutaneous

    Therapy for heart failure patients with functional mitral regurgitation). I also participated

    in the MitraClip Endovascular Valve Edge-to-Edge Repair (EVEREST) II High Risk

    Study (HRS).

           11.     In connection with the above trials, my institution has received research

    support from both Abbott and Edwards for enrolling patients in those trials. I have also

    served as a proctor for Abbott. I have also served as an investigator and/or as a proctor for

    other medical device companies, including Medtronic and Keystone Heart. I have also

    served as a consultant for Cardiokinetix.

           12.     In addition to the clinical trials described above, I also use MitraClip with

    patients who are not enrolled in any clinical trial or study. My hospital is one of the heart

    valve centers currently providing MitraClip therapy in the United States. I have performed

    approximately 300 MitraClip procedures.


                                                  3
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 110 of 222 PageID #: 43200




             13.     To date, I have also performed approximately 30 procedures using

    PASCAL. Because PASCAL is an investigational device in the United States, all of these

    procedures were conducted as a part of a clinical trial.

             14.     In the last four years, I have not testified as an expert by deposition or at

    trial in any case.

             15.     I am being compensated at my customary rate of $350/hour for consulting

    work in this case, up to $2,500 per day. My compensation does not depend on the content

    of my opinions or the outcome of the case.

             16.     Although I do not believe that this has had any effect on my opinions, I

    wish to disclose that my son is currently employed by a contractor that works for Edwards

    on clinical development of PASCAL, and my son is currently working on that project.

             17.     A copy of my curriculum vitae is attached as Exhibit B.

    II.      THE HEART

             A.      Anatomy of the Heart

             18.     The heart consists of four chambers: the right and left ventricles, and the

    right and left atria.1 The primary function of the heart is to pump deoxygenated blood

    from the body to the lungs, and subsequently pump oxygenated blood from the lungs back

    to the body.




    1
          The right and left designations of the ventricle and atrium are given by reference to the
          subject’s left and right sides, and therefore appear mirror opposite in most diagrams (as
          shown in Figures 1 and 2).


                                                     4
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 111 of 222 PageID #: 43201




                  (e) Delivery system

            74.      The MitraClip delivery system is designed to fit through a 24 French sheath

    (which has an external diameter of 8 mm). Although there are differences between the

    MitraClip and PASCAL delivery systems (see further paragraph 103 below), I consider

    that use of both becomes largely intuitive after about 20 or 30 cases.

            D.       Features Driving Demand

            75.      Drs. Makar, Sorajja, and Little each discuss features of MitraClip that they

    opine are important or as driving demand.42 I do not agree with these opinions. I have

    been treating patients with MitraClip since the first generation MitraClip was available. In

    my experience using MitraClip and in discussions with my colleagues about MitraClip, I

    have never heard anyone express the view that the “concave shape of the arms,”43 or its

    “loop or petal shaped arms [that] protrude radially from the device shaft” are important

    features of the device.44 I also do not use, and am not aware of anyone that uses, MitraClip

    because it has an inverted position.45 Although I understand that the inverted position is

    the way that MitraClip seeks to reduce the risk of entanglement during repositioning, as a

    physician, I am not seeking a device with an inverted position. Instead, I want a device

    that will not damage the chordae in the first place.

            76.      Additionally, I do not use MitraClip because it grasps each leaflets from

    both sides, because it has a fabric covering, or because the grippers have frictional



    42
         Makar Report ¶¶ 11.2–11.10; Little Report ¶¶ 86–97; Sorajja Report ¶¶ 95–105.
    43
         Makar Report ¶ 11.4.
    44
         Makar Report ¶ 11.5.
    45
         Makar Report ¶ 11.7.


                                                   30
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 112 of 222 PageID #: 43202




    elements.46 If, for example, I were deciding between two treatments for a particular

    patient, these features would not lead me to choose MitraClip over Cardioband for that

    patient.

    V.         PASCAL

               A.    Background

               77.   As I set out above, the first implantations of Edwards’ PASCAL device (for

    compassionate use) took place between September 2016 and March 2017, and were

    reported in Praz 2017. PASCAL received a CE mark in Europe in February 2019. It is not

    currently approved in the US but is currently undergoing clinical trials.




                                        Figure 12: PASCAL47

               78.   As discussed above, I was one of the principal investigators in the CLASP

    study, a multicenter, multinational, prospective, single-arm study of 62 patients who

    underwent TMVr using a PASCAL device. The 30-day results of this study were reported




    46
         Makar Report ¶¶ 11.3, 11.6, 11.8.
    47
         PASCAL images from https://www.edwards.com/gb/devices/transcatheter-valve-
         repair/PASCAL (last visited Nov. 26, 2019).


                                                 31
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 113 of 222 PageID #: 43203
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 114 of 222 PageID #: 43204




                  EXHIBIT 24
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 115 of 222 PageID #: 43205




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


     ABBOTT CARDIOVASCULAR                )
     SYSTEMS, INC. and EVALVE, INC.,      )
                                          )
                 Plaintiffs and           )
                 Counterclaim Defendants, )      C.A. No. 19-149 (MN)
                                          )
         v.                               )
                                          )
     EDWARDS LIFESCIENCES CORP. and       )
     EDWARDS LIFESCIENCES LLC,            )
                                          )
                 Defendants and           )
                 Counterclaim Plaintiffs. )
                                          )




               Expert Report of Dr. Ehrin Armstrong, M.D. M.Sc. M.A.S.
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 116 of 222 PageID #: 43206



                                                      TABLE OF CONTENTS

    I.         QUALIFICATIONS, COMPENSATION, AND PRIOR TESTIMONY.................... 1
    II.        THE HEART ................................................................................................................ 5
          A.        Anatomy of the Heart ............................................................................................. 5
          B.        Mitral Regurgitation ............................................................................................... 8
    III.       TREATMENT OF MITRAL REGURGITATION ................................................... 10
          A.        The Process by Which Patients Receive Treatment ............................................. 10
          B.        Surgery ................................................................................................................. 13
          C.        Medical Management ........................................................................................... 15
          D.        Transcatheter Mitral Valve Repair ....................................................................... 19
    IV. PATIENTS THAT WOULD BENEFIT FROM PASCAL ....................................... 21
    V.         ADDITIONAL TREATMENT OPTIONS BENEFIT PATIENTS AND WOULD
               INCREASE THE NUMBER OF PATIENTS TREATED ........................................ 26




                                                                          i
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 117 of 222 PageID #: 43207




    I, Ehrin Armstrong, declare as follows:

           1.      I have been retained by counsel for Defendants Edwards Lifesciences Corp.

    and Edwards Lifesciences LLC (together, “Edwards”) as an expert witness to provide my

    opinions regarding mitral regurgitation (“MR”) and its treatments.

           2.      The opinions in this report are my own. In formulating my opinions I have

    reviewed materials and relied on my own experience as an interventional cardiologist.

           3.      The materials I relied on in formulating my opinions are discussed in this

    report and are identified in the attached Exhibit A. I reserve the right to supplement,

    change, clarify, or modify my opinions should additional information and/or

    documentation become available to me. I also reserve the right to create graphics for use

    in connection with any hearing or trial testimony.

      I.   QUALIFICATIONS, COMPENSATION, AND PRIOR TESTIMONY

           4.      I am an interventional cardiologist and am currently the Director of

    Interventional Cardiology and the Director of the Vascular Laboratory at the Rocky

    Mountain Regional VA Medical Center in Aurora Colorado. I am also a Professor of

    Medicine at the University of Colorado School of Medicine.

           5.      In 1999 I earned my bachelor of science degree in biological sciences from

    Stanford University. I then earned my master of science degree in biotechnology in 2002

    from the University of Ulster.

           6.      In 2004 I received my M.D. magna cum laude from Harvard Medical

    School.

           7.      From 2004 to 2007 I completed my residency in Internal Medicine at

    Massachusetts General Hospital.




                                                  1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 118 of 222 PageID #: 43208




    (EDW-ABT00732731 at 734) (“In patients with severe secondary mitral regurgitation,

    percutaneous repair added to medical treatment did not significantly reduce the risk of

    death or hospitalization for heart failure at two years compared with medical treatment

    alone.”).

           D.      Transcatheter Mitral Valve Repair

           78.     The third option available to the heart team is to recommend that the patient

    receive transcatheter mitral valve repair. In the United States today, MitraClip is the only

    approved transcatheter mitral valve repair system. In Europe, however, in addition to

    PASCAL, several other products, including Edwards’ Cardioband annular repair device is

    approved.

           79.     In the United States, PASCAL is currently undergoing head-to-head

    randomized controlled trials for both DMR and FMR. These trials are known as CLASP

    IID/IIF.

           80.     Patients that can benefit from transcatheter mitral valve repair include

    certain patients with severe symptomatic DMR for whom the risk of surgery is too high

    and certain patients with moderate-severe or severe symptomatic FMR with low left

    ventricular ejection fraction and that have developed moderate-severe or severe MR

    despite receiving optimized medical therapy.

           81.     Within these categories of patients, however, there are patients that cannot

    receive treatment with MitraClip due to their anatomical characteristics. As discussed in

    more detail below, in my opinion at least some of these patients could be treated with

    PASCAL.




                                                 19
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 119 of 222 PageID #: 43209




           82.     Thus, although MitraClip is effective in certain patients, patients would

    benefit from the addition of more transcatheter mitral valve repair treatment options,

    including PASCAL.

           83.     To the extent that Drs. Makar, Little and Sorajja opine that PASCAL can or

    will only be used to treat patients that have anatomical criteria that fall within its IFU, see,

    e.g., Makar Rep. ¶ 8.4, I disagree. When making treatment decisions, physicians are not

    required to adhere to the IFU or prescribing information that accompanies a medical device

    or pharmaceutical product. Instead, we are permitted to rely on our training, experience,

    and clinical judgment to decide what is best for a particular patient. This is a well-

    understood and accepted practice in the medical field. Thus, I and other physicians often

    treat patients with anatomical characteristics that do not fall within those given in IFUs or

    prescribing information. For example, when treating abdominal aortic aneurisms using a

    particular stent, I estimate that over 50% of the time I treat patients that have a shorter neck

    length—that is, the distance between the renal artery and the beginning of the aneurism—

    than the IFU for that product recommends. I do this because it is what is best for those

    patients, in my judgment. Thus, to the extent Abbott’s experts suggest that treatment of

    PASCAL will or must be limited only to anatomies specifically permitted by the IFU, I

    disagree.

           84.     In their reports, Drs. Makar, Little, and Sorajja discuss features of MitraClip

    that they opine drive demand for MitraClip. Makar Rep. ¶¶ 11.1–11.10; Little Rep. ¶¶ 90–

    97; Sorajja Rep. ¶¶ 93–105. Among the features they opine drive demand are “MitraClip’s

    loop or petal shaped arms [that] protrude radially from the device shaft,” Makar Rep. ¶

    11.5, and the “concave clip arms [that] keep the grippers recessed within them while the




                                                   20
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 120 of 222 PageID #: 43210




    device is closed.” Sorajja Rep. ¶ 98. Outside of these expert reports, I have not heard or

    seen anyone else express the view that these features are “critical” to MitraClip, as

    Abbott’s experts opine. Moreover, I do not use MitraClip because it has an inverted

    position, because it grasps the leaflets from the atrial and ventricular side, or because it has

    a fabric covering or frictional elements. These are not features on which I base my

    treatment decisions.

    IV.    PATIENTS THAT WOULD BENEFIT FROM PASCAL

           85.     As mentioned above, as part of the multi-disciplinary heart team at Rocky

    Mountain VA Medical Center, I am responsible for evaluating patient anatomy to

    determine whether patients should receive MitraClip. Making treatment decisions based

    on these anatomical characteristics is an important part of my job as an interventional

    cardiologist and heart team member.

           86.     I am thus familiar with the anatomical characteristics that make patients

    suitable for treatment with MitraClip and those that make patients unsuitable for treatment

    with MitraClip.

           87.     In my opinion, there are patients that would be challenging to treat with the

    currently available generations of MitraClip or could not be treated with the currently

    available generations of MitraClip that could be treated with PASCAL.

           88.     As an initial matter, I note that in characterizing the CLASP IID and IIF

    trials, Dr. Makar fails to mention that including a non-inferiority endpoint is a standard

    practice in the medical device industry for trials such as these. Makar Rep. ¶ 5.4.

           89.     Additionally, the fact that these trials have not yet been completed and the

    fact that there is not yet a completed randomized clinical trial comparing PASCAL to

    MitraClip does not mean that there is no evidence that PASCAL provides differentiated


                                                   21
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 121 of 222 PageID #: 43211




    multiple devices also led to greater physician education and patient awareness of treatment

    options.

           115.    Thus, in my opinion, the addition of PASCAL as another treatment option

    for patients suffering from MR will lead to a greater number of patients being treated for

    MR.

                                          *       *       *

           I declare under penalty of perjury that the foregoing is true and correct to the best

    of my knowledge.



    Dated: December 6, 2019




                                                                       _____________________
                                                                         Ehrin Armstrong, M.D.




                                                 28
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 122 of 222 PageID #: 43212




                  EXHIBIT 25
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 123 of 222 PageID #: 43213


                                                                           Page 1
              IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


    ABBOTT CARDIOVASCULAR             )
    SYSTEMS, INC., and EVALVE,        )
    INC.,                             )
                                      )
                Plaintiffs,           )
                                      )
        vs.                           ) No. 19-149-MN
                                      )
    EDWARDS LIFESCIENCES CORP., and   )
    EDWARDS LIFESCIENCES, LLC,        )
                                      )
                Defendants.           )
    __________________________________)




              VIDEO DEPOSITION OF EHRIN ARMSTRONG, M.D.
                           January 9, 2020
                          Aurora, Colorado




    Reported by:
    Jason T. Meadors
    Job no: 26748


                     TransPerfect Legal Solutions
                 212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 124 of 222 PageID #: 43214

                                                    Page 2                                                                           Page 4
 1                                                              1              TABLE OF CONTENTS
                                                                2
 2        Pursuant to Notice and the Colorado Rules of              EXAMINATION                               Page
 3    Civil Procedure, the video deposition of EHRIN            3
                                                                    BY MR LASKY                                   7
 4    ARMSTRONG, M.D., taken by Plaintiffs, was held at         4
                                                                    REQUESTED PORTIONS OF TESTIMONY                           Page
 5    16455 East 40th Circle, Aurora, Colorado 80111, on        5
                                                                6   Request for document production 267
 6    Thursday, January 9, 2020, at 8:35 a m., before           7
                                                                    EXHIBITS                               Page
 7    Jason T. Meadors, RPR, CRR, CRC, and Notary Public for    8
 8    the State of Colorado.                                        1 Expert Report of Dr Ehrin Armstrong, M D    10
                                                                9     M Sc M A S
 9                                                             10   2 Exhibit A List of Materials Considered   11
10                                                             11   3 Exhibit B Ehrin Johnson Armstrong, MD MSc MAS 13
                                                                      Curriculum Vitae
11                                                             12
12                                                                  4 MITRA-FR vs COAPT: lessons from two trials 173
                                                               13     with diametrically opposed results
13                                                             14   5 New Horizons in Mitral Leaflet Repair with the 190
14                                                                    PASCAL Repair System, Holger Nef, MD
                                                               15
15                                                                  6 How the PASCAL repair system impacts my daily 196
                                                               16     clinical practice? Philipp Lurz, MD, PhD
16                                                             17   7 Mitral valve leaflet repair with the new     206
17                                                                    PASCAL system: early real-world data from a
                                                               18     German multicentre experience
18                                                             19   8 Compassionate use of the PASCAL transcatheter 215
19                                                                    mitral valve repair system for patients with
                                                               20     severe mitral regurgitation: a multicentre,
20                                                                    prospective, observational, first-in-man study
21                                                             21
                                                                    9 The Lancet Supplementary appendix                 228
22                                                             22
23                                                                  10 Transcatheter mitral valve repair              234
                                                               23
24                                                                  11 Management and prognosis of chronic secondary 237
                                                               24     mitral regurgitation
25                                                             25

                                                    Page 3                                                                           Page 5
 1    APPEARANCES                                               1   TABLE OF CONTENTS (Continued)
 2    BENJAMIN LASKY, ESQ.                                      2   EXHIBITS (Continued)                      Page
      KIRKLAND & ELLIS LLP                                      3   12 Transcatheter Valve Repair for Patients With 242
 3    601 Lexington Avenue
      New York, New York 10022                                        Mitral Regurgitation
 4    (212)446-6415                                             4
      benjamin.lasky@kirkland.com                                   13 Echocardiographic Predictors of Single versus 250
 5      For the Plaintiffs                                      5     Dual MitraClip Device Implantation and
 6    MICHAEL F. MILEA, ESQ.                                          Long-Term Reduction of Mitral Regurgitation
      PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP              6     After Percutaneous Repair
 7    1285 Avenue of the Americas                               7   14 Treatment supported by guidelines article   250
      New York, New York 10019-6064
 8    (212)373-3327
                                                                8
      mmilea@paulweiss.com                                      9
 9      For the Defendants                                     10
10    Also Present:                                            11
       Dennis Clayton, Videographer                            12
11                                                             13
12                                                             14
13
14
                                                               15
15                                                             16
16                                                             17
17                                                             18
18                                                             19
19                                                             20
20                                                             21
21
22                                                             22
23                                                             23
24                                                             24
25                                                             25

                                                                                                             2 (Pages 2 to 5)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 125 of 222 PageID #: 43215

                                                   Page 66                                                        Page 68
 1    easily, so I went to Evalve at least once in order to      1   time.
 2    review some of them, specifically on one of their          2       Q And were you the primary implanter for all of
 3    computers.                                                 3   those?
 4       Q Okay. Starting with the time period from              4       A Well, for any MitraClip procedure, it's a
 5    2008 to 2011 when you were a clinical fellow at the        5   team process. So that includes the person doing the
 6    University of California San Francisco, did you have       6   echocardiographic imaging as well as usually two other
 7    any involvement with actually implanting MitraClips?       7   interventional cardiologist physicians doing the
 8       A No. I did not while I was at the University           8   implant, so it was myself and Jason Rogers doing those
 9    of California San Francisco, because although              9   procedures together. He had more experience than me at
10    University of California San Francisco was the core lab   10   the time, because he had been part of the trial, but I
11    for the EVEREST trial, they were not a clinical site      11   did gain significant experience in MitraClip
12    for the trial.                                            12   implantation in those procedures.
13       Q Okay. While there, did you observe any               13       Q So when you mentioned that implant was part
14    MitraClip implantations?                                  14   of a team, you mentioned echo and two interventional
15       A At the University of California, San                 15   cardiologists. Your role was as one of the
16    Francisco, I don't believe I did. Again, primarily,       16   interventional cardiologists; is that right?
17    because the trial was ongoing or just had completed,      17       A That is correct.
18    and they had not been a implanting site.                  18       Q And in any of those 30 MitraClip
19       Q Okay. And Elyse Foster, is who you were              19   implantations, were you actually the one manipulating
20    working under at University of California San             20   the device into the heart?
21    Francisco; is that right?                                 21       A Yes. Absolutely. I mean, as is true in many
22       A That's correct.                                      22   of those cases, it's, as I mentioned, a team effort, so
23       Q What was her role?                                   23   both physicians are doing something. But I absolutely
24       A She was a professor of cardiology and the            24   was navigating, manipulating catheters, doing the
25    director of the echocardiography laboratory at            25   transseptal puncture, determining the placement of the
                                                   Page 67                                                        Page 69
 1    University of California, San Francisco. So she was a      1   MitraClip, and implanting it.
 2    general cardiologist, but an expert in the evaluation      2       Q How many of the 30 would you say you did that
 3    of mitral regurgitation by means of echocardiography.      3   for?
 4       Q Okay. Then when you transferred to                    4       A Probably at least 20. I would estimate that
 5    University of California Davis, you were working with      5   the first 10 that I did, because of the learning curve
 6    Jason Rogers; is that right?                               6   with the device, that I assisted or gained knowledge in
 7       A Yes. Jason Rogers is one of the people I              7   doing that procedure, and then took a more primary role
 8    worked with at the University of California Davis.         8   subsequently in the MitraClip implantation.
 9       Q Okay. Is that where you -- well, strike               9       Q Okay. Then in 2013, you moved to the Denver
10    that.                                                     10   VA Medical Center, which, other than the name change,
11           In paragraph 20 of your report, you state          11   is where you are now; is that right?
12    that between 2011 and 2013, you performed approximately   12       A That's right.
13    30 MitraClip procedures. Do you see that?                 13       Q Okay. And since then, you don't mention
14       A Yes. That is correct. And it was during              14   having performed any MitraClip implantations. Is it
15    that period from 2011 to 2013 that I gained firsthand     15   correct that you haven't performed MitraClip
16    experience with MitraClip implantation. That was          16   implantations since you moved to the Denver VA Medical
17    partially related to the ongoing access registry that     17   Center?
18    existed after the EVEREST trial and prior to commercial   18       A That's right. I have not performed MitraClip
19    approval of the MitraClip device, as well as some         19   implantations since I moved to Colorado, and that's
20    commercial cases, once approval was obtained.             20   partly related to the availability of services at the
21       Q Okay. So at the University of California             21   Denver VA and the lack of a MitraClip program at the
22    Davis, between 2011 and 2013, you performed               22   Denver VA.
23    approximately 30 MitraClip implantations, right?          23          However, I do actively participate in the
24       A Yes, I would estimate that I performed               24   heart team at my hospital, and that involves a weekly
25    approximately 30 MitraClip implantations during that      25   if not daily determination and discussion of people --

                                                                                           18 (Pages 66 to 69)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 126 of 222 PageID #: 43216

                                                   Page 70                                                        Page 72
 1    patients, rather, with severe mitral regurgitation who     1       Q Okay. And you mentioned you are also
 2    may require medical therapy, surgical therapy, or          2   clinically practicing at the University of Colorado.
 3    referral for transcatheter mitral valve repair.            3   Right?
 4       Q Okay. So at your institution, where you've            4       A That's correct. I would say the majority of
 5    been since 2013, there is no MitraClip program; is that    5   my clinical practice is at the VA Hospital. However, I
 6    right?                                                     6   have clinical privileges at the University of Colorado,
 7       A At the -- at the VA Medical Center where I            7   although because of how busy I am clinically at the VA
 8    perform the majority of my clinical practice, there is     8   Hospital, the majority of my clinical work at the
 9    no MitraClip program.                                      9   University Hospital is taking emergency call and
10           I am also a professor of medicine at the           10   treating patients with heart attacks on nights and
11    University of Colorado and at the University of           11   weekends there.
12    Colorado Hospital, which is down the street from the VA   12       Q Right. So it wouldn't include patients who
13    Hospital, there is a MitraClip program.                   13   would be getting interventional therapies for mitral
14       Q Okay. Just starting with the Denver VA, when         14   regurgitation, right?
15    you say there's no MitraClip program, does that mean      15       A Generally not, because those procedures are
16    there's no interventional cardiologists who perform       16   done during the day and usually as a planned procedure.
17    MitraClip procedures at that facility?                    17       Q Okay. Now, if -- if you are going to
18       A There is no interventional cardiologist who          18   recommend that a patient get MitraClip therapy, do you
19    performs MitraClip at the Denver VA, and we're in the     19   have particular interventional cardiologists at those
20    process of developing that for technical reasons. The     20   other facilities who are involved in that decision?
21    new VA Hospital, which includes a hybrid OR for           21       A Generally, yes. As part of the heart team,
22    performing those procedures, was delayed five years and   22   we usually make that determination with regards to what
23    was almost $2 billion over budget. So we're in the        23   would be the best therapeutic approach for a patient.
24    process of approving a MitraClip program.                 24   That includes a detailed, excuse me, examination of the
25       Q Okay. So when you say you are part of a              25   patient's mitral regurgitation and anatomic
                                                   Page 71                                                        Page 73
 1    heart team, the heart team are physicians who are at       1   characteristics.
 2    the Denver VA; is that right?                              2          Because of my expertise in -- and prior
 3        A Yes. I would say that that includes myself.          3   experience with transcatheter mitral valve therapies, I
 4    There are two other interventional cardiologists at the    4   will review those echoes myself. However, as part of
 5    Denver VA who work in my group with me. We have a          5   the final discussion, when we refer a patient to
 6    number of general cardiologists with additional            6   another physician, we, of course, send all that
 7    expertise in echocardiography. We also have cardiac        7   information to that physician and make sure that they
 8    surgeons who will perform surgical mitral valve repair     8   agree with the concept of transcatheter mitral valve
 9    or replacement if necessary. And of course, the other      9   repair, and they will typically see that patient
10    associated staff.                                         10   themselves additionally before performing the
11           But I would broadly say that constitutes           11   procedure.
12    the -- the heart team. And as part of that, we have at    12       Q Now, if you -- sorry, strike that.
13    least weekly discussions of patients with complex valve   13          So I understand the first step is that you
14    disease and make group decisions with regards to the      14   and your heart team will review the anatomical
15    optimal treatment recommendations for those patients.     15   characteristics. If you decide the patient may be a
16        Q Okay. But what you can't do, as part of that        16   candidate for transcatheter mitral valve repair, you'll
17    heart team, is recommend that a patient get a MitraClip   17   then send that information off to a facility that does
18    at your facility, right?                                  18   perform MitraClip procedures, right?
19        A That's correct. Among those patients who, as        19       A Yeah, I think that's a good overall
20    part of the heart team, we recommend a transcatheter      20   representation of the referral process.
21    mitral valve repair. Currently, those patients are        21       Q And then the interventional cardiologist or
22    referred subsequently to another facility for the         22   the team at that other facility will then review that
23    actual implantation. That could include the University    23   information to see if they agree with your assessment;
24    of Colorado Hospital or other surrounding hospitals in    24   is that right?
25    the Colorado area.                                        25       A Yes. There is some redundancy, of course, in

                                                                                           19 (Pages 70 to 73)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 127 of 222 PageID #: 43217

                                                  Page 130                                                       Page 132
 1        A -- 45?                                               1   trigger for some type of mitral valve therapy, be it
 2        Q Uh-huh.                                              2   surgery or percutaneous repair.
 3        A Yes.                                                 3           So I think what I'm trying to say here is
 4        Q Okay. Now, the availability of optimized             4   that it's both the symptoms plus the other objective
 5    medical management as a treatment option, again,           5   findings that lead to the decision-making for mitral
 6    that's -- that's the default that any patient would        6   valve repair replacement.
 7    get, if it is acceptable to treat their symptoms,          7       Q Right. And just so we're on the page, when I
 8    right?                                                     8   say adequate treatment with medical management, I'm
 9        A It should be the default. It's a level 1             9   referring both to symptoms and echocardiographic
10    evidence for treatment of mitral regurgitation and part   10   indications. And if a patient is adequately treated
11    of all the major practice guidelines. And the reality     11   with medical management, they should not get surgery,
12    is, there's often a gap between what's recommended from   12   PASCAL, or MitraClip, right?
13    a practice guideline perspective and what is actually     13       A Sure. I think that that is the basis of the
14    done in practice.                                         14   practice recommendations that form the decision for,
15            So I would say in general, there is room to       15   you know, additional therapies such as surgery or
16    improve the overall medical care of patients with         16   transcatheter repair.
17    mitral regurgitation.                                     17       Q And conversely, if it's when the patient is
18        Q All right. Right. But if a patient can be           18   not being adequately treated with medical management,
19    successfully treated with medical management, they will   19   whether it be their symptoms or the echocardiographic
20    be, right?                                                20   indicators, that's when the heart team will consider
21        A They certainly should be. I -- this is --           21   other options, right?
22    just to make the point that sometimes patients are not    22       A Yes. I think when -- the current situation
23    treated optimally by their physicians, but they           23   with medical therapy, if it's -- if the patient is
24    certainly should be treated with optimal medical          24   continuing to have symptoms or develop other signs of
25    management.                                               25   heart failure, then that would be when a decision would
                                                  Page 131                                                       Page 133
 1        Q Right. The patient's not to be given, for            1   be made to proceed with additional therapies.
 2    example, MitraClip if they can be adequately treated       2      Q Right. And in such circumstances, the heart
 3    with medical management, right?                            3   team can only recommend therapies that are actually
 4        A They should not. I mean, I think,                    4   available, right?
 5    definitely, the guidelines would support that patients     5      A I'm not sure I understand your question. In
 6    should be treated with optimal medical management, and     6   general, it's only possible to recommend therapies that
 7    failing that, consideration of other options for           7   are available.
 8    treating their mitral regurgitation.                       8      Q Right. So in the world in 2002 that we
 9        Q And similarly, a patient who can be                  9   talked about where surgery was the only other option,
10    adequately treated with optimal medical management        10   the heart team could only viably recommend surgery as
11    should not be given the PASCAL device, right?             11   an alternative to medical management, right?
12        A Broadly, I would say that that is likely            12      A Because surgery was the only other available
13    true. If patients have -- are adequately treated with     13   option in 2002, then yes, that would be the only
14    medical therapy, then there is generally not a strong     14   additional therapy.
15    indication for mitral valve repair.                       15      Q And were the heart team's being used to make
16           However, that's not always true. A patient         16   those decisions back then when surgery was the only
17    may be treated to the extent that they're having          17   option other than medical management?
18    minimal symptoms with medical management. But there       18      A That's an interesting question. As I recall,
19    are other secondary findings, including the development   19   the development of a heart team, that really started to
20    of atrial fibrillation, reduction in left ventricular     20   become more of an active process around 2005. And that
21    injection fraction, despite medical therapy.              21   was for primarily by development of transcatheter valve
22           And so even if a patient is having minimal         22   replacement and the studies that were performed
23    symptoms and is getting medical therapy, if they have     23   thereof, where this concept of a heart team was
24    started to develop some of these other                    24   developed in order to further provide multidisciplinary
25    echocardiographic findings, then that may become a        25   care for patients with severe aortic stenosis and

                                                                                       34 (Pages 130 to 133)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 128 of 222 PageID #: 43218

                                                  Page 134                                                       Page 136
 1    decide about options with regards to aortic valve          1   for surgery, right?
 2    replacement or transcatheter aortic valve replacement.     2       A Well, I think that the development of the
 3           And I mean, I think in general, physicians          3   heart team, it depends on what you mean by solving an
 4    working together are beneficial because then it's          4   unmet need, because I think that there are multiple
 5    possible to reach the best possible decision for           5   spill-over benefits of a heart team model.
 6    patient care.                                              6          That includes getting input from multiple
 7           And so the heart team concept, I think, was         7   specialties and, for example, although surgery was
 8    really born out of the development of TAVR. It's an        8   perhaps the only available option at the time, getting
 9    extension in many ways of tumor boards for treatment of    9   together in a room with a cardiologist and the
10    cancer where people from multiple specialties would get   10   surgeons, the surgeon can say, Hey, actually, I can
11    together and try to work together to figure out the       11   think of an option for treating this patient. Or a
12    best options for patient care.                            12   cardiologist could say, Wait a minute. Maybe surgery's
13       Q And when was that heart team concept ported          13   not necessary. We can optimize the medical therapy.
14    over to mitral regurgitation treatment?                   14          I think both of those things that are born
15       A I believe that that happened, the concept of         15   out of discussion between specialties ultimately
16    the heart team for mitral regurgitation, was born out     16   improve patient care. So to some extent, that by
17    partly because of the development of the heart team for   17   itself made a difference in the treatment of mitral
18    TAVR.                                                     18   regurgitation.
19           I mean, in my experience, those discussions        19       Q It made a difference, but there was still an
20    of multidisciplinary conversation for patients with       20   unmet need despite the existence of the heart teams for
21    severe aortic stenosis naturally led to, for lack of a    21   patients who, in the heart team's expert opinion, could
22    better phrase, spill-over into treatment of other         22   not benefit from medical management and were ineligible
23    complex anatomies, including mitral regurgitation.        23   for surgery, right?
24       Q When did that happen? Specifically for               24       A I would agree that there was an unmet need
25    mitral regurgitation.                                     25   that continued despite the development of a heart team,
                                                  Page 135                                                       Page 137
 1        A I can't say that there was a specific date           1   and that's based on the availability of therapeutic
 2    when the concept of a heart team for mitral                2   options for treating a patient.
 3    regurgitation was born, per se. But in my experience,      3       Q Right. So again, heart team is only as
 4    I would say that that happened shortly after the           4   effective as the options that are available to that
 5    development of a heart team for transcatheter aortic       5   heart team, right?
 6    valve, so probably in the range of 2006, 2007, in that     6          MR. MILEA: Objection.
 7    time frame.                                                7       A I think the whole concept of a heart team is
 8        Q Right. At that time, 2006, 2007, when your           8   to review all of the options that are available and
 9    view is that the heart team ported over from TAVR to       9   determine which of those options is best for treating a
10    mitral regurgitation, the options available to that       10   given patient.
11    heart team were still medical management and surgery,     11          There, of course, over time will be new
12    right?                                                    12   options available that will help further the optimal
13        A Yeah, given that surgery was the main other         13   treatment of those patients. And as those new devices
14    option in addition to medical management at that time,    14   and therapies become available, then of course, the
15    that would be correct. So the heart team's                15   heart team would evaluate those options as well and
16    decision-making at that point would have been with        16   integrate them into their treatment algorithm.
17    regard to optimizing medical care or looking for          17       Q (By Mr. Lasky) Right. But, the fact if a
18    potential surgical options for treatment of mitral        18   patient cannot be treated by any of the available
19    regurgitation.                                            19   options, the fact that there's a heart team is
20        Q And so the heart team adoption -- sorry,            20   considering that patient's treatment is not going to
21    strike that.                                              21   meet the need for that patient, right?
22           The adoption of the heart team in the mitral       22       A Well, the -- the -- again, the concept of the
23    regurgitation field did not solve the unmet need for      23   heart team is to help evaluate the options that are
24    mitral regurgitation treatment for patients who could     24   valuable and recommend which of them is best. The
25    not benefit from medical management and were ineligible   25   heart team by itself cannot create new options or new

                                                                                       35 (Pages 134 to 137)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 129 of 222 PageID #: 43219

                                                  Page 138                                                       Page 140
 1    therapeutics. That is the role of medical device           1   ineligible for surgery, the existence of imaging
 2    development or novel pharmaceuticals.                      2   techniques to enable diagnosis of their MR and
 3        Q Right. Now, imaging techniques are a                 3   identification of their anatomical characteristics,
 4    critical part of mitral regurgitation treatment; is        4   that isn't sufficient to meet their need for treatment,
 5    that right?                                                5   right?
 6        A Imaging definitely is very important in the          6       A Well, I think those diagnostic techniques,
 7    evaluation of mitral regurgitation. Typically,             7   again, are important in identifying the anatomical
 8    transthoracic echocardiography is performed to first       8   characteristics and quantifying the extent of the
 9    identify the presence of mitral regurgitation. And         9   disease. They cannot by themselves treat the problem,
10    transesophageal echocardiography adds significant         10   but they can help direct subsequent treatments. So if
11    detail to both the anatomic characteristics and the       11   we did not have those diagnostic procedures, we
12    quantification of the extent of mitral regurgitation.     12   wouldn't know how to optimally treat a patient.
13           So there are other techniques that can be          13       Q Right. And again, when you're talking about
14    used to evaluate and quantify mitral regurgitation, but   14   optimal treatment of a patient, you're talking about
15    I would say, largely, those two techniques are the most   15   with the options that are available at any given time,
16    common and can be used to both identify and help guide    16   right?
17    treatment of patients with mitral regurgitation.          17       A Yes, by definition, the diagnostic treatment
18        Q Starting with that use of imaging, which is         18   can help identify and characterize a disease process.
19    more of a diagnostic side, the existence of a technique   19   And based on those findings, it is then possible to
20    to diagnose a patient does not, in and of itself, help    20   decide among the available treatments which of them are
21    with the actual treatment of that patient. Right?         21   either feasible or the best option.
22           MR. MILEA: Objection.                              22       Q And imaging is also used actually in the
23        Q (By Mr. Lasky) Let me -- let me withdraw            23   guidance of transcatheter mitral therapies, right?
24    that question and ask it a different way.                 24       A Yes, imaging is used in the guidance for
25           Just because one can diagnose a particular         25   transcatheter mitral therapies. Typically, during the
                                                  Page 139                                                       Page 141
 1    anatomic condition through imaging doesn't mean that       1   procedure, a transesophageal echocardiogram is
 2    that patient can be actually treated. Correct?             2   performed because that provides a high level of detail
 3        A Well, broadly, I would say that diagnosing a         3   with regards to the mitral valve anatomy. It can also
 4    condition is the first step towards guiding the            4   help confirm the success of the device placement as
 5    subsequent treatment. So by definition, a procedure        5   well as verify the reduction in mitral regurgitation
 6    that is diagnostic is not going to, in and of itself,      6   after device implantation.
 7    treat the underlying disease.                              7        Q But the imaging, in and of itself, doesn't
 8            However, it provides very important                8   treat the disorder, right?
 9    information that can help determine the best approach      9        A The imaging does not treat the disorder. It
10    for subsequent treatment. An example of that would be     10   helps guide the treatment that has been decided on.
11    performing a transthoracic echocardiogram that shows      11        Q Right. So for example, for the MitraClip,
12    mitral regurgitation, but it's unclear whether there's    12   it's the clip itself that treats the disorder, not the
13    flail in the anterior or posterior leaflets based on      13   imaging that guides that clip. Right?
14    that.                                                     14        A The MitraClip is the implant that treats the
15            So therefore, transesophageal echocardiogram,     15   mitral regurgitation. I would point out that it's a
16    which is also still a diagnostic procedure, might be      16   little more complicated than that, because the imaging,
17    performed that could help better identify the exact       17   when performed correctly, can help verify that the
18    anatomy and thereby help guide the feasibility of a,      18   MitraClip, for example, reduced the mitral
19    for example, surgical treatment or transcatheter          19   regurgitation and might identify the fact that a
20    treatment.                                                20   MitraClip was implanted.
21            So the level of detail that you get with a        21           But the patient still has significant
22    diagnostic study can, in many cases, help direct what     22   residual mitral regurgitation and, as a result, would
23    would be the best subsequent therapy.                     23   thereby guide the decision to place a second, third, or
24        Q And for those patients who, again, could not        24   even fourth MitraClip if there was continued mitral
25    adequately be treated with medical management and were    25   regurgitation.

                                                                                       36 (Pages 138 to 141)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 130 of 222 PageID #: 43220

                                                  Page 142                                                       Page 144
 1           So the imaging is crucial to the guiding that       1       A I'm not sure I understand your question. Are
 2    decision-making of the actual implant.                     2   you stating that Drs. Makar, Little, and Sorajja felt
 3        Q Now, imaging -- those imaging techniques that        3   they couldn't treat a patient, but they could have
 4    you mentioned are not specific to the MitraClip, right?    4   been?
 5        A Those imaging techniques can be used for a           5       Q (By Mr. Lasky) No, I'm saying to the extent
 6    number of purposes. They could be used to image the        6   that a given physician, such as yourself, believes that
 7    aortic valve, other aspects of the heart itself,           7   a particular patient with a given anatomy cannot be
 8    real-time guidance for any other type of cardiovascular    8   treated with MitraClip, that doesn't mean that all
 9    procedure.                                                 9   patients with that anatomy cannot be treated with
10        Q To the extent that MitraClip has been shown         10   MitraClip, right?
11    to work or be more successful than other prospective      11       A Well, I think that the reality is that every
12    transcatheter mitral repair techniques, that is not due   12   patient is different. There are anatomic
13    to imaging, because imaging is available for all those    13   characteristics that we speak of when describing the
14    techniques, right?                                        14   mitral valve, you know, with regards to it being the
15        A If you could help clarify what specific             15   anterior leaflet, posterior leaflet, the medial and
16    techniques you're referring to, that would be helpful.    16   lateral commissures, the location of the chordae,
17        Q So you're aware that over the years, various        17   the -- you know, the amount of flail, and these other
18    other transcatheter mitral repair devices have been       18   characteristics.
19    either tested or even approved in Europe, right?          19          But the mitral valve is a complicated
20        A There have been other transcatheter devices         20   structure. And every patient is different. So I think
21    developed and tested. To my knowledge, the majority of    21   that these examples of a case where a patient couldn't
22    those other devices were more annuloplasty-type devices   22   be treated, I think that I would have to review the
23    such as the Carillon device and others, and those         23   specific details in a given case.
24    devices rely on some transesophageal echocardiography,    24       Q Following up on a question from earlier, you
25    but actually rely more often on fluoroscopic items as     25   mentioned that you updated the UpToDate article about
                                                  Page 143                                                       Page 145
 1    well, so -- which is another type of imaging guidance      1   transcatheter mitral valve repair about four months
 2    performed to verify the position of -- of devices.         2   ago. Is that correct?
 3        Q But imaging techniques are equally available         3       A I believe so, yeah. Somewhere in the range
 4    for use with those devices as they are for MitraClip,      4   of four to five months ago.
 5    right?                                                     5       Q And was that before you were contacted by
 6        A To the extent that those same imaging                6   Mr. Milea about this case?
 7    techniques such as transesophageal echocardiogram are      7       A Yes, that would have been.
 8    useful in the real-time guidance of those devices,         8       Q So that -- the updates in that article were
 9    which I don't have personal experience with, since they    9   not influenced at all by anything that Edwards or its
10    were investigational or only used in Europe, certainly,   10   counsel has discussed with you in this case, right?
11    transesophageal echocardiogram could be utilized for      11       A No, that would have been impossible, because
12    those devices as well.                                    12   I updated it prior to being contacted.
13        Q Now, in paragraph 56 of your report, you say,       13       Q Okay. In paragraph 67 of your report -- this
14    To the extent Drs. Makar, Little, and Sorajja opine       14   is in the section discussing medical management. And
15    that the fact that they have treated a particular         15   you're referring to certain AHA/ACC guidelines for the
16    patient with a given anatomy with MitraClip means that    16   management of patients with valvular heart disease. Do
17    all patients with that anatomy are treatable with         17   you see this?
18    MitraClip, I do not agree. Do you see that?               18       A You're referring to the bottom of page 15
19        A I do.                                               19   here?
20        Q And equally true is that the fact that a            20       Q Bottom of 15 and then over to page 16.
21    particular patient with a given anatomy was deemed not    21       A Okay.
22    treatable with MitraClip, that doesn't mean that all      22       Q Now, those guidelines were last updated in
23    patients with that anatomy are not treatable with         23   2017. Do you see that?
24    MitraClip, right?                                         24       A I do.
25           MR. MILEA: Objection.                              25       Q Is that correct, to your knowledge?

                                                                                       37 (Pages 142 to 145)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 131 of 222 PageID #: 43221

                                                  Page 266                                                       Page 268
 1    anatomy.                                                   1   This is the deposition. Do you have it?
 2           The specific example you gave of perforation,       2           MR. MILEA: I can look. I can see if there's
 3    I would point out the case example I mentioned earlier,    3   a Bates number. I don't know off the top of my head.
 4    where a patient suffered actually a perforation from a     4       Q (By Mr. Lasky) Okay. Do you know what the
 5    MitraClip that had to be treated successfully with a       5   Bates number is?
 6    PASCAL device.                                             6       A I have not memorized --
 7           So each of these cases are helpful, and they        7           MR. MILEA: Objection.
 8    help inform the overall landscape of severe and complex    8       A -- the Bates numbers.
 9    mitral valve disease. They can be treated with the         9       Q (By Mr. Lasky) Okay. Were you aware that
10    PASCAL device or with other therapies.                    10   patients with flail width greater than 15 millimeters
11        Q (By Mr. Lasky) Well, with the case that you         11   and/or flail gap greater than 10 millimeters was an
12    mentioned just then, you don't know that it had to be     12   exclusion from the CLASP trial?
13    treated with PASCAL. For example, you don't know that     13       A Yes. Again, those are exclusion criteria
14    it couldn't have been treated with one or more            14   that have been applied to all of these major trials of
15    MitraClips even after the perforation, right?             15   transcatheter mitral valve repair, and again including
16           MR. MILEA: Objection.                              16   the EVEREST trial, the COAPT trial, and others.
17        A Actually, as I recall in that case, a               17       Q Right. And my question is: Were you aware
18    perforation occurred due to the XTR device on the         18   that it was an exclusion for the CLASP trial?
19    anterior leaflet. Attempts were made to repair that       19       A Yes, I was aware, because I am familiar with
20    perforation with an additional MitraClip device. They     20   the general anatomic exclusions that have been applied
21    were unsuccessful, and it was that at that point that     21   to that trial as well as other trials.
22    the operators utilized the PASCAL device to               22       Q Okay. Were you aware that the CLASP trial
23    successfully seal the perforation, treat the mitral       23   excluded patients with a coaptation gap of greater than
24    regurgitation, and avoid the need for emergency surgery   24   5 millimeters?
25    in that case.                                             25       A Yes. Yes, I was aware of that as well.
                                                  Page 267                                                       Page 269
 1        Q (By Mr. Lasky) And again, that's not an              1       Q Okay. Were you aware that the CLASP trial --
 2    article that you've cited in your report nor provided      2   well, strike that.
 3    to me today, right?                                        3          And so do you agree, then, that the CLASP
 4           MR. MILEA: Objection.                               4   trial excluded patients with complex mitral anatomies
 5        A That is correct. That -- that article became         5   that you have considered to be beneficial for treatment
 6    available after my report. I'd be happy to provide it      6   with PASCAL?
 7    to you.                                                    7       A To the extent that those prior exclusion
 8        Q (By Mr. Lasky) Well, I mean, you haven't,            8   criteria that we discussed reflect the presence of
 9    right?                                                     9   complex anatomy, then those are patients that were not
10           MR. MILEA: Objection.                              10   included in the CLASP trial.
11        Q (By Mr. Lasky) I don't have it, right?              11          I have not personally reviewed every case in
12        A No, but I would be happy to provide you with        12   the CLASP trial. So I do think it would be difficult
13    it.                                                       13   and outside the scope of my knowledge of the trial to
14           MR. MILEA: Objection. It's a public                14   make a blanket determination regarding whether patients
15    article.                                                  15   included in that trial have complex disease anatomy.
16           MR. LASKY: It's one that he hasn't cited in        16       Q Now, you're aware that the CLASP 2D and
17    his report or any supplement to that report.              17   CLASP 2F trials also include -- exclude patients with
18           MR. MILEA: As he repeatedly stated, it came        18   the same complex anatomies, right?
19    out after his report.                                     19       A I am broadly aware of that. I have reviewed
20           MR. LASKY: It's not a record. I'm not aware        20   the general inclusion and exclusion criteria available
21    of it. I'm not aware of it being produced. If you         21   on clinicaltrials.gov. However, because I am not a
22    want to point me to a Bates number, I'd be happy to       22   part of the actual trial and am not under an NDA with
23    look at it then.                                          23   Edwards, I do not have the full details of the trial
24           MR. MILEA: We'll take that under advisement.       24   available.
25           MR. LASKY: Well, I'm talking about today.          25       Q Okay. And the randomized arms of CLASP 2D

                                                                                       68 (Pages 266 to 269)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 132 of 222 PageID #: 43222

                                                  Page 270                                                       Page 272
 1    and 2F will not evaluate whether PASCAL can be used to     1   the leaflets closer together against the spacer, right?
 2    treat patient anatomies that MitraClip cannot, right?      2        A Generally, yes, that is a reasonable
 3        A The design of the CLASP 2D and 2F trial is           3   characterization, that the PASCAL device works by
 4    fundamentally to compare the outcomes of PASCAL and        4   bringing the anterior/posterior leaflets closer to one
 5    MitraClip. And so by design, patients will not be          5   another against the spacer.
 6    enrolled in that trial who could successfully be           6        Q Right. But the way it does that is by
 7    treated with PASCAL but who could not be treated with      7   grasping them with elements on the ventricular side,
 8    MitraClip, because the point of that trial is to           8   the paddles, and elements on the atrial side, the
 9    randomize between the two devices.                         9   clasps, right?
10           So among patients who could be treated with        10        A Yes. That is a fair characterization of how
11    PASCAL but not with MitraClip, they would not be          11   the PASCAL device works.
12    candidates for that study because of the limitations of   12        Q And again, that's fundamental to the
13    being able -- of not being able to implant a MitraClip    13   operation of the PASCAL, right?
14    in such anatomic cases.                                   14           MR. MILEA: Objection.
15        Q Now, MitraClip works by coapting the leaflets       15        A I think there are a number of aspects that
16    that otherwise would not be fully coapted; is that        16   are fundamental to the operation of the PASCAL device
17    right?                                                    17   or to the MitraClip device, and it's the interaction of
18        A Generally, I think that's a fair comparison         18   each of those characteristics that make the device
19    in the first developments of the device. People often     19   efficacious in treating mitral regurgitation.
20    refer it to as edge-to-edge repair with the MitraClip,    20        Q (By Mr. Lasky) Now, for the MitraClip, it's
21    because you pull one edge to the other edge in order to   21   important that the arms be concave in order to enable
22    reduce the mitral regurgitation.                          22   the grippers to recess within them. Is that right?
23        Q And the way that MitraClip does that is by          23        A I believe that's true. Again, I think that
24    grasping the leaflets from both atrial and ventricular    24   it's the interaction of all these different
25    side and bringing them both together, right?              25   characteristics that make one device effective or not
                                                  Page 271                                                       Page 273
 1           MR. MILEA: Objection.                               1   effective. But to the extent that the grippers became
 2        A Generally, yes, the way the MitraClip works          2   recessed within the arms, that is a design
 3    is by grasping the anterior -- a portion of the            3   characteristic of the MitraClip that -- that is used to
 4    anterior leaflet and a portion of the posterior            4   perform grasping of the leaflets.
 5    leaflet, aligning those edges and bringing those edges     5       Q And it's important both to increase the
 6    together in order to better approximate the coaptation     6   surface area of the grasp as well as to lower the
 7    line of the mitral valve and thereby reduce mitral         7   profile of the device for delivery, right?
 8    regurgitation.                                             8          MR. MILEA: Objection.
 9        Q (By Mr. Lasky) And it's a fundamental                9       A I'm not sure to what extent that's important
10    requirement for the MitraClip that it be able to grasp    10   as far as lowering the profile of the device and
11    the -- each of the leaflets from both the atrial and      11   perform the grasping. But I do know that that is a
12    ventricular sides, right?                                 12   mechanism by which the device has been designed and
13           MR. MILEA: Objection.                              13   performed.
14        Q (By Mr. Lasky) Fundamental to the way that          14       Q (By Mr. Lasky) Now, if the MitraClip arms
15    MitraClip works.                                          15   were nearly flat rather than being concave, do you have
16           MR. MILEA: Objection.                              16   a view as to whether that would operate as well?
17        A Well, it would be -- I think in order to be         17          MR. MILEA: Objection. Calls for
18    successful with the MitraClip implantation, then both     18   speculation.
19    the atrial and ventricular aspects of the leaflet need    19       A I don't have a particular view on that
20    to be grasped, because if the grasping was conducted on   20   subject. I can't say that I've thought about that in
21    just one side, it would create a malcoaptation and not    21   any detail.
22    effectively treat the mitral regurgitation.               22       Q (By Mr. Lasky) Okay. The -- you're aware
23        Q (By Mr. Lasky) The same is true for PASCAL,         23   that there are certain barbs or frictional features on
24    right, that it requires grasping of the leaflets from     24   the grippers of the MitraClip?
25    both the atrial and ventricular sides in order to bring   25       A Yes.

                                                                                       69 (Pages 270 to 273)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
     Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 133 of 222 PageID #: 43223

                                                  Page 274                                                       Page 276
 1            MR. MILEA: Objection.                              1   entanglement should it occur.
 2        A I am generally aware that the MitraClip has          2       Q (By Mr. Lasky) And in order to have a device
 3    kind of a friction-type surface. I'm not sure if           3   that can successfully repair leaflets in areas where
 4    "barbs" would be how I characterize it. But it does        4   the chordas are present, so in other words, outside of
 5    have a frictional element to it.                           5   the A2V2 area, it's important to have a feature that
 6        Q (By Mr. Lasky) And you understand that that          6   allows you to avoid or get out of the chordal
 7    feature is important to enable grasping of the             7   entanglement, right?
 8    device -- strike that.                                     8          MR. MILEA: Objection.
 9            Do you understand that the inclusion of those      9       A I'm not sure to what extent one feature
10    frictional elements on the grippers are important to      10   matters more than another. I think it's the overall
11    grasp the leaflets in a durable way and avoid leaflet     11   device itself and how that device performs. There
12    embolization?                                             12   are -- as with any device, there are many ways to cause
13            MR. MILEA: Objection.                             13   a problem and many ways to try to get out of that
14        A Again, I -- I do not know to what extent that       14   problem.
15    particular element of the MitraClip matters and to what   15          And so I think the characteristics that each
16    extent that makes a difference within the device          16   device has, when you look at it as an overall device,
17    itself.                                                   17   may provide some benefit in avoiding or managing
18            I know how the device works overall and how       18   certain complications, chordal entanglements being one
19    it reduces mitral regurgitation, but I don't have an      19   of them.
20    opinion with regards to some of those specific design     20       Q (By Mr. Lasky) Well, chordal entanglement is
21    elements.                                                 21   a particularly known concern with valve leaflet
22        Q (By Mr. Lasky) Now, you mentioned earlier           22   approximation techniques, right?
23    that you needed to use the inverted position of           23          MR. MILEA: Objection.
24    MitraClip to get out of some chordal entanglement,        24       A I'm not sure what you mean by "valve leaflet
25    right?                                                    25   approximation techniques," other than the main
                                                  Page 275                                                       Page 277
 1       A Yes, when we were referring to some other --          1   experience I have had personally, and which has been
 2    some of my other case experience with regards to           2   described in literatures with the MitraClip device
 3    implanting MitraClip, we did discuss the use of            3   leading to chordal entanglement. I'm not aware of any
 4    inversion to detach or disentangle the MitraClip from      4   reports of chordal entanglement with the PASCAL device.
 5    chordal entanglement.                                      5      Q (By Mr. Lasky) Have you looked for such
 6       Q And a feature that PASCAL uses for that same          6   reports?
 7    purpose for getting out of chordal entanglement is its     7      A I have broadly searched the literature as
 8    elongated position, right?                                 8   part of my preparation for this and did not come across
 9           MR. MILEA: Objection.                               9   any cases of chordal entanglements during -- during my
10       A The PASCAL device does have an elongated             10   search.
11    position. That is part of the design features of that.    11      Q Okay. So your search -- so to the extent
12    Having not performed PASCAL devices myself, I am not      12   that there are reports out there of chordal
13    sure that I'd be qualified to say that the goal or the    13   entanglement with PASCAL, your search did not identify
14    role of the elongation is to remove from chordal          14   them, right?
15    entanglement.                                             15      A I am not aware of any cases of chordal
16       Q (By Mr. Lasky) Well, are you familiar enough         16   entanglement with the PASCAL device. However, I am
17    with the design of the two devices to understand that     17   aware of many cases and have also experienced chordal
18    where the MitraClip would be used in the inverted         18   entanglement with the MitraClip device.
19    position to avoid chordal entanglement when withdrawing   19      Q And to get out of that, it was important to
20    and repositioning the device, the PASCAL, in contrast,    20   have the inverted position capability, right?
21    uses the elongated position for that same purpose?        21          MR. MILEA: Objection.
22           MR. MILEA: Objection.                              22      A Based on my experience, the use of the
23       A Generally, I think that each of those design         23   inverted position was helpful to escape or remove from
24    characteristics are specific to the device, and each      24   a chordal entanglement with the MitraClip device.
25    may be a mechanism for reducing or removing device        25      Q (By Mr. Lasky) Now, both MitraClip and

                                                                                       70 (Pages 274 to 277)
                                 TransPerfect Legal Solutions
                             212-400-8845 - Depo@TransPerfect.com
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 134 of 222 PageID #: 43224




                  EXHIBIT 26
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 135 of 222 PageID #: 43225




                   REDACTED IN
                   ITS ENTIRETY
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 136 of 222 PageID #: 43226




                  EXHIBIT 27
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 137 of 222 PageID #: 43227




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


  ABBOTT CARDIOVASCULAR SYSTEMS,               )
  INC. and EVALVE, INC.,                       )
                                               )
              Plaintiffs,                      )
                                               )    CASE NO: 19-149 (MN)
                        v.                     )
                                               )
  EDWARDS LIFESCIENCES CORP. and               )
  EDWARDS LIFESCIENCES LLC,                    )
                                               )
              Defendants.                      )
                                               )
                                               )
                                               )




                             EXPERT REPORT OF ROBERT SPAR




                                           1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 138 of 222 PageID #: 43228




     I, Robert Spar, state as follows:

            1.      I have been retained by the Plaintiffs Evalve, Inc. and Abbott

     Cardiovascular Systems, Inc. (collectively, “Plaintiffs” or “Abbott”) to discuss the

     standards applied by the U.S. Patent and Trademark Office (PTO) for determining the

     patent term adjustment (PTA), if any, to be granted to a patent under 35 U.S.C. § 154(b)

     and the associated regulations promulgated by the PTO, including 37 C.F.R. § 1.704. I

     also have been asked to assess the arguments presented by Defendants Edwards

     Lifesciences Corp. and Edwards Lifesciences LLC (collectively, “Edwards”) in support of

     their contention that “[a]ll or part of the extension of the term of [Abbott’s U.S. Patent No.

     7,563,267 (“the ’267 patent”)] is invalid under 35 U.S.C. § 282(c) because the term of the

     ’267 patent was improperly extended or adjusted pursuant to 35 U.S.C. § 154.” (EDW’s

     8/28/2019 Response to ABT Interrog. No. 23.)

            2.      As explained in detail below, it is my opinion that the PTO’s assessment

     that the ’267 patent is entitled to 1,743 days of PTA due to prosecution delays by the PTO

     was correct and in accordance with the applicable statutory and regulatory provisions. In

     contrast, Edwards’ arguments in this case rely on misunderstandings or misinterpretations

     of those provisions. A list of the materials I considered in reaching the opinions and

     conclusions set forth in this report in Appendix B.

            3.      I reserve the right to amend and/or supplement the opinions set forth in this

     report should I be made aware of any pertinent information that I was not aware of as of

     the date of this Report.




                                                   1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 139 of 222 PageID #: 43229




     I.     EDUCATIONAL BACKGROUND AND QUALIFICATIONS

            4.      I have nearly 40 years of experience working at the PTO. During my tenure,

     I served in a number of capacities in Patents, holding the titles of Patent Examiner, Primary

     Patent Examiner, Supervisory Patent Examiner (SPE), Special Programs Examiner

     (SPRE), Legal Advisor and Director of the Office of Patent Legal Administration (OPLA).

     I also served on details to the Solicitor’s Office and the Board of Patent Appeals and

     Interferences (BPAI), and undertook a one-year Commerce Science and Technology

     Fellowship for the White House. I retired in 2007.

            5.      While at the PTO, I also taught extensively at Patent Academy, and made

     many training and information presentations to examiners, technical support staff and top

     patents management. I also made a number of presentations on proposed, existing and

     revised PTO practices and policies to state and city patent bar organizations, at conferences

     of intellectual property organizations, and for the Practicing Law Institute (PLI).

            6.      Under my direction, the Form Paragraph Manual, which became part of the

     Manual of Patent Examining Procedure (MPEP) was created, and I served as its editor for

     many years. The Form Paragraph Manual is a collection of form paragraphs that patent

     examiners should use in their communications to applicants during the patent examination

     process in order to ensure consistency and correctness of office policy and thoroughness

     of accompanying explanations.

            7.      For the final 11 years of my service at the PTO, from 1996 to 2007, I was

     the Director of the OPLA (formerly the Special Programs Law Office, or SPLO), under the

     Deputy Commissioner for Patent Examination Policy. OPLA is the office in the PTO that

     handled the initial rulemaking relating to PTA, and provided, and still provides, guidance

                                                  2
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 140 of 222 PageID #: 43230




     for the PTO’s determination of PTA both within the PTO and externally to the patent

     community. In this position, I played a significant and leading role in developing and

     implementing many major Office rule makings and policy initiatives involving the patent

     process, and greatly affecting the patent corps and all patent practitioners. This included

     overseeing the promulgation of the regulations for implementing the PTA regime, and

     establishing an automated process for the calculation of PTA in all patent applications,

     including consideration of the provisions of 37 C.F.R. § 1.704. As such, I have an

     extensive understanding of the purpose behind those regulations, and their implementation

     by the PTO.

            8.      I received a Bachelor of Mechanical Engineering (BME) from Rensselaer

     Polytechnic Institute in 1962, and a Bachelor of Laws (LLB) from the University of

     Baltimore in 1969. I am a member of the Maryland Bar, the American Intellectual Property

     Law Association (AIPLA) (including a member of the Rules Sub-Committee), and I am

     admitted to the Court of Appeals for the Federal Circuit (CAFC).

            9.      I am presently a consultant, providing advice, consultation and training

     services to the patent bar about patent practices and PTO procedures, including PTA. In

     this role, I have provided specialized consulting services via presentations and training

     workshops to patent intellectual property organizations, patent departments of major

     corporations, and leading patent law firms.

            10.     In addition, I have served as an expert in patent litigation matters, and

     provided legal and technical consulting services on reissues, reexamination requests, and

     patent procedures, practices and issues.

            11.     I have attached a copy of my resume as Appendix A.

                                                   3
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 141 of 222 PageID #: 43231




             12.    My standard consulting rate of $450/hour is being applied in this case,

     which does not depend on my provision of any particular opinion or the outcome of this

     case.

             13.    In the last four years, I have not testified as an expert at deposition or trial.

     II.     PATENT TERM ADJUSTMENT (PTA)

             A.     History

             14.    Prior to 1995, the term of a U.S. patent was 17 years from issuance. See

     Pre-GATT 35 U.S.C. § 154. Under this provision, delays during prosecution were not a

     significant concern because the patentee would secure a 17-year term regardless of when

     the patent issued, and how long it had been in examination.

             15.    Effective June 1995, through implementation of the General Agreement on

     Tariffs and Trade (GATT), the relevant patent statute, 35 U.S.C. § 154, was amended to

     change the patent term from 17 years from issuance to a term starting on the patent’s issue

     date, and ending 20 years from its effective filing date, in order to harmonize U.S. patent

     term with the rest of the world. 35 U.S.C. § 154; Uruguay Round Agreements Act, Pub.

     L. No. 103-465, § 532, 108 Stat. 4809, 4984 (1994). With the end of the patent term

     calculated from the date the patent application was filed with the PTO (or the filing date of

     the first U.S. application to which the instant application claimed priority), PTO and/or

     applicant delays during examination could have a significant impact on the effective patent

     term. That is because, while the expiration date was set to be 20 years from the earliest

     effective filing date, the patent’s issuance date could be negatively impacted by prosecution

     delays triggered by the PTO and/or by the applicant. Under the revised patent term statute,



                                                   4
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 142 of 222 PageID #: 43232




     the later the issuance of the patent, the shorter would be the effective patent term between

     issuance and expiry.

            16.     Under this new patent term regime, patent applicants were generally able to

     control and minimize their own delay, thereby maximizing their effective patent term on

     issuance. However, applicants were not able to control the erosion of their effective term

     due to delays attributable to the PTO.

            17.     To address this problem, PTA was introduced through the American

     Inventors Protection Act of 1999, which added 35 U.S.C. § 154(b) to the Patent Act. As

     discussed below, that statutory provision―and the PTA regulations promulgated by the

     PTO to implement it―sought to balance the desire to restore effective term to patents

     caused by delays linked to certain PTO inactions during prosecution, while eliminating any

     incentive for gamesmanship whereby applicants could secure extra term through delays

     within their control.

            B.      35 U.S.C. § 154(b) (Adjustment of Patent Term)

            18.     35 U.S.C. § 154(b), titled “Adjustment of Patent Term,” sets forth certain

     “Patent [T]erm [G]uarantees” in subsection (1), as circumscribed by certain “Limitations”

     in subsection (2). 35 U.S.C. § 154(b).

            19.     Specifically, 35 U.S.C. § 154(b)(1) provides for three separate patent term

     guarantees: (A) “Guarantee of prompt Patent and Trademark Office responses”; (B)

     “Guarantee of no more than 3-year application pendency”; and (C) “Guarantee of

     adjustments for delays due to derivation proceedings, secrecy orders, and appeals.”

            20.     Under subsection (b)(1)(A), subject to the limitations in § 154(b)(1)(A), “if

     the issue of an original patent is delayed due to the failure of the [PTO] to” perform one of
                                                  5
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 143 of 222 PageID #: 43233




     four enumerated actions in its specified timeframe, “the term of the patent shall be extended

     1 day for each day after the end of the period specified” for performing the action. The

     four specified actions are as follows:

            •     Providing at least one of the notifications under 35 U.S.C. § 132 (i.e., a Notice
                  of Rejection or Objection), or otherwise a Notice of Allowance, not later than
                  14 months after the application filing date (or the date of commencement of
                  national stage for an International PCT Application);

            •     Responding to a Reply under 35 U.S.C. § 132 (i.e., Reply to a Notice of
                  Rejection or Objection), or to a Notice of Appeal to the Patent Trial and Appeal
                  Board (PTAB), within four months;

            •     Acting on an application within four months after the decision on an appeal to
                  the PTAB or a Federal District Court in which allowable claims remain in the
                  application; or

            •     Issuing a patent within four months after the issue fee is paid and all outstanding
                  requirements satisfied.

     35 U.S.C. § 154(b)(1)(A).

            21.      The number of days of delay caused by the PTO’s failure to perform one or

     more of these four actions within the specified timeframe is referred to as “A-delay” and

     is included in the ultimate PTA calculation.

            22.      Under subsection (b)(1)(B), subject to the limitations in § 154(b)(2), “if the

     issue of an original patent is delayed due to the failure of the [PTO] to issue a patent within

     3 years after the actual filing date of the application under section 111(a) in the United

     States or, in the case of an international application, the date of commencement of the

     national stage under section 371 in the international application, excluding three specified

     time periods, “the term of the patent shall be extended 1 day for each day after the end of

     that 3-year period until the patent is issued.” 35 U.S.C. § 154(b)(1)(B). The three excluded

     time periods are as follows:
                                                    6
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 144 of 222 PageID #: 43234




            •     Any time consumed by continued examination of the application requested by
                  the applicant under 35 U.S.C. § 132(b);

            •     Any time consumed by a derivation proceeding, imposition of a secrecy order,
                  or appellate review by the PTAB or a Federal District Court; or

            •     Any delay in processing of the application by the PTO requested by the
                  applicant (except where the applicant has made a showing that, in spite of all
                  due care, the applicant was unable to respond within the 3-month period
                  specified, up to 3-month’s additional term per request could be reinstated).

     Id.

            23.      The number of days of delay caused by the PTO’s failure to issue the patent

     within 3 years is referred to as “B-delay” and is also included in the ultimate PTA

     calculation.

            24.      Under subsection (b)(1)(C), “the term of the patent shall be extended 1 day

     for each day of the pendency of” of a derivation proceeding, imposition of a secrecy order,

     or appellate review by the PTAB or a Federal District. 35 U.S.C. § 154(b)(1)(C). This is

     known as “C-delay.”

            25.      Thus, the maximum possible PTA that could theoretically be granted to a

     patent can be summarized with the following formula: max. PTA (USPTO delay) = ([A-

     delay] + [B-delay] + [C-delay]).

            26.      In practice, however, the actual amount of PTA granted to a patent will

     generally be less than this max. PTA amount. That is because, as noted, the calculation of

     PTA is subject to certain “Limitations” set forth in 35 U.S.C. § 154(b)(2). There are three

     primary “Limitations”:

            •     To the extent there is any overlap between the periods of A-, B- and C-delay,
                  the PTA shall be reduced by the amount of overlap;


                                                  7
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 145 of 222 PageID #: 43235




            •     If a patent is disclaimed (including terminally disclaimed), the PTA cannot
                  extend beyond the expiration date specified in the disclaimer; and

            •     The PTA “shall be reduced by a period equal to the period of time during which
                  the applicant failed to engage in reasonable efforts to conclude prosecution of
                  the application.”

     35 U.S.C. § 154(b)(2).

            27.      The PTO does not actually consider any disclaimed expiration date in its

     calculation of PTA and instead leaves it to the field to account for such disclaimers in

     identifying the expiration date of an extended patent. Thus, in practice, the calculation of

     PTA generally is conducted according to the following formula: PTA = ([A-delay] + [B-

     delay] + [C-delay]) – ([overlap] + [applicant delay]).

            28.      With respect to applicant delay, the statute itself sets forth one category: “an

     applicant shall be deemed to have failed to engage in reasonable efforts to conclude

     processing or examination of an application for the cumulative total of any periods of time

     in excess of 3 months that are taken to respond to a notice from the Office making any

     rejection, objection, argument, or other request, measuring such 3-month period from the

     date the notice was given or mailed to the applicant.” 35 U.S.C. § 154(b)(2)(C)(ii).

            29.      The statute also provides “[t]he Director” (i.e., the PTO) with the authority

     to “prescribe regulations establishing the circumstances that constitute a failure of an

     applicant to engage in reasonable efforts to conclude processing or examination of an

     application.” 35 U.S.C. § 154(b)(2)(C)(iii).

            C.       37 C.F.R. § 1.704 (Reduction of period of adjustment of patent term)

            30.      Pursuant to the statutory grant of authority in 35 U.S.C. § 154(b)(2)(C)(iii),

     the PTO has promulgated regulations setting forth the circumstances in which an applicant

                                                    8
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 146 of 222 PageID #: 43236




     shall be deemed to have “failed to engage in reasonable efforts to conclude prosecution

     (processing or examination) of the application,” i.e., 37 C.F.R. § 1.704. As Director of the

     OPLA, I was involved in the original rule-making leading to 37 C.F.R. § 1.704, as well as

     some subsequent amendments.         This was a collaborative process involving regular

     meetings with the Director of the PTO, and other top PTO officials.

            31.     37 C.F.R. § 1.704(b) repeats the statutory basis as follows:

            [A]n applicant shall be deemed to have failed to engage in reasonable efforts
            to conclude processing or examination of an application for the cumulative
            total of any periods of time in excess of three months that are taken to reply
            to any notice or action by the Office making any rejection, objection,
            argument, or other request, measuring such three-month period from the
            date the notice or action was mailed or given to the applicant, in which case
            the period of adjustment set forth in § 1.703 shall be reduced by the number
            of days, if any, beginning on the day after the date that is three months after
            the date of mailing or transmission of the Office communication notifying
            the applicant of the rejection, objection, argument, or other request and
            ending on the date the reply was filed.

            32.     37 C.F.R. § 1.704(c) sets forth 14 additional “[c]ircumstances that

     constitute a failure of the applicant to engage in reasonable efforts to conclude processing

     or examination of an application,” with the following four subsections being relevant for

     purposes of Edwards’ arguments in this case and my opinions herein:

            ...

            (6) Submission of a preliminary amendment or other preliminary paper less
            than one month before the mailing of an Office action under 35 U.S.C. 132
            or notice of allowance under 35 U.S.C. 151 that requires the mailing of a
            supplemental Office action or notice of allowance . . .;

            (7) Submission of a reply having an omission (§ 1.135(c)) . . .;

            (8) Submission of a supplemental reply or other paper, other than a
            supplemental reply or other paper expressly requested by the examiner,
            after a reply has been filed . . .;

            ...
                                                  9
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 147 of 222 PageID #: 43237




            (13) Failure to provide an application in condition for examination as
            defined in paragraph (f) of this section within eight months from either the
            date on which the application was filed under 35 U.S.C. 111(a) . . . .

            33.     The regulations also provide certain limitations on the circumstances in

     which an applicant will be found to have delayed prosecution, but they are not relevant for

     purposes of this report and therefore are not set forth here.

            34.     It should be noted that, according to the Manual of Patent Examining

     Procedure (MPEP), the situations set forth in 37 C.F.R. § 1.704(c) “do not represent an

     exhaustive list of actions or inactions that interfere with the Office’s ability to process or

     examine an application” and so “[t]he Office may also reduce a period of adjustment

     provided in 37 CFR 1.703 on the basis of conduct that interferes with the Office’s ability

     to process or examine an application under the authority provided in 35 U.S.C.

     154(b)(2)(C)(iii), even if such conduct is not specifically addressed in 37 CFR 1.704(c).”

     MPEP 2732.       During our rule-making, this provision was inserted to allow for

     unanticipated circumstances where an applicant might delay prosecution. However, to my

     knowledge, the PTO has never relied on it to identify an unstated basis for applicant delay.

            35.     It is further noted that, in identifying circumstances that would constitute a

     failure of the applicant to engage in reasonable efforts to conclude processing or

     examination of an application, the PTO, during the rule making process, tried to avoid

     identifying any actions, or any inactions that would not actually result in a delay of the

     prosecution. Accordingly, the PTO tried to make sure that applicants were not to be

     penalized for filing replies or responses that did not actually interfere with, or delay the

     prosecution. On the other hand, efforts were made to identify as many common actions

     that an applicant might do, or not do, that would delay the prosecution process. As a result,
                                                  10
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 148 of 222 PageID #: 43238




     the circumstances set forth in 37 CFR 1.704(c) are fairly comprehensive in identifying the

     most likely situations of applicant-triggered delays.

            D.      The ’267 Patent PTA

            36.     The application for the ’267 patent was initially filed on May 19, 2003 and

     prosecution continued almost six years until, on February 9, 2009, the Examiner issued a

     Notice of Allowance. ABT0164676. With the notice of allowance was a “Determination

     of Patent Term Adjustment under 35 U.S.C. 154(b),” which calculated a PTA of 1,079

     days. ABT0164678.

            37.     On March 3, 2009, the applicants submitted a Petition requesting

     reconsideration of the PTA determination, and specifically requesting that the PTA be

     extended to 1,748 days. ABT0164776.

            38.     That Petition was initially held in abeyance while the PTO considered

     references that had been identified in Information Disclosure Statements (IDSs) that had

     been submitted during prosecution but not indicated as considered, or initialed, by the

     examiner. ABT0164858.

            39.     After the PTO sent an “Issue Notification” identifying the term of PTA as

     1,074 days on July 1, 2009, the applicants renewed their Petition requesting reconsideration

     of the PTA determination on September 8, 2009. ABT0164875-79.

            40.     On May 19, 2010, the Office of Petitions issued a decision on the applicants’

     petition, granting extension of the PTA to 1,743 days, and indicating it would issue a Notice

     of Correction reflecting that extension. ABT0164891. The Certificate of Correction was

     issued on August 24, 2010. ABT0164893.


                                                  11
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 149 of 222 PageID #: 43239




            41.      In their second Petition, the applicants claimed that the period of “A-delay”

     applicable to the ’267 patent was 1,159 days, the period of “B-delay” was 1,159 days, the

     period of “overlapping days” was 472 days and the period of “applicant delay” was 85

     days. ABT0164879. Thus, according to the applicants, the correct term of PTA would be

     ([1,159] + [1,159]) – (472 + 85) = 1,761 days. Id.

            42.      In its decision granting the Petition, however, the Office of Petitions noted

     that “Patentee fail[ed] to take into account a period of overlap of 18 days for Office delay

     in issuing the patent after payment of the issue fee and satisfaction of all outstanding

     requirements,” and so decreased the requested PTA by 18 days, yielding the 1,743 days of

     PTA ultimately granted to the ’267 patent. ABT0164891.

            43.      A copy of the Transaction History of the ’267 patent available on the PTO’s

     “PAIR” website is attached as Appendix C. A copy of the ’267 patent PTA calculation

     history also available on PAIR is attached at Appendix D.

            44.      I understand that Edwards does not dispute the amount of “A-delay,” “B-

     delay” or “overlapping days” used in the applicants’ and PTO’s PTA calculations. Rather,

     Edwards disputes only the amount of “applicant delay” that was applied.

            45.      As reflected in the applicants’ Petition, the PTO applied 85 days of

     “applicant delay” in calculating the ’267 patent PTA. According to the PTA calculation

     on the PTO website, these 85 days were attributable to:

            •     Filing of an Oath and replacement drawings after the due date - 5 days;

            •     Filing of two IDSs after a Response to a Restriction Requirement - 53 days;

            •     Filing of an IDS after a Response to a Non-Final Rejection - 4 days


                                                  12
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 150 of 222 PageID #: 43240




            •     Filing of replacement drawings after the Notice of Allowance was mailed - 23
                  days.

     See Appendix C.

     III.   OPINION - THE PTO CORRECTLY APPLIED THE REGULATIONS IN
            CALCULATING PTA FOR THE ’267 PATENT

            46.      I have reviewed the file history for the ’267 patent, including the worksheet

     showing the calculation of PTA granted to the ’267 patent. I have also reviewed Edwards’

     response to Abbott’s Interrogatory No. 23, which sets forth the bases on which Edwards

     contends that the ’267 patent PTA was improperly calculated by the PTO. I have also

     relied upon my experience with Patent Office practice and procedure, including my

     experience as Director of OPLA with OPLA’s responsibility for rule-making in general,

     and for the PTA rules, in particular, including the development of the regulations

     addressing when an applicant is considered to have delayed prosecution, i.e., 37 C.F.R.

     § 1.704.

            47.      For the reasons discussed below, I disagree with Edwards’ contention that

     the PTO should have reduced the PTA granted to the ’267 patent based on additional

     alleged “applicant delay.”

            A.       The Applicants’ Filing Of Replacement Drawings Did Not Constitute
                     “Applicant Delay”

            48.      Two months after the application for the ’267 patent was filed, on July 18,

     2003, the OIPE issued a “Notice to File Missing Parts of Non-Provisional Application.”

     ABT0162579. The Notice stated that “Applicant is given TWO MONTHS from the date

     of this Notice within which to file all required items and pay any fees required below to




                                                  13
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 151 of 222 PageID #: 43241




     avoid abandonment.” Id. The Notice identified two items that needed to be filed to avoid

     abandonment, in addition to the $65 fee:

            •      “A properly signed oath or declaration in compliance with 37 C.F.R. 1.63,
                  identifying the application by the above Application Number and Filing Date”;
                  and

            •     “Replacement drawings in compliance with 37 CFR 1.84 and 37 CFR 1.121.”

     Id.

            49.      Three months and five days later, on October 23, 2003, the applicants

     submitted a Response to Notice to File Missing Parts, which included the requested

     Declaration and replacement drawings, along with a Petition for Extension of Time Under

     37 C.F.R. 1.136(a) requesting a one-month extension of the deadline to respond to the

     Notice to File Missing Parts, and the requisite one month extension of time fee.

     ABT0162581.

            50.      According to the Transaction History for the ’267 patent on PAIR, having

     received the declaration and replacement drawings, the OIPE marked the application as

     “Complete” just over a month later, on November 28, 2003.




     Appendix C.

            51.      The case was subsequently docketed to the Examiner on March 19, 2004.

     Id.

                                                 14
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 152 of 222 PageID #: 43242




            52.     Edwards argues that the applicants’ filing of the replacement drawings on

     October 23, 2003 constituted “applicant delay” under 37 C.F.R. § 1.704(c)(7). That

     subsection states that the applicant is considered to have delayed prosecution through

     “[s]ubmission of a reply having an omission (§ 1.135(c)), in which case the period of

     adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning

     on the day after the date the reply having an omission was filed and ending on the date that

     the reply or other paper correcting the omission was filed.” 37 C.F.R. § 1.704(c)(7).

     According to Edwards, the applicants’ October 23, 2003 replacement drawings must have

     had such an “omission” because the PTO subsequently issued a new requirement for

     correction of drawings with the Notice of Allowability on February 9, 2009. See Edwards’

     Responses and Objections to Plaintiffs’ Fourth Set of Interrogatories (No. 23), at 7.

            53.     I disagree with Edwards’ contention. This is because, in my experience, 37

     C.F.R. § 1.704(c)(7) is inapplicable under the circumstances presented here for two

     reasons.

            54.     First, for this rule to apply, the submitted reply must have an “omission.”

     37 C.F.R. § 1.704(c)(7) refers explicitly to “§ 1.135(c).” According to Rule 1.135(c),

     “[w]hen reply by the applicant is a bona fide attempt to advance the application to final

     action, and is substantially a complete reply to the non-final office action, but consideration

     of some matter or compliance with some requirement has been inadvertently omitted,

     applicant may be given a new time period for reply under § 1.134 to supply the omission.”

     37 C.F.R. § 1.135(c). Under this rule, where, as here, the applicant made a bona fide

     attempt to correct the identified deficiency, if the October 23, 2003 filed replacement


                                                   15
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 153 of 222 PageID #: 43243




     drawings were in some way deficient, applicant should have been given a new time period

     for reply.

             55.    Here, it appears clear that the applicants did in fact make a bona fide attempt

     to comply with the OIPE request to provide replacement drawings. In the Notice, the OIPE

     identified two problems with the drawings that had been filed: (1) certain figures were not

     “free from alterations, overwriting, interlineations, folds, and copy marks” (identifying

     Figs. 18, 20, 47, 48, 55, 61C, 65G, 65H, 76); and (2) certain figures had “a line quality that

     is too light to be reproduced … or text that is illegible” (citing Figs. 50, 52, 74C, 74D, 74E

     and 74F). ABT0162579. An example of these problems can be seen, for example, with

     Figure 50 as filed:




             56.    The applicants provided replacement drawings (on October 23, 2003) for

     each figure identified in the Notice.      ABT0162581.       Revised Figure 50, which is

     representative of the efforts made by the applicants to correct the drawings, is as follows:



                                                  16
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 154 of 222 PageID #: 43244




            57.     That the applicants made a bona fide attempt to comply is also indicated by

     the fact that the replacement drawings satisfied the OIPE. Indeed, the OIPE did not notify

     the applicant that the replacement drawings had an “omission,” or were otherwise deficient,

     nor did it give the applicant a Rule 1.135(c) notice providing the applicant with additional

     time to reply. To the contrary, the OIPE accepted the applicant’s replacement drawings

     filed on October 23, 2003 as a complete and proper response and indicated that the

     application was complete a month later, and within eight months of filing. Appendix C.

     The application was subsequently docketed to the examiner on March 19, 2004. Id.

            58.     While I observe that the examiner issued several office actions during the

     examination process, the examiner never indicated that the drawings used during

     prosecution were deficient in any way at all, or resulted in delayed prosecution. It is further

     noted that the examiner in the office action mailed on November 29, 2007 indicated that

     the replacement drawings filed on October 23, 2003 were accepted. ABT0164009-10.

            59.     Thus, in my opinion, there was no delay in the prosecution at all due to the

     acceptable replacement drawings filed on October 23, 2003 and, therefore, § 1.135(c) was

     not involved at all. The Examiner’s requirement for correction of the drawings included
                                                   17
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 155 of 222 PageID #: 43245




     in the Notice of Allowability mailed February 9, 2009 was an entirely new notice.

     ABT0164676. In response to the February 9, 2009 Notice of Allowability, I observe that

     the applicant promptly submitted corrected drawings. ABT0164703. Thus, in my opinion,

     the October 23, 2003 replacement drawings, which were accepted by both OIPE and the

     examiner, did not delay the prosecution at all.

            60.     Second, but very significantly, I note that the comments to 37 C.F.R.

     § 1.704 in the PTO’s rule making notice in the Federal Register state that delays relating

     to the correction of “application formalities,” including a requirement for “drawings in

     compliance with § 1.84,” are treated under § 1.704(b), rather than § 1.704(c)(7). 65 FR

     56370 (column 3), 56371 (column 1), and 56384 (column 3). According to the same

     comment, under 1.704(b), PTA will be reduced if an applicant “does not correct the

     informality within three months of the …. notice requiring the missing part or correction

     of the informality.” Id. Thus, not only is it clear that Edwards’ assertion that the

     replacement drawings filed by applicant on October 23, 2003 had an omission is without

     merit, but, even if there was some sort of an omission with the replacement drawings that

     required some further reply by applicant, Edwards’ reliance on 37 C.F.R. 1.704(c)(7) is

     inappropriate and also without merit.

            61.     Here, I observe that the OIPE mailed the Notice to File Missing Parts on

     July 18, 2003 requiring the applicant to submit replacement drawings. The replacement

     drawings were filed by the applicant on October 23, 2003, three months and five days after

     the notice from OIPE, along with a request for a one-month extension of time. Notably,

     under 37 CFR 1.704(b), the PTO properly accounted for this five-day delay in determining

     PTA, reducing the PTA by 5 days. Appendix D. In my opinion, this confirms that the PTO
                                             18
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 156 of 222 PageID #: 43246




     was aware of the potential that the late submission (i.e., in excess of 3 months under 37

     CFR 1.704(b)) of acceptable replacement drawings could constitute “applicant delay,” and

     took that delay of 5 days into account in the PTA determination for the ’267 patent. Based

     on my experience, no error was committed.

            B.      The Applicants’ Filing Of Supplemental IDSs After Responding To
                    The Notice To File Missing Parts Did Not Constitute “Applicant Delay”

            62.     37 C.F.R. § 1.704(c)(8) provides that an applicant delays prosecution

     through “[s]ubmission of a supplemental reply or other paper, other than a supplemental

     reply or other paper expressly requested by the examiner, after a reply has been filed, in

     which case the period of adjustment set forth in § 1.703 shall be reduced by the number of

     days, if any, beginning on the day after the date the initial reply was filed and ending on

     the date that the supplemental reply or other such paper was filed.” 37 C.F.R. § 1.704(c)(8).

            63.     Edwards next argues that “[t]he correct interpretation and application of rule

     1.704(c)(8) would have reduced the adjustment by hundreds of days because[,] during

     prosecution of the ’267 patent, the PTO issued a ‘Notice to File Missing Parts of Non-

     Provisional Application’ requiring a reply on July 18, 2003. The applicant filed a reply

     (i.e., the acceptable replacement drawings) to the Notice on October 23, 2003, but later

     filed a series of Information Disclosure Statements prior to examination of the claims,

     including one as late as February 2, 2006. Edwards thus contends that “[a] proper

     interpretation and application of rule 1.704(c)(8) requires the adjustment of the term of the

     ’267 patent be eliminated in whole or in part because the Information Disclosure

     Statements are ‘other papers’ that were filed at extended periods of time after the reply.”




                                                  19
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 157 of 222 PageID #: 43247




     See Edwards’ Responses and Objections to Plaintiffs’ Fourth Set of Interrogatories (No.

     23), at 7-8.

             64.    I disagree with Edwards’ contention because, in my experience, 37 C.F.R.

     § 1.704(c)(8) is inapplicable under the circumstances presented here.

             65.    To understand why Edwards’ contention is incorrect, it is helpful to

     understand the purpose of 37 C.F.R. § 1.704(c)(8). I am familiar with the purpose of this

     rule as I was involved in the rule-making activities that led to adoption of the rule.

             66.    As noted above, when an applicant files a reply to certain

     papers―specifically Notices of Rejection or Objection under 35 U.S.C. § 132―the

     Examiner is required to issue the next § 132 Notice, or a Notice of Allowance, within four

     months. 35 U.S.C. § 154(b)(1)(A).        Any delay beyond that four month deadline is

     considered to be PTO delay and counts towards an applicant’s PTA. Id.

             67.    The filing of a supplemental reply or other paper (including an IDS) after

     an initial reply to a § 132 notice can cause delay while the Examiner considers the

     supplemental paper before issuing the next § 132 notice. That in turn could lead to the

     Examiner missing the four-month deadline. Thus, without any restriction, an applicant

     could game the system by continuously filing supplemental papers, thereby preventing the

     Examiner from meeting the four-month deadline, and accumulating PTA at will. For that

     reason, during the rule-making process, the rule-making committee, of which I was a

     member, discussed adding a provision to remove the incentives for gamesmanship by

     stating that the delay caused by the filing of supplemental papers will count as a delaying

     action against the applicant in the PTA calculation. The result was Rule 1.704(c)(8).


                                                  20
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 158 of 222 PageID #: 43248




            68.     But we also recognized that these same considerations do not necessarily

     apply before the examiner issues the first § 132 notice, when the four-month deadline does

     not apply. Therefore, we added a different Rule, 1.704(c)(6) (discussed further below), to

     address the circumstances where filing of a “preliminary paper” (such as a preliminary

     amendment or supplemental IDS before the first § 132 notice) delays prosecution.

            69.     Here, in particular, the “reply” that Edwards refers to is the applicants’

     October 23, 2003 reply to the OIPE’s Notice to File Missing Parts. Notably, unlike a § 132

     notice, the PTO was not obligated to consider and respond to the reply within four months.

            70.     Nevertheless, I observe that the OIPE did consider the replacement

     drawings and marked the application as complete in just over one month, on November

     28, 2003. Appendix C. The first IDS referred to by Edwards was not filed until April 5,

     2004, more than four months later. Id.; ABT0162608. Thus, neither the first filed IDS,

     nor the supplemental IDSs, delayed the PTO’s consideration of the applicants’ October 23,

     2003 response to the Notice to File Missing Parts.

            71.     Notably, I observe that the PTO did consider the IDS filed by the applicant

     on December 29, 2006 as a “supplemental reply” or as an “other paper” under Rule

     1.704(c)(8), imposing a 53-day PTA reduction. Appendix D. This makes sense and is

     consistent with my experience and the purpose of § 1.704(c)(8), given that that IDS was

     filed after an October 6, 2006 reply to a Notice of Restriction Requirement, triggering the

     four-month deadline for the Examiner’s next § 132 notice. In my opinion and based on my

     experience this confirms that the PTO was aware of Rule 1.704(c)(8) and its potential

     application to delays due to the filing of a supplemental IDS, but also the inapplicability of

     the rule to pre-examination formality notices.
                                                 21
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 159 of 222 PageID #: 43249




            72.     That § 1.704(c)(8) is not intended to address supplemental filings before

     formal examination commences is confirmed by 37 C.F.R. § 1.704(c)(6), which provides

     that an applicant delays prosecution through “[s]ubmission of a preliminary amendment or

     other preliminary paper less than one month before the mailing of an Office [A]ction under

     35 U.S.C. § 132 . . . .” 37 C.F.R. § 1.704(c)(6). An IDS submitted before the first § 132

     notice would be considered such a “preliminary paper,” which would only trigger a

     reduction in PTA if filed within a month of the first § 132 notice. The reason for this is

     that, if the first § 132 notice is issued more than a month after the last “preliminary paper,”

     this indicates that the examiner’s action was not delayed, and any examiner delay was not

     caused, by the preliminary paper as the examiner was not in a position to issue the first

     § 132 notice. It is noted that, in general, preparing a § 132 notice by an examiner usually

     takes days, rather than anywhere near a month. None of the IDSs Edwards relies on

     qualified as an applicant delay under 37 C.F.R. § 1.704(c)(6), as the latest was filed on

     February 2, 2006, which is more than eight months before the Examiner issued the first

     § 132 Notice on October 6, 2006, a Notice of Restriction. See Appendix C; Edwards’

     Responses and Objections to Plaintiffs’ Fourth Set of Interrogatories (No. 23), at 6.

            73.     I note that Edwards itself has benefited from this rule itself. For example,

     for Edwards’ U.S. Patent No. 8,778,016, directed at “[a] method and apparatus for

     performing mitral valve chordal repair,” Edwards was granted 1,306 days of PTA. A copy

     of the PTA calculation from PAIR, and the transaction history for the patent, is attached as

     Appendix E. On review of the PTA calculation for that patent available on PAIR, 636 days

     of “A-delay” was attributed to the delay in issuing the first § 132 Notice beyond the 14-

     month deadline. Id. Specifically, whereas the 14-month from filing deadline fell in
                                            22
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 160 of 222 PageID #: 43250




     October 2009, the Examiner issued the first § 132 Notice, a Non-Final Rejection, in July

     2011. Id.

            74.       As with the ’267 patent, however, the OIPE issued a Notice to File Missing

     Parts within weeks of the application filing date on August 26, 2008, requiring submission

     of the inventor oath or declaration. Id. Edwards responded with the missing oath three

     months later on November 26, 2008. Id. The application was then marked as “Dispatched

     from OIPE,” meaning it was sent for examination, on December 23, 2008. Id.

            75.       But as with the applicant on the ’267 patent, Edwards submitted a

     supplemental IDS after its reply to the Notice to File Missing Parts, on May 6, 2010. Id.

     According to Edwards’ contentions in this case, Edwards should therefore have been

     docked 1 day of PTA for each day between the filing of its reply to the Notice to File

     Missing Parts on August 26, 2008, and the filing of its supplemental IDS on May 6, 2010,

     i.e., 618 days. It was, however, not. Edwards has not challenged the PTO’s grant to it of

     over two-and-a-half years of what according to its (erroneous) contentions in this case,

     would be invalid PTA.

            76.       Similar unchallenged grants of PTA to Edwards also would have been

     invalid according to Edwards’ contention with respect to U.S. Patent No. 7,094,244 (see

     Appendix F):

                  •   472 days of PTA total; 466 days of “A-delay” due to delay in issuing first
                      § 132 Notice;

                  •   Four supplemental IDSs filed after a reply to a Notice to File Missing Parts;

                  •   487 days between filing of reply to Notice to File Missing Parts and final
                      supplemental IDS, would have led to complete elimination of the PTA.


                                                   23
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 161 of 222 PageID #: 43251




            77.     This indicated that the PTO in considering the PTA to grant to the ’267

     patent simply followed its standard practice of not applying 37 C.F.R. § 1.704(c)(8) to pre-

     examination formalities, consistent with the purpose of the regulation, and the context of

     the regulations as a whole.

            C.      The Application For The ’267 Patent Was In Condition For
                    Examination Within Eight Months Of Filing

            78.     37 C.F.R. § 1.704(c)(13) provides that an applicant delays prosecution

     through “[f]ailure to provide an application in condition for examination . . . within eight

     months from . . . the date on which the application was filed under 35 U.S.C. 111(a) . . . ,

     in which case the period of adjustment set forth in § 1.703 shall be reduced by the number

     of days, if any, beginning on the day after the date that is eight months from . . . the date

     on which the application was filed under 35 U.S.C. 111(a) . . . and ending on the date the

     application is in condition for examination . . . .” The requirements for an application to

     be in condition for examination are set forth in 37 C.F.R. § 1.704(f).

            79.     Edwards argues that the applicants for the ’267 patent failed to provide an

     application in condition for examination within eight months of filing because the

     “[s]ufficient drawings were not filed until March 3, 2009.” See Edwards’ Responses and

     Objections to Plaintiffs’ Fourth Set of Interrogatories (No. 23), at 8. I disagree with this

     position of Edwards’.

            80.     Specifically, as explained above, after the OIPE issued a Notice to File

     Missing Parts on July 18, 2003, the applicants submitted replacement drawings on October

     23, 2003, and the OIPE marked the application as “Complete” on November 28, 2003.

     Appendix C.     Thus, the submitted replacement drawings were acceptable, and the

                                                  24
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 162 of 222 PageID #: 43252




     application was then in condition for examination. This was less than seven months after

     the application was filed. And the case was subsequently docketed to the Examiner on

     March 19, 2004 without any further notice of deficiency in the drawings. Id.

            81.     Under these circumstances, and based on my experience, the application for

     the ’267 patent was clearly in condition for examination within eight months after filing.

     Any remaining alleged deficiency in the drawings (i.e., something noticed later by the

     examiner during the examination process), which was indicated in a new notice to correct

     drawings that was issued with the Notice of Allowability, obviously did not delay or

     prevent commencement of the examination by the examiner. Accordingly, such a later

     noticed need for a correction to the drawings would clearly not be considered applicant

     delay under 37 C.F.R. § 1.704(c)(13).

            82.     Rather, the 23-day delay from the Notice of Allowance to the submission

     of the corrected drawings was considered applicant delay under a different provision, 37

     C.F.R. § 1.704(c)(10), which provides that an applicant delays prosecution through

     “[s]ubmission of an amendment under § 1.312 or other paper, other than a request for

     continued examination in compliance with § 1.114, after a notice of allowance . . . .” As a

     result 23 days was deducted from the total PTA. Appendix D. Again, this confirms that

     the PTO was aware that applicant’s filing of corrected drawings as a Rule 312 reply to the

     new notice could constitute “applicant delay,” and accounted for it accordingly.

            D.      The PTO Correctly Determined That The Remaining “Actions By The
                    Applicant” Identified By Edwards Did Not Constitute Applicant Delay

            83.     Finally, Edwards identifies three “other actions by the applicant” that it

     contends should be considered “conduct that interferes with the Office’s ability to process

                                                 25
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 163 of 222 PageID #: 43253




     or examine an application . . . even if such conduct is not specifically addressed in 37

     C.F.R. § 1.704(c).” See Edwards’ Responses and Objections to Plaintiffs’ Fourth Set of

     Interrogatories (No. 23), at 8–9. I disagree with Edwards’ contention that these “other

     actions by the applicant, considered alone or in combination, require the adjustment of the

     term of the ’267 patent be eliminated.” Id. I do not recall any case where PTA was reduced

     for any of the three “other actions by the applicant” during my time as the Director of the

     OPLA.

             84.    First, Edwards argues that “the applicant’s failure to comply with 37 C.F.R.

     § 1.98(d) requires the adjustment of the term of the ’267 patent be eliminated in whole or

     in part.”     See Edwards’ Responses and Objections to Plaintiffs’ Fourth Set of

     Interrogatories (No. 23), at 9. Specifically, Edwards asserts that “[d]espite not claiming

     priority to U.S. Patent Application No. 10/613,443, in the February 2, 2006 Information

     Disclosure Statement, the applicant attempted to rely on 37 C.F.R. § 1.98(d) to avoid

     providing copies of prior art that were submitted to or cited in Application No.

     10/613,443.” Id. According to Edwards “[t]his was improper because 37 C.F.R. § 1.98(d)

     can only be utilized when the earlier application is relied on for an earlier effective filing

     date under 35 U.S.C. § 120” and “[t]his submission caused or had the potential to cause a

     delay in the examination of this application and/or other applications, requiring that the

     adjustment of the term of the ’267 patent be eliminated in whole or in part.” I disagree.

             85.    I observe no evidence of any delay associated with the submission to the

     PTO of foreign references identified on the February 2, 2006 IDS. Indeed, in the Office

     action mailed on November 29, 2007, the Examiner marked, as considered, the U.S. patent

     documents identified on the February 2, 2006 IDS. ABT0164009-12. The Examiner’s
                                              26
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 164 of 222 PageID #: 43254




     indication that some foreign patent documents were not in compliance with Rule 1.98(d)

     did not delay the prosecution on the merits, or issuance of the Office action at all.

            86.     In reply, the applicant promptly submitted copies of the remaining eight

     foreign patent documents on December 17, 2007. ABT0164041-43. Subsequently, the

     Examiner marked these eight foreign patent references as considered on March 20, 2008.

     ABT0164582. None of those eight foreign patent documents led to a subsequent rejection,

     and this issue did not cause or trigger any delay at all in the examination process.

            87.     Moreover, for some of the foreign patent documents, the examiner had

     already considered the equivalent disclosure in a U.S. publication; for example,

     WO03105667 and WO2004045378, published as US2004049211 and US2005216039,

     respectively. ABT0162640.

            88.     Edwards next points out that “the terminal disclaimer on February 10, 2006

     submitted for ‘semiconductor package with conductor impedance selected during

     assembly’ for Texas Instruments is wholly unrelated to the application.” See Edwards’

     Responses and Objections to Plaintiffs’ Fourth Set of Interrogatories (No. 23), at 9.

     According to Edwards, therefore, “[t]he applicant’s submission of this terminal disclaimer,

     or the applicant’s failure to take action to correct the submission, caused or could have

     caused a delay in the examination of this application and/or other applications, requiring

     that the adjustment of the term of the ’267 patent be eliminated in whole or in part.” Id.

     Again, I disagree.

            89.     The terminal disclaimer appears to have been filed in error in the subject

     application by a third party as it was not related to the subject application at all. I observe


                                                   27
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 165 of 222 PageID #: 43255




     no evidence of any delay in prosecution nor any rationale for why this could have caused

     a delay.

            90.     Moreover, there is no indication that the applicant even knew about this

     unrelated terminal disclaimer, as no notice would have been provided to the applicant. That

     the applicant was unaware is evidenced by the fact that the applicant noted later during

     prosecution that no terminal disclaimer had been filed. ABT0164778. Without knowledge

     that the terminal disclaimer had been filed, the applicant would not have had any

     opportunity to take corrective action. Further, The PTO should have, sua sponte, taken the

     corrective action, namely to remove the inappropriately filed paper.

            91.     Finally, Edwards argues that “the applicant’s conduct with regards to the

     number of claims filed combined with the timing and the number of claims cancelled and

     added requires the adjustment of the term of the ’267 patent be eliminated in whole or in

     part.” See Edwards’ Responses and Objections to Plaintiffs’ Fourth Set of Interrogatories

     (No. 23), at 9. Specifically, Edwards refers to the fact that “[t]he initial application filed

     on May 19, 2003 contained 175 claims,” and that the applicant cancelled and added certain

     numbers of claims during prosecution, either in a Preliminary Amendment after a

     Restriction Requirement, or in response to an Office Action. Id. I disagree that the

     applicant’s conduct in this regard was unusual or warrants a reduction of PTA.

            92.     As an initial matter, claim numbers are addressed through the fee system,

     which requires additional fees to be paid for higher numbers of claims. 37 C.F.R. 1.16(h)

     and (i). Here, all included claims were properly paid for, and Edwards does not suggest

     otherwise. ABT0164883.


                                                  28
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 166 of 222 PageID #: 43256




               93.   Moreover, I observe no evidence that the number of pending claims

     interfered with the timely examination of the ’267 patent, noting that the examiner did not

     object to the total number of claims, or for the claims being unduly multiplied.

               94.   For all the above reasons, it is my opinion that Edwards has not identified

     any legitimate basis to assert that the PTO improperly calculated the PTA for the ’267

     patent.




                                                 29
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 167 of 222 PageID #: 43257
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 168 of 222 PageID #: 43258




                  EXHIBIT 28
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 169 of 222 PageID #: 43259




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

   ABBOTT CARDIOVASCULAR                             )
   SYSTEMS, INC. and EVALVE, INC.,                   )
                                                     )
                       Plaintiffs,                   )
                                                     )     C.A. No. 19-149 (MN)
            v.                                       )
                                                     )
   EDWARDS LIFESCIENCES CORP. AND                    )
   EDWARDS LIFESCIENCES LLC,                         )
                                                     )
                       Defendants.                   )

    EDWARDS’ RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FOURTH SET OF
                       INTERROGATORIES (NO. 23)

           Pursuant to Federal Rules of Civil Procedure 33, Defendants Edwards Lifesciences Corp.

  and Edwards Lifesciences, LLC (collectively “Edwards”) hereby respond and object to

  Interrogatory No. 23 propounded by Plaintiffs Abbott Cardiovascular Systems, Inc. (“ACS”) and

  Evalve, Inc. (“Evalve”) (collectively, “Abbott” or “Plaintiffs”).

           GENERAL OBJECTIONS

           Edwards incorporates its General Objections from Edwards’ Responses and Objections to

  Plaintiffs’ Third Set of Interrogatories (Nos. 11-22).

  INTERROGATORY NO. 23:

          Provide the complete legal and factual basis for Edwards’ contention in its Sixth Defense
  that “[a]ll or part of the extension of the term of the ’267 patent is invalid under 35 U.S.C. § 282(c)
  because the term of the ’267 patent was improperly extended or adjusted pursuant to 35 U.S.C. §
  154.”

  RESPONSE TO INTERROGATORY NO. 23:

           Edwards incorporates by reference, as though fully set forth herein, each of its General

  Objections. Edwards further objects to this Interrogatory to the extent it seeks the identification




  RLF1 21938349v.1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 170 of 222 PageID #: 43260




  of documents, things, or information protected by the attorney-client privilege, the work product

  doctrine and/or any other applicable privilege or immunity.

            Subject to and without waiver of any of its General or Specific objections, Edwards states

  as follows:

            Under 35 U.S.C. § 282(c):

            “Invalidity of the extension of a patent term or any portion thereof under section 154(b) or

  156 because of the material failure—

            (1) by the applicant for the extension, or

            (2) by the Director,

            to comply with the requirements of such section shall be a defense in any action involving

  the infringement of a patent during the period of the extension of its term and shall be pleaded.”

            All or part of the extension of the term of the ’267 patent is invalid under this provision

  because the term of the ’267 patent was improperly extended or adjusted pursuant to 35 U.S.C.

  § 154(b). The version of 35 U.S.C. § 154(b)(1) in effect during prosecution of the ’267 patent

  states:

                A. Guarantee of prompt patent and trademark office responses.—Subject to the

                     limitations under paragraph (2), if the issue of an original patent is delayed due to

                     the failure of the Patent and Trademark Office to—

                     (i)    provide at least one of the notifications under section 132 or a notice of

                            allowance under section 151 not later than 14 months after—

                            (I)      the date on which an application was filed under section 111(a); or

                            (II)     the date of commencement of the national stage under section 371

                                    in an international application;


                                                         2
  RLF1 21938349v.1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 171 of 222 PageID #: 43261




                     (ii)    respond to a reply under section 132, or to an appeal taken under section

                             134, within 4 months after the date on which the reply was filed or the

                             appeal was taken;

                     (iii)   act on an application within 4 months after the date of a decision by the

                             Patent Trial and Appeal Board under section 134 or 135 or a decision by a

                             Federal court under section 141, 145, or 146 in a case in which allowable

                             claims remain in the application; or

                     (iv)    issue a patent within 4 months after the date on which the issue fee was

                             paid under section 151 and all outstanding requirements were satisfied, the

                             term of the patent shall be extended 1 day for each day after the end of the

                             period specified in clause (i), (ii), (iii), or (iv), as the case may be, until the

                             action described in such clause is taken.

               B. Guarantee of no more than 3-year application pendency.—Subject to the limitations

                     under paragraph (2), if the issue of an original patent is delayed due to the failure

                     of the United States Patent and Trademark Office to issue a patent within 3 years

                     after the actual filing date of the application under section 111(a) in the United

                     States or, in the case of an international application, the date of commencement of

                     the national stage under section 371 in the international application, not including—

                     (i)     any time consumed by continued examination of the application requested

                             by the applicant under section 132(b);

                     (ii)    any time consumed by a proceeding under section 135(a), any time

                             consumed by the imposition of an order under section 181, or any time




                                                         3
  RLF1 21938349v.1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 172 of 222 PageID #: 43262




                             consumed by appellate review by the Patent Trial and Appeal Board or by

                             a Federal court; or

                     (iii)   any delay in the processing of the application by the United States Patent

                             and Trademark Office requested by the applicant except as permitted by

                             paragraph (3)(C), the term of the patent shall be extended 1 day for each

                             day after the end of that 3-year period until the patent is issued.

               C. Guarantee of adjustments for delays due to derivation proceedings, secrecy orders,

                     and appeals.—Subject to the limitations under paragraph (2), if the issue of an

                     original patent is delayed due to—

                     (i)     a proceeding under section 135(a);

                     (ii)    the imposition of an order under section 181; or

                     (iii)   appellate review by the Patent Trial and Appeal Board or by a Federal court

                             in a case in which the patent was issued under a decision in the review

                             reversing an adverse determination of patentability,

                                    the term of the patent shall be extended 1 day for each day of the

                             pendency of the proceeding, order, or review, as the case may be.

           There are also limitations on the above periods of adjustment. 35 U.S.C. § 154(b)(2) states:

               A. In general — To the extent that periods of delay attributable to grounds specified

                     in paragraph (1) overlap, the period of any adjustment granted under this subsection

                     shall not exceed the actual number of days the issuance of the patent was delayed.

               B. Disclaimed term — No patent the term of which has been disclaimed beyond a

                     specified date may be adjusted under this section beyond the expiration date

                     specified in the disclaimer.


                                                        4
  RLF1 21938349v.1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 173 of 222 PageID #: 43263




               C. Reduction of period of adjustment.

                     (i)     The period of adjustment of the term of a patent under paragraph (1) shall

                             be reduced by a period equal to the period of time during which the

                             applicant failed to engage in reasonable efforts to conclude prosecution of

                             the application.

                     (ii)    With respect to adjustments to patent term made under the authority of

                             paragraph (1)(B), an applicant shall be deemed to have failed to engage in

                             reasonable efforts to conclude processing or examination of an application

                             for the cumulative total of any periods of time in excess of 3 months that

                             are taken to respond to a notice from the Office making any rejection,

                             objection, argument, or other request, measuring such 3-month period from

                             the date the notice was given or mailed to the applicant.

                     (iii)   The Director shall prescribe regulations establishing the circumstances that

                             constitute a failure of an applicant to engage in reasonable efforts to

                             conclude processing or examination of an application.

           37 C.F.R. § 1.703 implements the provisions of 35 U.S.C. § 154(b)(1), and 37 C.F.R. §

  1.704 implements the provisions of 35 U.S.C. 154(b)(2)(C). The version of 37 C.F.R. § 1.704(a)

  in effect during prosecution of the ’267 patent states: “The period of adjustment of the term of a

  patent under §§ 1.703(a) through (e) shall be reduced by a period equal to the period of time during

  which the applicant failed to engage in reasonable efforts to conclude prosecution (processing or

  examination) of the application.” 37 C.F.R. § 1.704(c) identifies “[c]ircumstances that constitute

  a failure of the applicant to engage in reasonable efforts to conclude processing or examination of

  an application.”


                                                       5
  RLF1 21938349v.1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 174 of 222 PageID #: 43264




           The facts of the prosecution of the ’267 patent are known to Abbott, and, on information

  and belief, Abbott possesses more information regarding the facts documented below than does

  Edwards, particularly given that Abbott has not yet agreed to produce all relevant documents.

  Nevertheless, based upon the information available to Edwards as of this date, Edwards identifies

  at least the following factual bases for Edwards’ above contention:

           The ’267 patent according to the PTO has 1743 days of patent term adjustment (“PTA”).

  The initial application that became the ’267 patent was filed on May 19, 2003 and contained 175

  claims. During prosecution of the ’267 patent, on July 18, 2003 the PTO issued a “Notice to File

  Missing Parts of NonProvisional Application,” indicating that “[t]he oath or declaration is

  missing” and “[t]he application is informal” because of unacceptable drawings.. The applicant

  filed a reply to the Notice on October 23, 2003. The October 23, 2003 reply included an executed

  declaration and contained replacement drawings that were not in compliance with 37 C.F.R. § 1.84

  and 37 C.F.R. § 1.121. On October 29, 2003 applicant filed an Information Disclosure Statement.

  Over five months later on April 5, 2004 the applicant filed another Information Disclosure

  Statement. Over one year after that on May 31, 2005 the applicant filed another Information

  Disclosure Statement. Almost seven months later on December 21, 2005 the applicant filed

  another Information Disclosure Statement. About six weeks later, the applicant filed another

  Information Disclosure Statement on February 2, 2006. In the February 2, 2006 Information

  Disclosure Statement the applicant attempted to rely on 37 C.F.R. § 1.98(d) and did not provide

  copies of the cited references, indicating instead that copies of the references can be found in

  Application No. 10/613,443. A terminal disclaimer was filed in the application on February 10,

  2006 by Texas Instruments Incorporated for “semiconductor package with conductor impedance

  selected during assembly.” On November 6, 2006 the applicant, in a Preliminary Amendment and


                                                  6
  RLF1 21938349v.1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 175 of 222 PageID #: 43265




  Response to Restriction Requirement, cancelled 76 claims and added 39 new claims.                 On

  December 13, 2007, in response to an Office Action, the applicant then proceeded to cancel claims

  5 and 32-110 and 176-211, and simultaneously added 6 new claims. On March 3, 2009, almost

  one month after the Notice of Allowance, the applicant filed replacement drawings, which were

  deemed acceptable by the examiner in a communication mailed March 25, 2009.

           Under 37 C.F.R. § 1.704(c)(7) the adjustment of the term of the ’267 patent must be

  eliminated in whole or in part. 37 C.F.R. § 1.704(c)(7) requires the PTA be reduced if there is a

  reply submitted which has an omission by the number of days the applicant takes to correct the

  omission. The replacement drawings filed on October 23, 2003 constitute such a reply. The

  drawings were in response to the Notice to File Missing Parts of NonProvisional Application and

  did not comply with 37 C.F.R. § 1.84 and 37 C.F.R. § 1.121. The adjustment of the term of the

  ’267 patent must be eliminated in whole or in part by the time it took to correct the omission,

  which occurred nearly one month after the Notice of Allowance.

           Under 37 C.F.R. § 1.704(c)(8) the adjustment of the term of the ’267 patent must be

  eliminated in whole or in part because the PTO applied an incorrect interpretation of the law under

  PTO rule 1.704(c)(8). 37 C.F.R. § 1.704(c)(8) requires the time between the filing of unsolicited

  “other papers” and the filing of an initial reply to be subtracted from the adjustment of the patent

  term. The correct interpretation and application of rule 1.704(c)(8) would have reduced the

  adjustment by hundreds of days because during prosecution of the ’267 patent, the PTO issued a

  “Notice to File Missing Parts of NonProvisional Application” requiring a reply on July 18, 2003.

  The applicant filed a reply to the Notice on October 23, 2003, but later filed a series of Information

  Disclosure Statements prior to examination of the claims, including one as late as February 2,

  2006. A proper interpretation and application of rule 1.704(c)(8) requires the adjustment of the


                                                    7
  RLF1 21938349v.1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 176 of 222 PageID #: 43266




  term of the ’267 patent be eliminated in whole or in part because the Information Disclosure

  Statements are “other papers” that were filed at extended periods of time after the reply.

           Under 37 C.F.R. § 1.704(c)(13) the adjustment of the term of the ’267 patent must be

  eliminated in whole or in part. 37 C.F.R. § 1.704(c)(13) requires that the application be in a

  condition for examination within eight months of filing. To be in a condition for examination, the

  drawings must comply with 37 C.F.R. § 1.84(l). Sufficient drawings were not filed until March 3,

  2009. This delay eliminates the adjustment of the term of the ’267 in whole or in part because the

  applicant’s delay prevented the application from being in a condition for examination within the

  time period required.

           Under 35 U.S.C. § 154(b)(2)(C) and 37 C.F.R. § 1.704(a) the adjustment of the term of the

  ’267 patent must be eliminated in whole or in part. 35 U.S.C. § 154(b)(2)(C) requires that the

  period of adjustment “shall be reduced by a period equal to the period of time during which the

  applicant failed to engage in reasonable efforts to conclude prosecution of the application,” and

  gives the Director authority to “prescribe regulations establishing the circumstances that constitute

  a failure of an applicant to engage in reasonable efforts to conclude processing or examination of

  an application.” The circumstances identified in 37 C.F.R. § 1.704(c) do not represent an

  exhaustive list of circumstances that constitute a failure of the applicant to engage in reasonable

  efforts to conclude processing or examination of an application, as the PTO recognized in the

  version of the Manual of Patent Examining Procedure (“MPEP”) available in 2009. The MPEP

  recognized that “[the] Office may also reduce a period of adjustment . . . on the basis of conduct

  that interferes with the Office’s ability to process or examine an application . . . even if such

  conduct is not specifically addressed in 37 C.F.R. 1.704(c).” In addition to the conduct that

  requires the adjustment be reduced under the three subsections of 37 C.F.R. § 1.704(c) described


                                                   8
  RLF1 21938349v.1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 177 of 222 PageID #: 43267




  above, other actions by the applicant, considered alone or in combination, require the adjustment

  of the term of the ’267 patent be eliminated.

           First, the applicant’s failure to comply with 37 C.F.R. § 1.98(d) requires the adjustment of

  the term of the ’267 patent be eliminated in whole or in part. Despite not claiming priority to U.S.

  Patent Application No. 10/613,443, in the February 2, 2006 Information Disclosure Statement, the

  applicant attempted to rely on 37 C.F.R. § 1.98(d) to avoid providing copies of prior art that were

  submitted to or cited in Application No. 10/613,443. This was improper because 37 C.F.R.

  § 1.98(d) can only be utilized when the earlier application is relied on for an earlier effective filing

  date under 35 U.S.C. § 120. This submission caused or had the potential to cause a delay in the

  examination of this application and/or other applications, requiring that the adjustment of the term

  of the ’267 patent be eliminated in whole or in part.

           Second, the terminal disclaimer on February 10, 2006 submitted for “semiconductor

  package with conductor impedance selected during assembly” for Texas Instruments is wholly

  unrelated to the application. The applicant’s submission of this terminal disclaimer, or the

  applicant’s failure to take action to correct the submission, caused or could have caused a delay in

  the examination of this application and/or other applications, requiring that the adjustment of the

  term of the ’267 patent be eliminated in whole or in part.

           Third, the applicant’s conduct with regards to the number of claims filed combined with

  the timing and the number of claims cancelled and added requires the adjustment of the term of

  the ’267 patent be eliminated in whole or in part. The initial application filed on May 19, 2003

  contained 175 claims. On November 6, 2006 the applicant, in a Preliminary Amendment filed

  after the examiner already issued a Restriction Requirement, cancelled 76 claims and added 39

  new claims. On December 13, 2007, after the examiner issued an Office Action, the applicant


                                                     9
  RLF1 21938349v.1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 178 of 222 PageID #: 43268




  then proceeded to cancel 116 more claims and simultaneously added 6 new claims. This conduct

  caused or could have caused a delay in the examination of this application and/or other

  applications, requiring that the adjustment of the term of the ’267 patent be eliminated in whole or

  in part.

             Fact discovery is ongoing, Abbott has not yet produced all documents that may be relevant

  to this defense, and Edwards is still conducting its inquiry into the facts and circumstances at issue

  in the present case, and reserves the right to supplement or amend its Response to this Interrogatory

  as the case progresses.


                                                          /s/ Kelly E. Farnan
                                                          Jeffrey L. Moyer (#3309)
                                                          Kelly E. Farnan (#4395)
   OF COUNSEL:                                            Christine D. Haynes (#4697)
                                                          Richards, Layton & Finger, P.A.
   Nicholas Groombridge                                   920 N. King Street
   Catherine Nyarady                                      One Rodney Square
   Kripa Raman                                            Wilmington, DE 19801
   Kira A. Davis                                          (302) 651-7700
   Michael F. Milea                                       Moyer@rlf.com
   Allison C. Penfield                                    Farnan@rlf.com
   Ayelet M. Evrony                                       Haynes@rlf.com
   Joshua D. Reich
   PAUL, WEISS, RIFKIND, WHARTON                          Attorneys for Defendants Edwards
   & GARRISON LLP                                         Lifesciences Corp. and Edwards
   1285 Avenue of the Americas                            Lifesciences, LLC
   New York, NY 10019
   (212) 373-3000

   Dated: August 28, 2019




                                                    10
  RLF1 21938349v.1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 179 of 222 PageID #: 43269




                                  CERTIFICATE OF SERVICE

           I, hereby certify that on August 28, 2019, a true and correct copy of the foregoing was

  caused to be served on the following counsel of record as indicated

   BY ELECTRONIC MAIL                              BY ELECTRONIC MAIL
   Karen E. Keller                                 James F. Hurst
   David M. Fry                                    Amanda J. Hollis
   Nathan R. Hoeschen                              Bryan S. Hales
   Shaw Keller LLP                                 Gregory B. Sanford
   I.M. PEI Building                               Rebecca Fitzpatrick
   1105 North Market Street                        Kirkland & Ellis LLP
   12th Floor                                      300 North LaSalle
   Wilmington, DE 19801                            Chicago, IL 60654

   BY ELECTRONIC MAIL                              BY ELECTRONIC MAIL
   Benjamin A. Lasky                               Erin C. Johnston
   Aaron D. Resetarits                             Kirkland & Ellis LLP
   Kirkland & Ellis LLP                            1301 Pennsylvania Avenue, N.W.
   601 Lexington Ave.                              Washington, D.C. 20004
   New York, NY 10022


                                                      /s/ Kelly E. Farnan
                                                      Kelly E. Farnan (#4395)
                                                      Farnan@rlf.com




  RLF1 21938349v.1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 180 of 222 PageID #: 43270
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 181 of 222 PageID #: 43271




                   REDACTED IN
                   ITS ENTIRETY
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 182 of 222 PageID #: 43272
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 183 of 222 PageID #: 43273




                   REDACTED IN
                   ITS ENTIRETY
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 184 of 222 PageID #: 43274




                  EXHIBIT 31
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 185 of 222 PageID #: 43275




                    APPENDIX B
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 186 of 222 PageID #: 43276




                                                 APPENDIX B

                                       MATERIALS CONSIDERED



  “Abbott Completes Separation of Research-Based Pharmaceuticals Business,” Abbott Press
  Release (Jan. 2, 2013), http://abbott.mediaroom.com/2018-07-12-Abbott-Receives-FDA-
  Approval-for-Next-Generation-MitraClip-R-Device-to-Treat-People-with-Leaky-Heart-Valves
  (ABT0002153)

  Alfieri et al., “The double-orifice technique in mitral valve repair: A simple solution for complex
  problems,” J Thorac Cardiovasc Surg., Vol. 122 No. 4, pp. 674-681 (2001) (ABT0002010)

  Attizzani et al., “Extended Use of Percutaneous Edge-to-Edge Mitral Valve Repair Beyond
  EVEREST (Endovascular Valve Edge-to-Edge Repair) Criteria: 30-Day and 12-Month Clinical
  and Echocardiographic Outcomes From the GRASP (Getting Reduction of Mitral Insufficiency
  by Percutaneous Clip Implantation) Registry,” JACC: Cardiovasc Inteven., Vol. 8 No. 1, pp. 74-
  82 (2015) (ABT0002160)

  Avenatti et al., “Percutaneous Repair of Severe Eccentric Mitral Regurgitation Due to Medial
  Commissural Flail: Challenges for Imaging and Intervention,” CASE: Cardiovascular Imaging
  Case Reports, Vol. 2 No. 2, pp. 147-154 (2018) (ABT0001180)

  Bail and Doebler, “The MitraClip System: A Systematic Review of Indications, Procedural
  Requirements, and Guidelines,” Thorac Cardiovasc Surg., Vol. 62 No. 1, pp. 18-25 (2014)
  (ABT0002026)

  Baumgartner et al., “2017 ESC/EACTS Guidelines for the management of valvular heart disease,”
  Euro Heart J., Vol. 38 No. 36, pp. 2739-2791 (2017) (ABT0002436)

  Business Monitor Online, Abbott Builds Structural Heart Portfolio, Aug. 4, 2015. (ABT0000446)

  Capretti, “A complex valve anatomy for Mitraclip: Forme fruste of Barlow’s disease with cleft,”
  Cardiol J., Vol. 25, No. 3, p. 416 (2018) (ABT1086178)
  “COAPT: MitraClip reduces hospitalization, mortality in HF, mitral regurgitation,” TCT Meeting News (Sept. 23,
  2018),        https://www.tctmd.com/news/coapt-mitraclip-reduces-repeat-hospitalizations-mortality-functional-mr-
  patients-severe-hf (ABT0000407)

  Dasi et al., “Fluid Mechanics of Artificial Heart Valves,” Clin Exp Pharmacol Physiol, Vol. 36
  No. 2, pp. 225-237(2009) (ABT0001821)

  Estevez-Loureiro et al., “Echocardiographic and Clinical Outcomes of Central Versus Noncentral
  Percutaneous Edge-to-Edge Repair of Degenerative Mitral Regurgitation,” JACC, Vol. 61 No. 25,
  pp. 2370-7 (2013) (ABT1086163).

  Fedak et al., “Evolving Concepts and Technologies in Mitral Valve Repair,” Circulation, Vol. 117,
  pp. 963-974 (2008) (ABT0001987)


                                                         1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 187 of 222 PageID #: 43277




  Feldman et al., “Percutaneous Mitral Repair With the MitraClip System: Safety and Midterm
  Durability in the Initial EVEREST (Endovascular Valve Edge-to-Edge REpair Study) Cohort,” J
  Am Coll Cardiol., Vol. 54 No. 8, pp. 686-694 (2009) (ABT0001750)

  Feldman et al., “Percutaneous Repair or Surgery for Mitral Regurgitation,” N Engl J Med., Vol.
  364 No. 15, pp. 1395-1406 (2011) (ABT0002129)

  Franzen et al., “Acute outcomes of MitraClip therapy for mitral regurgitation in high-surgical-risk-
  patients: emphasis on adverse valve morphology and severe left ventricular dysfunction,” Euro
  Heart J. Vol. 31 No. 11, pp. 1373-1381 (2010) (ABT1086393).

  Geis et al., “Percutaneous repair of severe mitral valve regurgitation secondary to chordae rupture
  in octogenarians using MitraClip,” J Interven Cardiol, Vol. 31, pp. 76-82 (2018) (ABT0002958).

  Goel et al., “Prevalence and Outcomes of Unoperated Patients With Several Symptomatic Mitral
  Regurgitation and Heart Failure: Comprehensive Analysis to Determine the Potential Role of
  MitraClip for This Unmet Need,” JACC. Vol. 62 No. 2, pp. 185-186 (2014) (ABT0005072)

  Gössl, M., Farivar, R.S., Bae, R., Sorajja, P. Current status of catheter-based treatment of mitral
  valve regurgitation, Curr. Cardiol. Rep. 19(5):38, 2017. (ABT0000648)

  Iung et al., “Percutaneous repair or medical treatment for secondary mitral regurgitation:
  Outcomes at 2 years,” Euro J of Heart Failure (in press) (2019).

  Kalbacher et al., “Long-term outcome, survival and predictors of mortality after MitraClip therapy:
  Results from the German Transcatheter Mitral Valve Interventions (TRAMI) registry,” Int J
  Cardiol. ePub (2018) (ABT0002500).

  Kar et al., “Five-year outcomes of transcatheter reduction of significant mitral regurgitation in
  high-surgical-risk patients,” Heart. ePub, pp. 1-7, (2018) (ABT0002492).

  Kayatta et al., “Mitral valve repair with the MitraClip®," Interventional Cardiology, Vol. 6, No. 6,
  pp. 557-67 (2014). (ABT0000424)

  Kheradvar et al, “Emerging Trends in Heart Valve Engineering: Part I. Solutions for Future.
  Annals of Biomedical Engineering. Vol. 43, No. 4, pp. 833-43 (2014) (ABT0001809).

  Lamelas et al., “Outcomes of Minimally Invasive Valve Surgery Versus Median Sternotomy in
  Patients Age 75 Years or Greater,” Annals of Thoracic Surgery, Vol. 91 No. 1, pp. 79-84 (2011)
  (ABT0002019).

  Lee et al., “Grasping the Pseudo-Cleft in the Case of a Small, Severely Tethered Posterior Mitral
  Leaflet,” Korean Circ J., Vol. 47 No. 4, pp. 536-537 (2017) (ABT1086175).

  Lesevic et al., “Long-Term Outcomes After MitraClip Implantation According to the Presence or
  Absence of EVEREST Inclusion Criteria,” Am J Cardiol., Vol. 119 No. 8, pp. 1255-1261 (2017)
  (ABT0002170).



                                                   2
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 188 of 222 PageID #: 43278




  Maisano et al., “Percutaneous Mitral Valve Interventions in the Real World: Early and 1-Year
  Results from the ACCESS-EU, A Prospective, Multicenter, Nonrandomized Post-Approval Study
  of the MitraClip Therapy in Europe,” J Am Coll Cardiol., Vol. 62 No. 12, pp. 1052-1061 (2013)
  (ABT0002522).

  Mayo Clinic – Mitral Valve Regurgitation, https://www.mayoclinic.org/diseases-
  conditions/mitral-valve-regurgitation/symptoms-causes/syc-20350178 (ABT0002909)

  Mirabel et al., “What are the characteristics of patients with severe, symptomatic mitral
  regurgitation who are denied surgery?” Euro Heart J., Vol. 28, pp. 1358-1365 (2007)
  (ABT0000437)

  MitraClip CE Label (ABT0003103)

  MitraClip    Transcatheter   Mitral  Valve    Repair    Procedure      Animation    Video,
  https://www.abbott.com/corpnewsroom/product-and-innovation/the-mitraclip-story.html

  MitraClip U.S. Label (2019)

  MitraClip U.S. Label (Oct. 2013) (ABT0002035)

  MitraClip® Tutorial with Endoscopic            Images    from    a   Beating   Swine    Heart    ,
  https://youtu.be/chzOG32GJhs

  Mizote et al., “A Case of Successful MitraClip Implantation in a Patient Having a Large Coaptation
  Gap under Extracorporeal Membrane Oxygenation (ECMO),” Catheterization and Cardiovasc
  Interven., Vol. 91, No. 827-830 (2018) (ABT1085771).

  Monteagudo Ruiz, J.M., Fernández-Golfín, C., Mesa, D., González-Alujas, T., Sitges, M.,
  Carrasco-Chinchilla, F., Li, C.H., Grande-Trillo, A., Martínez, A., Matabuena, J., Alonso-
  Rodríguez, D., Aquila, I., Zamorano, J.L. Prevalence of optimal valve morphology for MitraClip
  in patients with mitral regurgitation. Echocardiography. 34(8):1122-1129, 2017. (ABT0002178)

  Ningyan et al., “Killing two birds with one stone – MitraClip for flail P2 and systolic anterior
  motion of mitral valve: a case report,” Eur Heart J.- Case Reports, Vol. 2, pp. 1-5 (2018)
  (ABT1086180).

  Obadia et al., “Percutaneous Repair or Medical Treatment for Secondary Mitral Regurgitation,”
  New Engl J Med., ePub, pp. 1-10 (2018) (ABT0001091)Otto and Bonow, Valvular Heart Disease,
  BRAUNWALD’S HEART DISEASE, 10th Ed. Ch. 64, pp. 1446-1523 (2014) (ABT0001661).

  Patzelt, J., et al. First experience with the MitraClip XTR compared to the MitraClip NTR system
  in a patient with severe mitral regurgitation and complex mitral valve anatomy. Structural Heart.
  3(1):79-80 (2019). (ABT1086186).

  Perlowski and Feldman,The EVEREST trial results, PERCUTANEOUS MITRAL LEAFLET REPAIR,
  Ch. 8, pp. 45-53 at 50 (2012) (ABT0000449 at 514).



                                                  3
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 189 of 222 PageID #: 43279




  Schaefer et al., “Simultaneous Double Clipping Delivery Guide Strategy for Treatment of Severe
  Coaptation Failure in Functional Mitral Regurgitation,” Heart, Lung and Circulation, Vol. 24, pp.
  98-102 (EDW-ABT00328432).

  Shah and Jorde, “Percutaneous Mitral Valve Interventions (Repair): Current Indications and
  Future Perspectives,” Front Cardiovasc Med., Vol. 6, Art.88, pp. 1-18 (2019)

  Sorajja et al., “Maneuvers for Technical Success with Transcatheter Mitral Valve Repair,”
  Catheter Cardiovasc Interv., Vol. 92 No. 3, pp. 617-626 (2017) (ABT0001371)

  Sorajja et al., “Transcatheter Therapy for Mitral Regurgitation: Clinical Challenges and Potential
  Solutions,” Circulation, Vol. 136, pp. 404-417 (2017) (ABT0005664)

  Sorajja, P. et al., Maneuvers for Technical Success with Transcatheter Mitral Valve Repair,
  Catheterization and Cardiovascular Interventions 92:617-626 (2017).

  Sorajja, P., Structural Heart Cases, A Color Atlas of Pearls and Pitfalls, Elsevier, 2019.

  Sorajja et al., “Outcomes With Transcatheter Mitral Valve Repair in the United States: An
  STS/ACC TVT Registry Report,” J Am Coll Cardiol., Vol. 70 No. 19, pp. 2315-2327 (2017)
  (ABT0002508).

  Stone et al., “Trancatheter Mitral-Valve Repair in Patients with Heart Failure,” N Eng J Med.,
  ePub, pp. 1-12(2018) (ABT0002533).

  TCT 2019 patient video conference and treating doctor presentation.

  TCT Website, https://www.tctmd.com/news/tct-2018-day-two-coapt-prompts-round-applause-
  plus-new-valve-insights (ABT0005052)

  Thaden et al., “Mitral Valve Anatomic Predictors of Hemodynamic Success With Transcatheter
  Mitral Valve Repair,” J Am Heart Assoc., Vol. 7, pp. 1-11 (2018) (ABT0095271).

  The New York Times, Tiny Device is a ‘Huge Advance’ for Treatment of Severe Heart Failure,
  Sept. 23, 2018. (ABT0000396)

  van der Bijl et al., “Effect of functional mitral regiurgitation on outcome in patients receiving
  cardiac resynchronization therapy for heart failure,” Am J Cardiol., Vol. 123 No. 1, pp. 75-83
  (2019). (ABT0005062)

  William Suh, MD Twitter Reply Video to Gregg W. Stone MD (Sept. 25, 2018),
  https://twitter.com/willsuh76/status/1044827546670518273 (ABT0003668).

  VideoMitraClip Procedure 3D Animation, https://youtu.be/4-yTP0EaZzg

  Whitlow et al., “Acute and 12-Month Results With Catheter-Based Mitral Valve Leaflet Repair:
  The EVEREST II (Endovascular Valve Edge-to-Edge Repair) High Risk Study,” J Am Coll
  Cardiol., Vol. 59 No. 2, pp. 130-139 (2012) (ABT0002142)



                                                   4
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 190 of 222 PageID #: 43280




                  EXHIBIT 32
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 191 of 222 PageID #: 43281




                    APPENDIX B
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 192 of 222 PageID #: 43282




                                           Appendix B

                                      Materials Considered

  Abbasi, et al., “Detection and Estimation of the Degree of Mitral Regurgitation by Range-Gated
  Pulsed Doppler Echocardiography,” Circulation, Vol. 61, No. 1, pp. 143-147 (1980)
  (ABT0001980)

  Business Monitor Online, “Abbott Builds Structural Heart Portfolio,” (Aug. 4, 2015)
  (ABT0000446)

  Abbot Website, “Abbott Receives FDA Approval for Next Generation MitraClip Device to Treat
  People with Leaky Heart Valves,” Abbott Press Release (July 12, 2018),
  http://abbott.mediaroom.com/2018-07-12-Abbott-Receives-FDA-Approval-for-Next-Generation-
  MitraClip-R-Device-to-Treat-People-with-Leaky-Heart-Valves (ABT0002157)

  Abbott      Website,       “MitraClip       Transcatheter        Mitral      Valve       Repair,”
  https://www.vascular.abbott/us/products/structural-heart/mitraclip-mitral-valve-repair.html
  (ABT0001743)

  ACC CardioSmart Website, “Atrial Fibrillation: Understand Your Condition,”
  https://www.cardiosmart.org/Heart-Conditions/Atrial-Fibrillation/Content/Understanding-AFib
  (ABT0001232)

  ACC CardioSmart Website, “Coronary Artery Disease, Understand Your Condition,”
  https://www.cardiosmart.org/Heart-Conditions/Coronary-Artery-Disease/Understand-Your-
  Condition (ABT0001241)

  ACC CardioSmart Website, “High Blood Pressure: Understand Your Condition,”
  https://www.cardiosmart.org/Heart-Conditions/High-Blood-Pressure/Understand-Your-
  Condition (ABT0001226)

  ACC CardioSmart Website, “How the Heart Works,” https://www.cardiosmart.org/Heart-
  Basics/How-the-Heart-Works (ABT0001220)

  ACC CardioSmart Website, “Mitral Valve Regurgitation: Understand Your Condition,”
  https://www.cardiosmart.org/Heart-Conditions/Mitral-Valve-Regurgitation/Understand-Your-
  Condition. (ABT0001255)

  Alfieri, et al., “The Double-Orifice Technique in Mitral Valve Repair: A Simple Solution for
  Complex Problems,” J. Thorac. Cardiovasc. Surg., Vol. 122, No. 4, pp. 674-681 (2001)
  (ABT0002010)

  Armeni et al., “Real-World Cost Effectiveness of MitraClip Combined with Medical Therapy
  versus Medical Therapy Alone in Patients with Moderate or Severe Mitral Regurgitation,” Int’l. J.
  Cardiol., Vol. 209, pp. 153-160 (2016) (ABT0002546)




                                                 1
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 193 of 222 PageID #: 43283




  Avenatti et al., “3D Vena Contracta Area for the Quantification of Residual Mitral Regurgitation
  after MitraClip Procedure,” JACC Interven., Vol. 71, No. 11, p. A1254 (2018) (ABT0002490)

  Avenatti et al., “Percutanous Repair for Recurrent Mitral Regurgitation after Surgical Repair: A
  MitraClip Experience,” Structural Heart, Vol. 2, No. 2, pp. 147-154 (2018) (ABT0001170)

  Avenatti et al, “Percutaneous Repair of Severe Eccentric Mitral Regurgitation Due to Medial
  Commissural Flail: Challenges for Imaging and Intervention,” CASE: Cardiovascular Imaging
  Case Reports, Vol. 2, No. 2, pp. 147-154 (2018) (ABT0001180)

  Avenatti et al., “Tricuspid Regurgitation Repair with a MitraClip Device: The Pivotal Role of 3D
  Transoesophageal Echocardiography,” Eur. Heart J., Vol. 18, No. 3, p. 380 (2017) (ABT0001164)

  Attizzani et al. “Extended Use of Percutaneous Edge-to-Edge Mitral Valve Repair Beyond
  EVEREST (Endovascular Valve Edge-to-Edge Repair) Criteria: 30-Day and 12-Month Clinical
  and Echocardiographic Outcomes from the GRASP (Getting Reduction of Mitral Insufficiency by
  Percutaneous Clip Implantation) Registry,” JACC: Cardiovasc Inteven., Vol. 8, No. 1, pp. 74-82
  (2015) (ABT0002160)

  Bail et al., “The MitraClip System: A Systematic Review of Indications, Procedural Requirements,
  and Guidelines,” J. Thorac Cardiovasc. Surg., Vol. 62, No. 1, pp. 18-25 (2014) (ABT0002026)

  Baumgartner et al., “2017 ESC/EACTS Guidelines for the Management of Valvular Heart
  Disease,” Eur. Heart J., Vol. 38, No. 36, pp. 2739-2791 (2017) (ABT0002436)

  Capretti et al., “A Complex Valve Anatomy for Mitraclip: Forme Fruste of Barlow’s Disease with
  Cleft,” Cardiol J., Vol. 25, No. 3, p. 416 (2018) (ABT1086178)

  Castillo et al., “Surgical Echocardiography of the Mitral Valve,” Rev. Esp, Cardiol., Vol. 64, No.
  12, pp. 1169-1181 (2011) (ABT0001330)

  Castillo et al., “Degenerative Mitral Valve Disease,” in Hurst’s The Heart (2017) (ABT0001404)

  Cohn et al., “Evolution of the Concept and Practice of Mitral Valve Repair,” Annals Cardiothorac.
  Surg., Vol. 4, No. 4, pp. 315-321 (2015) (ABT0001801)

  Dasi et al., “Fluid Mechanics of Artificial Heart Valves,” Clin. Exp. Pharmacol. Physiol., Vol. 36,
  No. 2, pp. 225-237 (2009) (ABT0001821)

  Estevez-Loureiro et al., “Echocardiographic and Clinical Outcomes of Central versus Noncentral
  Percutaneous Edge-to-Edge Repair of Degenerative Mitral Regurgitation.” JACC, Vol. 61, No. 25,
  pp. 2370-77 (2013) (ABT1086163)

  Feldman et al., “Percutaneous Mitral Repair with the MitraClip System: Safety and Midterm
  Durability in the Initial EVEREST (Endovascular Valve Edge-to-Edge Repair Study) Cohort,” J.
  Am. Coll. Cardiol., Vol. 54, No. 8, pp. 686-694 (2009) (ABT0001750)




                                                  2
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 194 of 222 PageID #: 43284




  Fedak et al., “Evolving Concepts and Technologies in Mitral Valve Repair,” Circulation, Vol. 117,
  pp. 963-974 (2008) (ABT0001987)

  Feldman et al., “Percutaneous Mitral Valve Repair Using the Edge to Edge Technique: Six Month
  Results of the EVEREST Phase 1 Clinical Trial,” J. Am. Coll. Cardiol., Vol. 46, No. 11, pp. 2134-
  2140 (2005) (ABT0002121)

  Feldman et al., “Percutaneous Repair or Surgery for Mitral Valve Regurgitation,” N. Eng. J. Med.,
  Vol. 364, pp. 1395-1406 (2011) (ABT0002129)

  Franzen et al., “Acute Outcomes of MitraClip Therapy for Mitral Regurgitation in High-Surgical-
  Risk-Patients: Emphasis on Adverse Valve Morphology and Severe Left Ventricular
  Dysfunction,” Eur. Heart J., Vol. 31, No. 11, pp. 1373-81 (2010) (ABT1086393)

  Geis et al., “Percutaneous Repair of Severe Mitral Valve Regurgitation Secondary to Chordae
  Rupture in Octogenarians Using Mitraclip,” J. Interven. Cardiol., Vol. 31, pp. 76-82 (2018)
  (ABT0002958)

  Gössl et al., “Current Status of Catheter-Based Treatment of Mitral Valve Regurgitation,” Curr.
  Cardiol. Rep., Vol. 19, No. 5, p. 38 (2017) (ABT0000648)

  Harrington et al., “A History of the Cardiac Diseases, and the Development of Cardiovascular
  Medicine as A Specialty,” in Hurst’s The Heart (2017) (ABT0001760)

  Heart.org Website, “Classes of Heart Failure,” https://www.heart.org/en/health-topics/heart-
  failure/what-is-heart-failure/classes-of-heart-failure

  Iung et al., “A Prospective Survey of Patients with Valvular Heart Disease in Europe: The Euro
  Heart Survey on Valvular Heart Disease,” Eur. Heart J., Vol. 24, No. 13, pp. 1231-1243 (2003)
  (ABT0001390)

  Iung & Vahanian, “Epidemiology of Valvular Heart Disease in the Adult,” Nature Rev.
  Cardiology, Vol. 8, pp. 162-172 (2011) (ABT0001344)

  Iung et al., “Percutaneous repair or medical treatment for secondary mitral regurgitation:
  Outcomes at 2 years,” Euro J of Heart Failure (in press) (2019)

  Kalbacher et al., “Long-Term Outcome, Survival and Predictors of Mortality after MitraClip
  Therapy: Results from the German Transcatheter Mitral Valve Interventions (TRAMI) Registry,”
  Int’l. J. Cardiol. (2018) (ABT0002500)

  Kar et al., “Five-Year Outcomes of Transcatheter Reduction of Significant Mitral Regurgitation
  in High-Surgical-Risk Patients,” Heart, pp. 1-7 (2018) (ABT0002492)

  Kheradvar et al., “Emerging Trends in Heart Valve Engineering: Part I. Solutions for Future,”
  Annals Biomed. Engineering,” Vol. 43, No. 4, pp. 833-843 (2014) (ABT0001809)




                                                 3
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 195 of 222 PageID #: 43285




  Kheradvar et al., “Emerging Trends in Heart Valve Engineering: Part III. Novel Technologies for
  Mitral Valve Repair and Replacement,” Annals Biomed. Engineering, Vol. 43, No. 4, pp. 833-843
  (2014) (ABT0001185)

  Kolata, “Tiny Device is a ‘Huge Advance’ for Treatment of Severe Heart Failure,” N.Y. Times
  (Sept. 23, 2018) (ABT0000396)

  Lamelas et al., “Outcomes of Minimally-Invasive Valve Surgery versus Median Sternotomy in
  Patients Age 75 Years or Greater,” Annals Thorac. Surg., Vol. 91, No. 1, pp. 79-84 (2011)
  (ABT0002019)

  Lee et al., “Grasping the Pseudo-Cleft in the Case of a Small, Severely Tethered Posterior Mitral
  Leaflet,” Korean Circ. J., Vol. 47, No. 4, pp. 536-537 (2017) (ABT1086175)

  Lesevic et al., “Long-Term Outcomes after MitraClip Implantation According to the Presence or
  Absence of EVEREST Inclusion Criteria,” Am. J. Cardiol., Vol. 119, No. 8, pp. 1255-1261 (2017)
  (ABT0002170)

  Little et al., “3D Printed Modeling for Patient-Specific Mitral Valve Intervention: Repair with a
  Clip and a Plug,”.JCC: Cardiovas. Interven., Vol. 9, No. 9, pp. 973-975 (2016) (ABT0001166)

  Little, “DMR: EVEREST II Was A Decade Ago; Have Mitraclip Techniques and Outcomes
  Improved?,” TCT Presentation (Sept. 26, 2019), https://www.tctmd.com/slide/dmr-everest-ii-
  was-decade-ago-have-mitraclip-techniques-and-outcomes-improved

  Maisano et al., “Percutaneous Mitral Valve Interventions in the Real World: Early and 1-Year
  Results from the ACCESS-EU, A Prospective, Multicenter, Nonrandomized Post-Approval Study
  of the MitraClip Therapy in Europe,” J. Am. Coll. Cardiol., Vol. 62, No. 12, pp. 1052-1061 (2013)
  (ABT0002522)

  Maisano et al., “The Evolution from Surgery to Percutaneous Mitral Valve Interventions,” J. Am.
  Coll. Cardiol., Vol. 58, No. 21, pp. 2174-2182 (2011) (ABT0002000)

  Malouf et al., “Functional Anatomy of the Heart,” in Hurst’s The Heart (2017) (ABT0001592)

  Marwick et al., “Echocardiography,” in Hurst’s The Heart (2017) (ABT0001843)

  Mirabel et al., “What Are the Characteristics of Patients with Severe, Symptomatic, Mitral
  Regurgitation Who Are Denied Surgery?,” Eur. Heart J., Vol. 28, No. 11, pp. 1358-1365 (2007)
  (ABT0000437)

  MitraClip CE Label (ABT0002196)

  MitraClip U.S. Label (2019)

  MitraClip             Website,             “About           Mitral                 Regurgitation,”
  http://mitraclip.com/about mitral regurgitation (ABT0001249)



                                                  4
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 196 of 222 PageID #: 43286




  Mizote et al., “A Case of Successful MitraClip Implantation in A Patient Having A Large
  Coaptation Gap Under Extracorporeal Membrane Oxygenation (ECMO),” Catheterization &
  Cardiovasc. Interven., Vol. 91, pp. 827-830 (2018) (ABT1085771)

  Monteagudo et al., “Prevalence of Optimal Valve Morphology for MitraClip in Patients with
  Mitral Regurgitation,” Echocardiography, Vol. 34, No. 8, pp. 1122-1129 (2017) (ABT0002178)

  Mount Sinai Hospital Website, “Papillary Muscles and the Left Venticle,”
  https://www.mitralvalverepair.org/papillary-muscles-and-left-ventricle (ABT0001657)

  Ningyan et al., “Killing Two Birds with One Stone—Mitraclip for Flail P2 and Systolic Anterior
  Motion of Mitral Valve: A Case Report,” Eur. Heart J., Vol. 2, pp. 1-5 (2018) (ABT1086180)

  Nishimura et al., “ACC/AHA Guidelines on Valvular Heart Disease,” J. Thorac. Cardiovasc.
  Surg., Vol. 148, No. 1, pp. e1-132 (2014) (ABT0001441)

  Nkomo et al., “Burden of Valvular Heart Diseases: A Population Based Study,” Lancet, Vol. 368,
  pp. 1005-1011 (2006) (ABT0001382)

  Nyman et al., “Transcatheter Mitral Valve Repair Using the Edge-to-Edge Clip,” J. Am. Soc.
  Echocard., Vol. 31, No. 4, pp. 434-453 (2018) (ABT0001199)

  Obadia et al., “Percutaneous Repair or Medical Treatment for Secondary Mitral Regurgitation,”
  N. Eng. J Med. Vol. 379, pp. 2297-2306 (2018) (ABT0001091)


  Perlowski et al., “The EVEREST Trial Results,” in Percutaneous Mitral Leaflet Repair, Feldman
  & St. Goar, (eds.) (2012) (ABT0000449)

  Otto et al., “Valvular Heart Disease,” in Braunwald’s Heart Disease (2015) (ABT0001661)

  O’Gara et al., “The Role of Imaging in Chronic Degenerative Mitral Regurgitation,” JACC:
  Cardiovasc. Img., Vol. 1, No. 2, pp. 221-237 (2008) (ABT0001574)

  Patzelt et al., “First Experience with the MitraClip XTR Compared to the MitraClip NTR System
  in a Patient with Severe Mitral Regurgitation and Complex Mitral Valve Anatomy,” Structural
  Heart, Vol. 3, No. 1, pp. 79-80 (2019) (ABT1086186)

  Perlowski et al., “The EVEREST Trial Results,” in Percutaneous Mitral Leaflet Repair, Feldman
  & St. Goar (eds.) (2012) (ABT0000449)

  Schaefer et al., “Simultaneous Double Clipping Delivery Guide Strategy for Treatment of Severe
  Coaptation Failure in Functional Mitral Regurgitation,” Heart, Lung & Circulation, Vol. 24, pp.
  98-102 (2015) (EDW-ABT00328432)

  Shah et al., “Percutaneous Mitral Valve Interventions (Repair): Current Indications and Future
  Perspectives,” Front Cardiovasc. Med.,” Vol. 6, p. 88 (2019)



                                                5
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 197 of 222 PageID #: 43287




  Sorajja et al., “Maneuvers for Technical Success with Transcatheter Mitral Valve Repair,”
  Catheter Cardiovasc. Interven., Vol. 92, No. 3, pp. 617-626 (2017) (ABT0001371)

  Sorajja et al., “Outcomes with Transcatheter Mitral Valve Repair in the United States: An
  STS/ACC TVT Registry Report,” JACC, Vol. 70, No. 19, pp. 2315-2327 (2017) (ABT0002508)

  Sorajja, “Structural Heart Cases: A Color Atlas of Pearls and Pitfalls,” Elsevier (2019)
  (ABT1085709)

  Sorajja et al., “Transcatheter Therapy for Mitral Regurgitation: Clinical Challenges and Potential
  Solutions,” Circulation, Vol. 136, No. 4, pp. 404-417 (2017) (ABT0001356)

  Stone et al., “Clinical Trial Design Principles and Endpoint Definitions for Transcatheter Mitral
  Valve Repair and Replacement: Part 1: Clinical Trial Design Principles,” JACC. Vol. 66, No. 3,
  pp. 278-307 (2015) (ABT0002090)

  Stone et al., “COAPT: Mitraclip Reduces Hospitalization, Mortality in HF, Mitral
  Regurgitation,” COAPT TCT Conference News (Sept. 23, 2018),
  https://www.tctmd.com/news/coapt-mitraclip-reduces-repeat-hospitalizations-mortality-
  functional-mr-patients-severe-hf (ABT0000407)

  Stone et al., “Transcatheter Mitral-Valve Repair in Patients with Heart Failure,” N. Eng. J Med.,
  Vol. 379, pp. 2307-2318 (2018) (ABT0002533)

  Suh (@willsuh76), Twitter Video, https://twitter.com/willsuh76/status/1044827546670518273
  (ABT0003667)

  Thaden et al., “Mitral Valve Anatomic Predictors of Hemodynamic Success with Transcatheter
  Mitral Valve Repair,” J. Am. Heart Assoc., Vol. 7, pp. 1-11 (2018) (ABT0095271)

  “Transcatheter Mitral Valve Repair (TMVR)–National Coverage Determination (NCD),” Dept. of
  Health & Hum. Servs. (Apr. 26, 2015) (ABT0002187)

  Whitlow et al., “Acute and 12-Month Results with Catheter-Based Mitral Valve Leaflet Repair:
  The EVEREST II (Endovascular Valve Edge-to-Edge Repair) High Risk Study,” J. Am. Coll.
  Cardiol., Vol. 59, No. 2, pp. 130-139 (2012) (ABT0002142)

  Wood, “TCT 2018, Day 2: COAPT Prompts Round of Applause, Plus New Valve Insight,” TCT
  Website (Sept. 23, 2018), https://www.tctmd.com/news/tct-2018-day-two-coapt-prompts-round-
  applause-plus-new-valve-insights (ABT0005052)

  YouTube Video, “MitraClip Procedural Porcine Demonstration,” https://youtu.be/chzOG32GJhs

  YouTube Video, “MitraClip Procedure – Nebraska Medicine,” https://youtu.be/4-yTP0EaZzg

  Zoghbi et al., “ASE Guidelines for Quantification of Native Valve Regurgitation,” J. Am. Soc.
  Echocard., Vol. 30, No. 4, pp. 303-371 (2017) (ABT0001260)



                                                  6
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 198 of 222 PageID #: 43288




                    EXHIBIT 33
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 199 of 222 PageID #: 43289




                   REDACTED IN
                   ITS ENTIRETY
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 200 of 222 PageID #: 43290




                    EXHIBIT 34
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 201 of 222 PageID #: 43291




                   REDACTED IN
                   ITS ENTIRETY
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 202 of 222 PageID #: 43292
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 203 of 222 PageID #: 43293
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 204 of 222 PageID #: 43294
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 205 of 222 PageID #: 43295
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 206 of 222 PageID #: 43296
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 207 of 222 PageID #: 43297
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 208 of 222 PageID #: 43298
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 209 of 222 PageID #: 43299
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 210 of 222 PageID #: 43300
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 211 of 222 PageID #: 43301
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 212 of 222 PageID #: 43302
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 213 of 222 PageID #: 43303
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 214 of 222 PageID #: 43304
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 215 of 222 PageID #: 43305
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 216 of 222 PageID #: 43306
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 217 of 222 PageID #: 43307
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 218 of 222 PageID #: 43308
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 219 of 222 PageID #: 43309




                    EXHIBIT 
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 220 of 222 PageID #: 43310




                   REDACTED IN
                   ITS ENTIRETY
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 221 of 222 PageID #: 43311




                    EXHIBIT 37
Case 1:19-cv-00149-MN Document 368 Filed 03/13/20 Page 222 of 222 PageID #: 43312




                   REDACTED IN
                   ITS ENTIRETY
